Exhibit 10.1

Execution Version

Published CUSIP Number: 96624HAA4

CREDIT AGREEMENT

Dated as of October 12, 2012

among

THE WHITEWAVE FOODS COMPANY,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

COBANK, ACB,

COÖPERATIEVE CENTRALE

RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,” NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

SUNTRUST BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

BMO HARRIS BANK N.A.

CREDIT SUISSE BANK

HSBC BANK USA, NATIONAL ASSOCIATION

PNC BANK, NATIONAL ASSOCIATION

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

TD BANK, N.A.,

as Co-Senior Managing Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged by:

BANK OF AMERICA MERRILL LYNCH

J.P. MORGAN SECURITIES LLC,

COBANK, ACB,

COÖPERATIEVE CENTRALE

RAIFFEISEN – BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,” NEW YORK BRANCH,

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

SUNTRUST ROBINSON HUMPHREY, INC. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Co-Book Managers

COBANK, ACB,

BANK OF AMERICA MERRILL LYNCH and

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arrangers and Co-Book Managers for the Term A-2 Loan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     6   

1.01

   Defined Terms.      6   

1.02

   Other Interpretive Provisions.      37   

1.03

   Accounting Terms.      37   

1.04

   Rounding.      38   

1.05

   Times of Day.      39   

1.06

   Letter of Credit Amounts.      39   

1.07

   Exchange Rates; Currency Equivalents.      39   

1.08

   Additional Alternative Currencies.      39   

1.09

   Change of Currency.      40   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     41   

2.01

   Revolving Loans and Term Loans.      41   

2.02

   Borrowings, Conversions and Continuations of Loans.      43   

2.03

   Letters of Credit.      45   

2.04

   Swing Line Loans.      54   

2.05

   Prepayments.      56   

2.06

   Termination or Reduction of Aggregate Revolving Commitments.      60   

2.07

   Repayment of Loans.      60   

2.08

   Interest.      62   

2.09

   Fees.      63   

2.10

   Computation of Interest and Fee.      63   

2.11

   Evidence of Debt.      64   

2.12

   Payments Generally; Administrative Agent’s Clawback.      64   

2.13

   Sharing of Payments by Lenders.      66   

2.14

   Cash Collateral.      67   

2.15

   Defaulting Lenders.      68   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     70   

3.01

   Taxes.      70   

3.02

   Illegality.      75   

3.03

   Inability to Determine Rates.      75   

3.04

   Increased Costs.      76   

3.05

   Compensation for Losses.      77   

3.06

   Mitigation Obligations; Replacement of Lenders.      78   

3.07

   Survival.      78   

ARTICLE IV GUARANTY

     78   

4.01

   The Guaranty.      78   

4.02

   Obligations Unconditional.      79   

4.03

   Reinstatement.      80   

4.04

   Certain Additional Waivers.      80   

4.05

   Remedies.      80   

4.06

   Rights of Contribution.      80   

4.07

   Guarantee of Payment; Continuing Guarantee.      81   

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     81   

5.01

   Conditions to Effectiveness.      81   

 

2



--------------------------------------------------------------------------------

5.02

   Conditions to Initial Extension of Credit.      83   

5.03

   Conditions to all Credit Extensions.      86   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     87   

6.01

   Organization; Powers.      87   

6.02

   Authorization; Enforceability.      87   

6.03

   Governmental Approvals; No Conflicts.      88   

6.04

   Financial Condition; No Material Adverse Change.      88   

6.05

   Properties.      88   

6.06

   Litigation and Environmental Matters.      89   

6.07

   Compliance with Laws.      89   

6.08

   Investment Company Status.      89   

6.09

   Taxes.      89   

6.10

   ERISA.      89   

6.11

   Disclosure.      89   

6.12

   Solvency.      90   

6.13

   Security Interests in Collateral.      90   

6.14

   Labor Disputes.      90   

6.15

   No Default.      91   

6.16

   Federal Reserve Regulations.      91   

6.17

   Business Locations; Taxpayer Identification Number.      91   

6.18

   OFAC.      91   

6.19

   Insurance.      91   

ARTICLE VII AFFIRMATIVE COVENANTS

     92   

7.01

   Financial Statements and Other Information.      92   

7.02

   Notices of Material Events.      94   

7.03

   Existence; Conduct of Business.      94   

7.04

   Payment of Obligations.      95   

7.05

   Maintenance of Properties.      95   

7.06

   Books and Records; Inspection Rights.      95   

7.07

   Compliance with Laws.      95   

7.08

   Use of Proceeds.      95   

7.09

   Insurance.      95   

7.10

   Subsidiary Guarantors; Pledges; Collateral; Further Assurances.      96   

7.11

   Post-Closing Obligations.      98   

7.12

   CoBank Equity and Security.      98   

ARTICLE VIII NEGATIVE COVENANTS

     99   

8.01

   Indebtedness.      99   

8.02

   Liens.      100   

8.03

   Fundamental Changes.      102   

8.04

   Investments, Loans, Advances and Acquisitions.      103   

8.05

   Asset Sales.      105   

8.06

   Sale and Leaseback Transactions.      106   

8.07

   Restricted Payments.      106   

8.08

   Transactions with Affiliates.      107   

8.09

   Restrictive Agreements.      107   

8.10

   Subordinated Indebtedness and Amendments to Subordinated Indebtedness.     
108   

8.11

   Financial Covenants.      109   

8.12

   Sanctions.      110   

 

3



--------------------------------------------------------------------------------

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     110   

9.01

 

Events of Default.

     110   

9.02

 

Remedies Upon Event of Default.

     112   

9.03

 

Application of Funds.

     113   

ARTICLE X ADMINISTRATIVE AGENT

     114   

10.01

 

Appointment and Authority.

     114   

10.02

 

Rights as a Lender.

     114   

10.03

 

Exculpatory Provisions.

     114   

10.04

 

Reliance by Administrative Agent.

     115   

10.05

 

Delegation of Duties.

     116   

10.06

 

Resignation of Administrative Agent.

     116   

10.07

 

Non-Reliance on Administrative Agent and Other Lenders.

     117   

10.08

 

No Other Duties; Etc.

     118   

10.09

 

Administrative Agent May File Proofs of Claim.

     118   

10.10

 

Collateral and Guaranty Matters.

     119   

10.11

 

Secured Cash Management Agreements and Secured Hedge Agreements.

     119   

ARTICLE XI MISCELLANEOUS

     120   

11.01

 

Amendments, Etc.

     120   

11.02

 

Notices; Effectiveness; Electronic Communications.

     122   

11.03

 

No Waiver; Cumulative Remedies; Enforcement.

     124   

11.04

 

Expenses; Indemnity; Damage Waiver.

     125   

11.05

 

Payments Set Aside.

     127   

11.06

 

Successors and Assigns.

     127   

11.07

 

Treatment of Certain Information; Confidentiality.

     133   

11.08

 

Rights of Setoff.

     134   

11.09

 

Interest Rate Limitation.

     134   

11.10

 

Counterparts; Integration; Effectiveness.

     134   

11.11

 

Survival of Representations and Warranties.

     135   

11.12

 

Severability.

     135   

11.13

 

Replacement of Lenders.

     135   

11.14

 

Governing Law; Jurisdiction; Etc.

     136   

11.15

 

Waiver of Jury Trial.

     137   

11.16

 

No Advisory or Fiduciary Responsibility.

     137   

11.17

 

Electronic Execution of Assignments and Certain Other Documents.

     138   

11.18

 

USA PATRIOT Act Notice.

     138   

11.19

 

Judgment Currency.

     138   

11.20

 

Release of Collateral and Guaranty Obligations.

     139   

11.21

 

Entire Agreement.

     139   

 

4



--------------------------------------------------------------------------------

SCHEDULES 1.01(a)  

Consolidated EBITDA

   1.01(b)  

Mandatory Cost Formulae

   2.01  

Commitments and Applicable Percentages

   6.01  

Subsidiaries

   6.05  

Intellectual Property

   6.17(a)  

Locations of Real Property

   6.17(b)  

Locations of Tangible Personal Property

   6.17(c)  

Location of Chief Executive Office, Taxpayer Identification Number, Etc.

   6.17(d)  

Changes in Legal Name, State of Formation and Structure

   6.19  

Insurance

   8.01  

Indebtedness Existing on the Closing Date

   8.02  

Liens Existing on the Closing Date

   8.04  

Investments Existing on the Closing Date

   8.09  

Restrictive Agreements Existing on the Closing Date

   11.02  

Certain Addresses for Notices

   11.06(e)  

Voting Participants

  

EXHIBITS

   1.01(a)  

Form of Secured Party Designation Notice

   1.01(b)  

Form of Security Agreement

   2.01  

Form of Incremental Term Loan Agreement

   2.02  

Form of Loan Notice

   2.04  

Form of Swing Line Loan Notice

   2.11(a)  

Form of Note

   3.01  

Forms of U.S. Tax Compliance Certificates

   7.01  

Form of Compliance Certificate

   7.10  

Form of Joinder Agreement

   11.06(b)  

Form of Assignment and Assumption

   11.06(b)(iv)  

Form of Administrative Questionnaire

  

 

5



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 12, 2012 among THE WHITEWAVE
FOODS COMPANY, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.

The Borrower has requested that the Lenders provide $1,350,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Accepting Lender” has the meaning specified in Section 11.01.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means the letter agreement, dated
September 17, 2012 among the Borrower, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (a) no individual shall be an Affiliate solely by
reason of his or her being a director, officer or employee of the Borrower or
any of its Subsidiaries, and (b) none of the Restricted Subsidiaries of the
Borrower shall be considered Affiliates. For purposes hereof, all Unrestricted
Subsidiaries shall be considered Affiliates of the Borrower and its Restricted
Subsidiaries.

“Agents” means the Administrative Agent and the Syndication Agent.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $850,000,000.

 

6



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $75,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments; and (b) with respect to such Lender’s portion of an
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of such Term Loan held by
such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable. The Applicable Percentages shall be subject to adjustment as
provided in Section 2.15.

“Applicable Pledge Percentage” means 100% in the case of a pledge of Equity
Interests of a Restricted Subsidiary which is a Domestic Subsidiary and 66% in
the case of a pledge of Equity Interests of a Restricted Subsidiary which is a
Foreign Subsidiary.

“Applicable Rate” means (a) with respect to an Incremental Term Loan, the
percentage(s) per annum set forth in the applicable Incremental Term Loan
Agreement and (b) with respect to any other Loans, the commitment fee payable
pursuant to Section 2.09(b) and the Letter of Credit Fee, the following
percentages per annum, based upon the Consolidated Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.01(c):

 

Pricing

Tier

  

Consolidated
Net Leverage
Ratio

  

Commitment
Fee

  

Letters of Credit

  

LIBOR Rate Loans

  

Base Rate Loans

           

Revolving Loans
and Term A-1
Loan

  

Term A-2

Loan

  

Revolving Loans
and Term A-1
Loan

  

Term A-2

Loan

1

   < 1.50:1    0.25%    1.25%    1.25%    1.50%    0.25%    0.50%

2

    

   ³ 1.50:1 but < 2.50:1   

0.30%

    

  

1.50%

    

  

1.50%

    

  

1.75%

    

  

0.50%

    

  

0.75%

    

 

7



--------------------------------------------------------------------------------

3

    

   ³ 2.50:1 but < 3.50:1   

0.35%

    

  

1.75%

    

  

1.75%

    

  

2.00%

    

  

0.75%

    

  

1.00%

    

4

    

   ³ 3.50:1 but < 4.00:1   

0.40%

    

  

2.00%

    

  

2.00%

    

  

2.25%

    

  

1.00%

    

  

1.25%

    

5

   ³ 4.00:1    0.50%    2.25%    2.25%    2.50%    1.25%    1.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Leverage Ratio contained in
such Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.01(c) for the fiscal quarter
ending after the Initial Funding Date shall be determined based upon Pricing
Tier 3.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and each other financial institution listed as an Arranger
on the cover page hereto, in each case, in their capacities as joint lead
arrangers and co-book managers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Restricted Subsidiary, other than (i) Excluded Dispositions and Specified
Sales, (ii) sales, transfer or dispositions described in Section 8.05(b), 8.05
(c), 8.05(d), 8.05(f), 8.05(g) or 8.05(h) and (iii) any Equity Issuance.

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by any Loan Party, the aggregate amount (with
respect to any such transaction, the “Invested Amount”) paid to, or borrowed by,
such Person as of such date under such Permitted Receivables Financing, minus
the aggregate amount received by the applicable Receivables Financier and
applied to the reduction of the Invested Amount under such Permitted Receivables
Financing.

 

8



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Initial Funding Date to the earliest of (a) the
Revolving Credit Maturity Date, (b) the date of termination of the Aggregate
Revolving Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the LIBOR Base Rate plus 1.0%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such “prime rate” announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a LIBOR Rate Loan denominated in Dollars, any
fundings, disbursements, settlements and payments in Dollars in respect of any
such LIBOR Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan, means any
London Banking Day; (b) if such day relates to any interest rate settings as to
a LIBOR Rate Loan denominated in Euro, any fundings, disbursements, settlements
and payments in Euro in respect of any such LIBOR Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such LIBOR Rate Loan, means a TARGET Day; (c) if such day relates to any
interest rate settings as to a LIBOR Rate Loan denominated in a currency other
than Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and (d) if such day
relates to any fundings, disbursements, settlements and payments in a currency
other than Dollars or Euro in respect of a LIBOR Rate Loan denominated in a
currency other than Dollars or Euro, or any other dealings in any currency other
than Dollars or Euro to be carried out pursuant to this Agreement in respect of
any such LIBOR Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

9



--------------------------------------------------------------------------------

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuers shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuers.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b) investments in (1) commercial paper and variable or fixed rate notes issued
by (A) any domestic commercial bank of recognized standing having capital and
surplus in excess of $250,000,000 or (B) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (any such bank described in this
clause (b) being an “Approved Bank”) (or by the parent company thereof) or
(2) any commercial paper or variable rate notes issued by, or guaranteed by any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s, and in each case maturing
within 270 days from the date of acquisition thereof;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Approved Bank;

(d) repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (b) above;

(e) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s with a maximum maturity of one year, for which the
reset date will be used to determine the maturity date; and

(f) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

10



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

“Cash Management Bank” means any Lender (or Affiliate of a Lender) that is a
party to a Cash Management Agreement with a Loan Party or any Restricted
Subsidiary.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means the occurrence of any of the following: (1) any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding a Permitted Holder or any
employee or director benefit plan or stock plan of the Borrower or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
directly or indirectly, of more than 35% of the voting power of the capital
stock of the Borrower, entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully diluted basis; or (2) after
giving effect to any changes to the composition of the board of directors or
equivalent governing body of the Borrower on or immediately after the Closing
Date in connection with the IPO, the first day on which a majority of the
members of the board of directors of the Borrower are not Continuing Directors.
Notwithstanding the foregoing, neither the IPO nor the Dean Foods Distribution
shall be deemed to constitute or give rise to a Change of Control.

“Closing Date” means October 12, 2012.

“CoBank” means CoBank, ACB.

“CoBank Equities” is defined in Section 7.12(a).

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents. In no event shall
“Collateral” include any Excluded Property.

“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
any Loan Party pursuant to the terms of Section 7.10 or any of the Loan
Documents.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Term A-1 Loan Commitment of such Lender, the Term A-2 Loan Commitment and/or
the Incremental Term Loan Commitment of such Lender.

 

11



--------------------------------------------------------------------------------

“Commitment Increase Amendment” has the meaning specified in Section 2.01(g).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:

(a) Consolidated Net Income for such period plus

(b) an amount which, in the determination of Consolidated Net Income for such
period, has been deducted for, without duplication: (i) Consolidated Interest
Expense, (ii) provision for taxes based on income, profits or capital of the
Borrower and its Restricted Subsidiaries, including, without limitation,
federal, state, franchise, excise and similar taxes and foreign withholding
taxes paid or accrued during such period including penalties and interest
related to such taxes or arising from any tax examinations, (iii) depreciation
and amortization expense and other non-cash charges, expenses or losses (except
for any such expense that requires accrual of a reserve for anticipated future
cash payments for any period), (iv) pro forma cost savings add-backs resulting
from non-recurring charges related to Permitted Acquisitions or dispositions as
permitted pursuant to Regulation S-X of the Securities Exchange Act of 1934 or
as approved by the Administrative Agent, (v) non-recurring, cash charges,
expenses or losses not exceeding $10,000,000 in any four fiscal quarter period,
(vi) any contingent or deferred payments (including earn-out payments,
non-compete payments and consulting payments but excluding ongoing royalty
payments) made in connection with any Permitted Acquisition, (vii) the amount of
write-offs or amortization of deferred financing fees, commissions, fees and
expenses, (viii) any extraordinary or unusual charges or expenses (including
amounts paid on early terminations of Swap Contracts), (ix) non-cash losses from
foreign exchange translation adjustments or Swap Contracts during such period,
(x) the fees and expenses paid to third parties during such period that directly
arise out of and are incurred in connection with any Permitted Acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Closing Date and any such transaction undertaken but not completed, and
including transaction expenses incurred in connection therewith) or early
extinguishment of Indebtedness to the extent such items were subject to
capitalization prior to the effectiveness of Financial Accounting Standards
Board Statement No. 141R “Business Combinations” but are required under such
statement to be expensed currently, and (xi) all fees, premiums and expenses
incurred in connection with the IPO, the Distribution or the sale, transfer or
other disposition of the Borrower’s common stock by Dean Foods, including the
IPO Grants of the Borrower upon completion of the IPO, up to an aggregate amount
of expenses in connection with the IPO Grants in the amounts set forth in the
Registration Statement, minus

(c) the following to the extent included in the determination of Consolidated
Net Income for such period, without duplication: (i) non-cash credits, income or
gains, including non-cash gains from foreign exchange translation adjustments or
Swap Contracts during such period, (ii) any extraordinary or unusual income or
gains (including amounts received on early terminations of Swap Contracts), and
(iii) any federal, state, local and foreign income tax credits, plus

 

12



--------------------------------------------------------------------------------

(d) other adjustments to Consolidated EBITDA reasonably acceptable to the
Administrative Agent.

“Consolidated EBITDA” shall not include income (or loss) attributable to
non-controlling interests in Restricted Subsidiaries that are not Guarantors,
but shall include income (or loss) attributable to non-controlling interests in
Restricted Subsidiaries that are Guarantors. In addition, to the extent that for
any period the portion of Consolidated EBITDA attributable to Material
Restricted Subsidiaries that are Domestic Subsidiaries but that are not
Guarantors exceeds 10% of Consolidated EBITDA (such amount in excess of 10% of
Consolidated EBITDA, the “Excess EBITDA”), then such Excess EBITDA shall be
excluded from the calculation of Consolidated EBITDA. Notwithstanding the
foregoing, Consolidated EBITDA (a) for the four fiscal quarters ending at least
45 days prior to the Closing Date shall be as set forth on Schedule 1.01(a) and
(b) for the fiscal quarters ending September 30, 2012 and December 31, 2012
shall be determined in a manner consistent with the pro forma adjustment
methodology and related footnotes in the Registration Statement.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial but excluding letters of credit to the extent such
letters of credit have been cash collateralized) and bankers’ acceptances, but
only to the extent consisting of unpaid reimbursement obligations in respect of
drawn amounts under letters of credit or bankers’ acceptance facilities; (c) all
attributable indebtedness under Capital Leases, synthetic leases, account
receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations under conditional sale
or other title retention agreements relating to assets purchased (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (e) all obligations issued or
assumed as the deferred purchase price of assets or services purchased (other
than contingent earn-out payments and other contingent deferred payments to the
extent not fixed and payable, and trade debt incurred in the ordinary course of
business and due within six (6) months of the incurrence thereof) which would
appear as liabilities on a balance sheet; (f) all preferred Equity Interests
issued and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration; (g) all Guarantees with respect to outstanding Indebtedness
of the type specified in clauses (a) through (f) above of another Person;
(h) all Indebtedness of the type specified in clauses (a) through (f) above of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, assets owned or acquired by the
Borrower or a Restricted Subsidiary, whether or not the obligations secured
thereby have been assumed; and (i) all Indebtedness of the types referred to in
clauses (a) through (h) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the Laws of a jurisdiction other than
the United States or a state thereof) in which the Borrower or any of its
Restricted Subsidiaries is a general partner or joint venturer, except to the
extent that Indebtedness is expressly made non-recourse to such Person. For the
avoidance of doubt, Consolidated Funded Indebtedness shall exclude Hybrid Equity
Securities issued by the Borrower or any Subsidiary.

“Consolidated Interest Coverage Ratio” means, the ratio, determined as of the
end of each of fiscal quarter of the Borrower for the most-recently ended four
fiscal quarters, of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
paid or payable in cash, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP. For purposes of
calculating the Consolidated Interest Coverage Ratio of the Borrower and its
Restricted Subsidiaries for the first three

 

13



--------------------------------------------------------------------------------

complete fiscal quarters to occur after the Initial Funding Date, Consolidated
Interest Expense shall be determined by annualizing such interest expense such
that for the first complete fiscal quarter to occur after the Initial Funding
Date such interest expense would be multiplied by four (4), the first two
complete fiscal quarters would be multiplied by two (2) and the first three
complete fiscal quarters would be multiplied by one and one-third (1 and 1/3).

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Indebtedness (including the interest component of synthetic
leases, account receivables securitization programs, off-balance sheet loans or
similar off-balance sheet financing products) accrued during such period
(whether or not actually paid during such period) determined after giving effect
to any net payments made or received under interest rate Swap Contracts minus
(b) the sum of (i) all interest income during such period and (ii) to the extent
included in clause (a) above, the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses, and amounts paid (or
plus any amounts received) on early terminations of Swap Contracts.

“Consolidated Net Income” means, for any period, net income after taxes for such
period of the Borrower and its Restricted Subsidiaries on a consolidated basis,
as determined in accordance with GAAP. Except as otherwise provided herein, the
applicable period shall be for the four (4) consecutive quarters ending as of
the date of computation.

“Consolidated Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Funded Indebtedness on such date, minus unrestricted cash and
Cash Equivalents, after giving effect to any adjustments for international tax
effects at an assumed withholding rate of 35% (or such lesser statutory rate as
may be in effect from time to time), as applicable, in an aggregate amount not
to exceed $100,000,000 to the extent held by the Borrower and the Restricted
Subsidiaries on a consolidated basis on such date to (b) Consolidated EBITDA for
the period of four consecutive fiscal quarters ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date). For purposes of this
Agreement, proceeds from Equity Issuances described in Section 8.04(r) shall be
deemed not to be “unrestricted cash and Cash Equivalents.”

“Consolidated Tangible Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis , excluding goodwill, patents,
trademarks, trade names, organization expense, unamortized debt discount and
expense, capitalized or deferred research and development costs, deferred
marketing expenses, and other intangible assets.

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors or equivalent governing body of the Borrower who: (1) was a
member of such board of directors or equivalent governing body on the Closing
Date or was designated, nominated or otherwise approved by a Permitted Holder;
or (2) was nominated for election or elected to such board of directors or
equivalent governing body with the approval of a majority of the Continuing
Directors who were members of such board of directors or equivalent governing
body at the time of such nomination or election and represented a majority of
such board of directors or equivalent governing body.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

14



--------------------------------------------------------------------------------

“Contribution” means the contribution of all of the Equity Interests of WWF
Operating Company and certain other assets by Dean Foods to the Borrower,

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Dean Foods” means Dean Foods Company, a Delaware corporation.

“Dean Foods Distribution” means the tax-free spin-off or other tax-free
disposition by Dean Foods of all or a portion of its Equity Interests in the
Borrower to its stockholders.

“Dean Foods Separation Payment” means the payment by the Borrower or its
Subsidiaries to Dean Foods on the Initial Funding Date (or such later time
following the exercise of the overallotment option by the underwriters of the
IPO) of the proceeds of certain Loans to be made on the Initial Funding Date (or
such later time following the exercise of the overallotment option by the
underwriters of the IPO) and the proceeds of the IPO, including proceeds
received pursuant to the exercise of the overallotment option by the
underwriters of the IPO.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, any applicable State thereof
or other applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate and any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum
and (b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due unless such
amount is the subject of a good faith dispute, (b) has notified the Borrower,
the Administrative Agent, any L/C Issuer or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing

 

15



--------------------------------------------------------------------------------

or public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swing Line Lender and each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia other than a
Subsidiary of the type described in clause (b) of the definition of “Foreign
Subsidiary.”

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any hazardous material.

 

16



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Borrower or any of its Restricted
Subsidiaries to any Person which is not the Borrower or a Subsidiary of
(a) shares of its Equity Interests or Hybrid Equity Securities (excluding
issuances of Equity Interests to directors, officers, consultants or other
employees under any equity award program, employee stock purchase plan or other
employee benefit plan in existence from time to time), (b) any shares of its
Equity Interests pursuant to the exercise of options (excluding for purposes
hereof the issuance of Equity Interests pursuant to the exercise of stock
options held by directors, officers, consultants or other employees or former
employees of the Loan Parties or personal representatives or heirs or
beneficiaries of any of them) or warrants or (c) any shares of its Equity
Interests or Hybrid Equity Securities pursuant to the conversion of any debt
securities to equity.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
occurrence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Internal Revenue Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Internal
Revenue Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

17



--------------------------------------------------------------------------------

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Disposition” means the sale, transfer, or other disposition of (a) any
motor vehicles or other equipment no longer used or useful in the business of
the Borrower or any of its Restricted Subsidiaries, (b) any inventory, materials
and other assets in the ordinary course of business and on ordinary business
terms, and (c) Cash Equivalents described in clause (a) of the definition
thereof.

“Excluded Property” means, with respect to the Loan Parties, the collective
reference to (a) any leased real property interest, (b) any corporate aircraft,
(c) the Equity Interests in any Unrestricted Subsidiary, (d) any property the
pledge of which would require consent, approval or authorization from any
Governmental Authority (to the extent such consent, approval or authorization
has not been obtained or waived), (e) motor vehicles or other assets the
attachment or perfection of a lien thereon is subject to a certificate of title
statute, (f) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.02(e) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property,
(g) all Equity Interests in excess of the Applicable Pledge Percentage in any
Foreign Subsidiary that is a Pledge Subsidiary, (h) any Equity Interests in any
Foreign Subsidiary which is not a Pledge Subsidiary, (i) all other real property
not required by the Administrative Agent to be mortgaged pursuant to
Section 7.10(b), (j) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, and (k) any
General Intangible (as defined in the UCC), permit, lease, license, contract or
other Instrument (as defined in the UCC) of such Loan Party to the extent that
the grant of a security interest in such General Intangible, permit, lease,
license, contract or other Instrument in the manner contemplated by the
Collateral Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (i) any such limitation described in
this clause (k) on the security interests granted hereunder shall only apply to
the extent that any such prohibition could not be rendered ineffective pursuant
to the UCC or any other applicable Law or principles of equity and (ii) in the
event of the termination or elimination of any such prohibition or the
requirement for any consent contained in any applicable Law, General Intangible,
permit, lease, license, contract or other Instrument, to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such General Intangible, permit, lease, license, contract or other
Instrument shall be automatically and simultaneously granted hereunder and shall
be included as Collateral. In addition, (1) other assets may be designated as
“Excluded Property” if the Administrative Agent determines that the cost of
obtaining a perfected security interest therein is excessive in relation to the
value afforded thereby and (2) upon the sale, conveyance or contribution thereof
to a Receivables Financing SPC in connection with a Permitted Receivables
Financing, the Accounts (as defined in the Security Agreement) and related
Transferred Assets shall be automatically released from the security interests
created pursuant to the Collateral Documents (and the Administrative Agent
shall, at the expense of the Borrower, execute such documentation reasonably
necessary to evidence such release).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any

 

18



--------------------------------------------------------------------------------

political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 11.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii), 3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant
to FATCA.

“Existing 2006 Indenture” has the meaning specified in Section 5.02(b).

“Existing Credit Agreement” has the meaning specified in Section 5.02(b).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the Administrative Agent Fee Letter and the JPM Fee Letter.

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

19



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that (a) is not organized under the
laws of any state of the United States or the District of Columbia or (b) is
organized under the laws of any state of the United States or the District of
Columbia and is a Subsidiary of a Subsidiary described in the forgoing clause
(a).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Basel Committee on Banking Supervision or
any successor or similar authority thereto).

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each Person that
joins as a Guarantor pursuant to Section 7.10 or otherwise, and (c) with respect
to obligations under any Secured Hedge Agreement and obligations under any
Secured Cash Management Agreement, the Borrower.

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in

 

20



--------------------------------------------------------------------------------

respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Lender (or Affiliate of a Lender) that is a party to a
Swap Contract with a Loan Party or any Restricted Subsidiary.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P and
Basket C equity credit by Moody’s and (ii) other than solely through the
issuance of Equity Interests, (A) require no repayments or prepayments and no
redemptions, repurchases, sinking fund payments or defeasement and (B) do not
otherwise provide for (1) any obligations thereunder or in connection therewith
to become due prior to their scheduled maturity or (2) an ability (with or
without the giving of notice, the lapse of time or both) for the holder or
holders of any such securities or any trustee or agent on its or their behalf to
cause any such obligations to become due, in each case, prior to at least 91
days after the latest Maturity Date.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Incremental Term Loan” has the meaning specified in Section 2.01(d).

“Incremental Term Loan Agreement” means, with respect to an Incremental Term
Loan, a joinder agreement in substantially the form of Exhibit 2.01 or such
other form as is satisfactory to the Administrative Agent and the Borrower, in
each case as executed by the Loan Parties, one or more Lender(s) providing an
Incremental Term Loan Commitment and the Administrative Agent.

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.01(d) in the principal amount set forth in the applicable Incremental
Term Loan Agreement.

“Incremental Term Loan Maturity Date” means the final maturity date for such
Incremental Term Loan as set forth in the applicable Incremental Term Loan
Agreement.

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount of all under letters of credit (including standby and commercial)
and bankers’ acceptances, including unpaid reimbursement obligations in respect
of drawn amounts under letters of credit or bankers’ acceptance facilities;
(c) all attributable indebtedness under Capital Leases, synthetic leases,
account receivables

 

21



--------------------------------------------------------------------------------

securitization programs, off-balance sheet loans or similar off-balance sheet
financing products; (d) all obligations of such Person under conditional sale or
other title retention agreements relating to assets purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (e) all obligations
issued or assumed as the deferred purchase price of assets or services purchased
(other than contingent earn-out payments and other contingent deferred payments
to the extent not fixed and payable, and trade debt incurred in the ordinary
course of business and due within six (6) months of the incurrence thereof)
which would appear as liabilities on a balance sheet; (f) all preferred Equity
Interests issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration; (g) all obligations of such Person
under take-or-pay or similar arrangements; (h) all net obligations of such
Person under Swap Contracts; (i) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (h) above of another
person; (j) all Indebtedness of the type specified in clauses (a) through
(i) above of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; and (k) all Indebtedness of the types referred to in clauses
(a) through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation, limited liability company or similar
limited liability entity organized under the laws of a jurisdiction other than
the United States or a state thereof) in which such Person is a general partner
or joint venturer, except to the extent that Indebtedness is expressly made
non-recourse to such Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Funding Date” means the first date following the Closing Date on which
the conditions precedent set forth in Section 5.02 have been satisfied or waived
in accordance with the terms of this Agreement.

“Interest Payment Date” means (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the applicable Maturity Date;
provided, however, that if any Interest Period for a LIBOR Rate Loan exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the applicable Maturity
Date.

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one, two, three or six months thereafter
(or subject to availability to all affected Lenders, one week or twelve months),
as selected by the Borrower in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

22



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“IPO” means the initial public offering of the Class A common shares of the
Borrower.

“IPO Grants” means the award of equity grants to certain executives and
employees of the Borrower and its Restricted Subsidiaries in connection with the
IPO as described in the Registration Statement.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.10 executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.10 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

“JPM Fee Letter” means the letter agreement, dated September 17, 2012 among the
Borrower, the Administrative Agent, JPMorgan and J.P. Morgan Securities LLC.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

23



--------------------------------------------------------------------------------

“L/C Issuer” means (i) Bank of America, (ii) JPMorgan and/or (ii) each other
Lender selected by the Borrower as an L/C Issuer, with such selection to be
agreed to by such Lender in its sole discretion and approved by the
Administrative Agent (such approval not to be unreasonably withheld, conditioned
or delayed), in each case, in its capacity as issuer of Letters of Credit
hereunder, with each of their respective successors in such capacity.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices, branch or
Affiliate of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Borrower and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be denominated in Dollars or in an Alternative Currency.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified of the issuance thereof by the applicable L/C Issuer and
has confirmed availability under the Aggregate Revolving Commitments and the
Letter of Credit Sublimit with the applicable L/C Issuer.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“LIBOR Base Rate” means,

(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR Rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
rate is not available at such time for any reason, the rate per

 

24



--------------------------------------------------------------------------------

annum determined by the Administrative Agent to be the rate at which deposits in
the relevant currency for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the LIBOR Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch (or other Bank of America branch
or Affiliate) to major banks in the London or other offshore interbank market
for such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in Same Day
Funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination.

“LIBOR Rate” means, for any Interest Period with respect to any LIBOR Rate Loan,
a rate per annum determined by the Administrative Agent to be equal to the
quotient obtained by dividing (a) the LIBOR Base Rate for such LIBOR Rate Loan
for such Interest Period by (b) one minus the LIBOR Reserve Percentage for such
LIBOR Rate Loan for such Interest Period.

“LIBOR Rate Loan” means a Loan that bears interest at a rate based on clause
(a) of the definition of “LIBOR Base Rate.” All Loans denominated in an
Alternative Currency must be LIBOR Rate Loans.

“LIBOR Reserve Percentage” means, for any day, the reserve percentage (expressed
as a decimal, carried out to five decimal places) in effect on such day, whether
or not applicable to any Lender, under regulations issued from time to time by
the FRB for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
LIBOR Rate for each outstanding LIBOR Rate Loan shall be adjusted automatically
as of the effective date of any change in the LIBOR Reserve Percentage.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, as of any time, the sum of (a) the amount by which the
Aggregate Revolving Commitments exceed the Total Revolving Outstandings, as of
such time, plus (b) the unrestricted cash and Cash Equivalents held by the
Borrower and its Restricted Subsidiaries as of such time.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan, the Term A-1 Loan, the Term
A-2 Loan or an Incremental Term Loan.

 

25



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, each Incremental Term Loan
Agreement, each Commitment Increase Amendment and the Fee Letters.

“Loan Modification Offer” has the meaning specified in Section 11.01.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of LIBOR Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b).

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any Guarantor to perform its obligations under
any Loan Document to which it is a party; or (C) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower or
any Guarantor of any Loan Document to which it is a party.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “obligations” of the Borrower or any Restricted Subsidiary in respect of any
Swap Contract at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Restricted Subsidiary would
be required to pay if such Swap Contract were terminated at such time.

“Material Restricted Subsidiary” means (i) each Restricted Subsidiary that is a
borrower or guarantor of any Material Indebtedness, (ii) any other Restricted
Subsidiary (other than a Receivables Financing SPC) with assets of $500,000 or
more, and (iii) any other Restricted Subsidiary that owns any material domestic
intellectual property; provided, however, (x) WhiteWave Services, Inc., a
Delaware corporation shall be deemed to be a Material Restricted Subsidiary so
long as it owns any material domestic intellectual property, and (y) if the
aggregate assets of Restricted Subsidiaries (other than Receivables Financing
SPCs) that are not Material Restricted Subsidiaries at any time exceeds
$10,000,000, the Borrower shall designate one or more of such Restricted
Subsidiaries as Material Restricted Subsidiaries such that, after giving effect
to such designations, the aggregate assets of Restricted Subsidiaries (other
than Receivables Financing SPCs) that are not Material Restricted Subsidiaries
shall be less than $10,000,000.

“Maturity Date” means the Revolving Credit Maturity Date, the Term A-1 Maturity
Date, the Term A-2 Maturity Date and/or the Incremental Term Loan Maturity Date,
as the context may require; provided, however, that, in each case, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

26



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the applicable L/C Issuer in
their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Instruments” means such title reports, title insurance, opinions of
counsel, surveys, flood hazard determinations and evidence of required flood
insurance, if applicable, as are requested by the Administrative Agent at the
time the applicable Mortgage is granted, all in form and substance reasonably
acceptable to the Administrative Agent.

“Mortgaged Property” means any real property that is owned or leased by any Loan
Party and is subject to a Mortgage.

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the holders of
the Obligations, a security interest in the fee interests and/or leasehold
interests of any Loan Party in any real property.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such Asset Sale, (ii) the amount of all payments required to be
made as a result of such Asset Sale to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such Asset Sale and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such Asset Sale occurred or the next succeeding year and that are
directly attributable to such Asset Sale (as determined reasonably and in good
faith by a Financial Officer).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now

 

27



--------------------------------------------------------------------------------

existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

 

28



--------------------------------------------------------------------------------

“Permitted Acquisition” means an acquisition by the Borrower or any of its
Restricted Subsidiaries which (i) is an acquisition of a Person or assets of a
Person in a line of business permitted by Section 8.03(b), (ii) both immediately
before and immediately after giving effect to such acquisition, no Default
exists, (iii) after giving effect to such acquisition on a Pro Forma Basis, the
Borrower and its Restricted Subsidiaries are in compliance with each of the
financial covenants set forth in Section 8.11 (as such covenants may be
increased in accordance with the terms thereof); (iv) is approved by the board
of directors (or similar governing body) or the requisite shareholders (or other
equityholders) of the Person being acquired or Person transferring the assets
being acquired, (v) if an acquisition of Equity Interests of a Person, greater
than fifty percent (50%) of all issued and outstanding Equity Interests of such
Person is acquired, (v) after giving effect to such Acquisition, the Liquidity
of the Borrower and its Restricted Subsidiaries shall not be less than
$50,000,000, and (vi) unless otherwise agreed to by the Agents, each Person
acquired shall become a Restricted Subsidiary.

“Permitted Amendments” has the meaning specified in Section 11.01.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet delinquent or are being
contested in compliance with Section 7.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 7.04;

(c) pledges and deposits under workers’ compensation, unemployment insurance and
other social security laws or regulations;

(d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments (or appeal or surety bond relating to
such judgments) that do not constitute an Event of Default under
Section 9.01(k);

(f) easements, zoning restrictions, licenses, title restrictions, rights-of-way
and similar encumbrances on real property imposed by law or incurred or granted
by the Borrower or any Subsidiary in the ordinary course of business that do not
secure any material monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(g) minor imperfections in title that do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of Borrower or any Subsidiary; and

(h) encumbrances and exceptions that are approved by the Administrative Agent
and identified on Schedule B to the title insurance policies issued to the
Administrative Agent relating to the real property subject to the Mortgages;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

29



--------------------------------------------------------------------------------

“Permitted Holders” means, prior to the Dean Foods Distribution, Dean Foods, its
subsidiaries and any successors of any of the foregoing.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 8.02.

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) sells (as
determined in accordance with GAAP) any accounts (as defined in the Uniform
Commercial Code as in effect in the State of New York), payment intangibles (as
defined in the Uniform Commercial Code as in effect in the State of New York),
notes receivable, rights to future lease payments or residuals (collectively,
together with certain property relating thereto and the right to collections
thereon, being the “Transferred Assets”) to any Person that is not a Subsidiary
or Affiliate of the Borrower (with respect to any such transaction, the
“Receivables Financier”), (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets and/or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier or (b) any Loan Party or any Restricted Subsidiary sells,
conveys or otherwise contributes any Transferred Assets to a Receivables
Financing SPC, which Receivables Financing SPC then (i) sells (as determined in
accordance with GAAP) any such Transferred Assets (or an interest therein) to
any Receivables Financier, (ii) borrows from such Receivables Financier and
secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to the
Receivables Financier; provided that (A) the aggregate Attributed Principal
Amount for all such financings shall not at any time exceed $150,000,000 and
(B) such financings shall not involve any recourse to any Loan Party or any
Restricted Subsidiary for any reason other than (x) repurchases of non-eligible
assets or (y) indemnifications for losses other than credit losses related to
the Transferred Assets.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” has the meaning specified in Section 7.01.

“Pledge Subsidiary” means (i) each Domestic Subsidiary which is a Restricted
Subsidiary, (ii) each First Tier Foreign Subsidiary which is a Restricted
Subsidiary and (iii) each Domestic Subsidiary which is a Receivables Financing
SPC.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or 7.01(b)
(or, prior to the delivery of the first financial statements following the
Closing Date pursuant to Section7.01, as of the first day of the most recent
four fiscal quarter period ending on the last day of the most recent quarter for
which financial statements are included in the Registration Statement). In
connection with the foregoing, (a) with respect to the incurrence of any
Indebtedness, such Indebtedness shall be deemed to have been incurred as of the
first day of the applicable period, (b) with respect to any Asset Sale or
Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the

 

30



--------------------------------------------------------------------------------

property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period, and (c) with respect to any Permitted Acquisition,
(i) income statement and cash flow statement items attributable to the Person or
property acquired shall be included to the extent relating to any period
applicable in such calculations to the extent (A) such items are not otherwise
included in such income statement and cash flow statement items for the Borrower
and its Subsidiaries in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii) any Indebtedness incurred or assumed by any Loan Party or any
Subsidiary (including the Person or property acquired) in connection with such
transaction and any Indebtedness of the Person or property acquired which is not
retired in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

“Public Lender” has the meaning specified in Section 7.01.

“Quoted Rate” means, with respect to any Quoted Rate Swing Line Loan, the fixed
or floating percentage rate per annum, if any, offered by the Swing Line Lender
and accepted by the Borrower in accordance with the provisions hereof; provided
that from the date that any Revolving Lender funds a participation interest in
such Quoted Rate Swing Line Loan, the Quoted Rate for such Quoted Rate Swing
Line Loan shall be a rate equal to the Base Rate plus the Applicable Margin for
Revolving Loans that are Base Rate Loans.

“Quoted Rate Swing Line Loan” means any Swing Line Loan that bears interest at
the Quoted Rate.

“Receivables Financier” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Receivables Financing SPC” means (1) a wholly-owned direct Subsidiary of a Loan
Party which engages in no activities other than in connection with the financing
of Transferred Assets pursuant to a Permitted Receivables Financing that meets
the following criteria: (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
customary securitization undertakings, (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower in any way (other than pursuant
to customary securitization undertakings) or (iii) subjects any property or
asset of the Borrower or any other Subsidiary of the Borrower, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to customary securitization undertakings, (b) with which neither the
Borrower nor any of its other Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Financing documentation (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Borrower or such Subsidiary than
those that might be obtained at the time from persons that are not Affiliates of
the Borrower (as determined by the Borrower in good faith), and (c) to which
neither the Borrower nor any other Subsidiary of the Borrower has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results and (2) and each general partner
of any such Subsidiary described in clause (1) that meets all of the criteria
set forth in clause (1).

 

31



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

“Register” has the meaning specified in Section 11.06(c).

“Registration Statement” means the Form S-1 Registration Statement filed by the
Borrower with the SEC on October 11, 2012, as amended in a manner deemed by the
Agents in their reasonable discretion to not be materially adverse to the
interests of the Lenders.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests and Hybrid
Equity Securities in (or of) the Borrower or any Restricted Subsidiary.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a LIBOR Rate Loan denominated in an Alternative
Currency, (ii) each date of a

 

32



--------------------------------------------------------------------------------

continuation of a LIBOR Rate Loan denominated in an Alternative Currency
pursuant to Section 2.02, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of an
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by an L/C Issuer of any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
Required Lenders shall require.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto or in any documentation executed by such Lender pursuant to
Section 2.01(e), as applicable as such amount may be adjusted from time to time
in accordance with this Agreement.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Maturity Date” means the fifth anniversary of the Initial
Funding Date.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank;
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

 

33



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract between any Loan Party or any Restricted Subsidiary
and any Hedge Bank; provided that for any of the foregoing to be included as a
“Secured Hedge Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01(a).

“Security Agreement” means the security and pledge agreement, executed by the
Loan Parties in favor of the Administrative Agent for the benefit of the holders
of the Obligations by each of the Loan Parties, in substantially the form of
Exhibit 1.01(b), as amended, modified, restated or supplemented from time to
time.

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Sales” means (a) the sale, transfer, lease or other disposition of
inventory and materials in the ordinary course of business, (b) the sale,
transfer, lease or other disposition of obsolete or worn-out property or assets
in the ordinary course of business, (c) the sale, transfer or other disposition
of cash or Cash Equivalents, (d) the sale, transfer or other disposition of
Equity Interests of Unrestricted Subsidiaries, (e) Dispositions of accounts
receivable in connection with the collection or compromise thereof in the
ordinary course of business, and (f) Dispositions of property to the extent that
such property is exchanged for credit against the purchase price of similar
replacement property.

“Specified Subsidiary” means any Restricted Subsidiary that is not a Loan Party
(or not required to become a Loan Party pursuant to the terms of this
Agreement).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.

“Sterling” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment and priority of which is
subordinated to payment of the Obligations with customary payment blockage and
other provisions, having a maturity no earlier than the date which is one
(1) year after the later of the latest Maturity Date and the terms and
conditions of which are otherwise reasonably satisfactory to, the Administrative
Agent.

 

34



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other similar master agreement used to
document transactions of the type specified in clause (a) (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Sublimit” means an amount equal to $75,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Syndication Agent” means JPMorgan, in its capacity as syndication agent under
any of the Loan Documents, or any successor syndication agent.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A-1 Loan” has the meaning specified in Section 2.01(b).

“Term A-1 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A-1 Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A-1 Loan Commitments of all of the
Lenders as in effect on the Closing Date is $250,000,000.

 

35



--------------------------------------------------------------------------------

“Term A-1 Maturity Date” means the fifth anniversary of the Initial Funding
Date.

“Term A-2 Loan” has the meaning specified in Section 2.01(c).

“Term A-2 Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A-2 Loan to the Borrower pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A-2 Loan Commitments of all of the
Lenders as in effect on the Closing Date is $250,000,000.

“Term A-2 Maturity Date” means the seventh anniversary of the Initial Funding
Date.

“Term Loan” means the Term A-1 Loan, the Term A-2 Loan and/or any Incremental
Term Loan, as the case may be.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the Borrowing of Loans and other Credit Extensions, the use
of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Transferred Assets” shall have the meaning set forth in the definition of
Permitted Receivables Financing.

“Trigger Date” has the meaning specified in Section 7.10(a).

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” means (a) Reeves Street, LLC (at such time as it
becomes a Subsidiary of the Borrower) and (b) any Subsidiary of the Borrower
designated by the Borrower as such in writing in accordance with
Section 7.10(e); it being understood and agreed that (i) the term “Unrestricted
Subsidiary” shall include all Subsidiaries of any such designated Subsidiary,
and (ii) any Unrestricted Subsidiary may subsequently be designated by the
Borrower as a Restricted Subsidiary subject to the terms of Section 7.10(e).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

36



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock.”

1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in

 

37



--------------------------------------------------------------------------------

conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Loan Parties and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. Except to the extent disclosed in the footnotes to the
financial statements delivered pursuant to Section 7.01, the Borrower will
provide a written summary of material changes in GAAP applicable to it and in
the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.01. If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that:

(i) all calculations of the financial covenants in Section 8.11 (including for
purposes of determining the Applicable Rate) shall be made on a Pro Forma Basis
with respect to (i) any sale or other disposition of all of the Equity Interests
of, or all or substantially all of the assets of, a Subsidiary, (ii) any sale or
other disposition of a line of business or division of any Loan Party or
Subsidiary, or (iii) any Permitted Acquisition, in each case, occurring during
the applicable period; and

(ii) for purposes of determining if a specified transaction is permitted by this
Agreement, all calculations of the financial covenants in Section 8.11 shall be
made on a Pro Forma Basis with respect to (i) any sale or other disposition of
all of the Equity Interests of, or all or substantially all of the assets of, a
Subsidiary, (ii) any sale or other disposition of a line of business or division
of any Loan Party or Subsidiary, (iii) all Permitted Acquisitions, (iv) all
incurrences of Indebtedness pursuant to Section 8.01(f), and (v) all increases
in the Commitments pursuant to Section 2.01(e), in each case, occurring during
the applicable period and occurring after the end of the applicable period but
on or prior to the date of the applicable specified transaction.

1.04    Rounding.

 

38



--------------------------------------------------------------------------------

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

1.06     Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.07    Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a LIBOR Rate Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, LIBOR Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be.

1.08     Additional Alternative Currencies.

(a) The Borrower may from time to time request that LIBOR Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency

 

39



--------------------------------------------------------------------------------

(other than Dollars) that is readily available and freely transferable and
convertible into Dollars. In the case of any such request with respect to the
making of LIBOR Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer issuing such
requested Letter of Credit.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., fifteen Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to LIBOR Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each Lender (in the case of any such request pertaining to
LIBOR Rate Loans) or the applicable L/C Issuer (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., seven Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of LIBOR Rate Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the applicable L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such L/C Issuer, as
the case may be, to permit LIBOR Rate Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making LIBOR Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of LIBOR Rate Loans; and if the Administrative Agent
and the applicable L/C Issuer consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of such Letter of Credit issuance.
If the Administrative Agent fails to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

1.09    Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided, that
if any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify in a
written notice to the Borrower to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

40



--------------------------------------------------------------------------------

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify in a written notice to the Borrower to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Revolving Loans and Term Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars or in one or more Alternative Currencies from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving Loans, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (ii) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Commitment and (iii) the
aggregate Outstanding Amount of all Revolving Loans and L/C Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as further provided herein.

(b) Term A-1 Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A-1 Loan”)
to the Borrower in Dollars on the Initial Funding Date in an amount not to
exceed such Lender’s Term A-1 Loan Commitment. Amounts repaid on the Term A-1
Loan may not be reborrowed. The Term A-1 Loan may consist of Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as further provided herein.

(c) Term A-2 Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A-2 Loan”)
to the Borrower in Dollars on the Initial Funding Date in an amount not to
exceed such Lender’s Term A-2 Loan Commitment. Amounts repaid on the Term A-2
Loan may not be reborrowed. The Term A-2 Loan may consist of Base Rate Loans or
LIBOR Rate Loans, or a combination thereof, as further provided herein.

(d) Incremental Term Loans. Subject to Section 2.01(e), on the effective date of
any applicable Incremental Term Loan Agreement, each Lender party thereto
severally agrees to make its portion of a term loan (each an “Incremental Term
Loan”) in a single advance to the Borrower in Dollars in the amount of its
Incremental Term Loan Commitment as set forth in such Incremental Term Loan
Agreement. Amounts repaid on the Incremental Term Loans may not be reborrowed.
The Incremental Term Loans may consist of Base Rate Loans or LIBOR Rate Loans,
as further provided herein.

 

41



--------------------------------------------------------------------------------

(e) Increases of the Aggregate Revolving Commitments; Institution of Incremental
Term Loans. The Borrower shall have the right, upon at least ten (10) Business
Days’ prior written notice to the Administrative Agent, to increase (in one or
more increases) the Aggregate Revolving Commitments or borrow one or more
Incremental Term Loans at any time prior to the date that is six (6) months
prior to the Revolving Credit Maturity Date subject to satisfaction of the
following conditions precedent:

(i) the sum of (A) the aggregate amount of all increases in the Aggregate
Revolving Commitments pursuant to this Section 2.01(e) plus (B) the aggregate
original principal amount of all Incremental Term Loans made pursuant to
Section 2.01(d) shall not exceed $500,000,000;

(ii) no Default exists both immediately before and immediately after giving
effect to such increase or Borrowing;

(iii) the representations and warranties set forth in Article VI shall be true
and correct in all material respects (except when qualified as to materiality or
Material Adverse Effect, in which case they shall be true and correct in all
respects) on and as of the date on which such increase or borrowing is to become
effective, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (except when qualified
as to materiality or Material Adverse Effect, in which case they shall be true
and correct in all respects);

(iv) such increase or borrowing shall be in a minimum amount of $25,000,000 and
in integral multiples of $5,000,000 in excess thereof (or such lesser amounts
(a) as shall be remaining under subsection (e)(i) above or (b) as the
Administrative Agent may agree);

(v) such requested increase or borrowing shall only be effective upon receipt by
the Administrative Agent of (A) additional commitments in a corresponding amount
of such requested increase or borrowing from, at the sole discretion of the
Borrower, one or more existing Lenders and/or one or more other institutions
that qualify as Eligible Assignees (it being understood and agreed that no
existing Lender shall be required to provide an additional commitment) and
(B) documentation from each institution providing an additional commitment
evidencing its commitment and its obligations under this Agreement in form and
substance reasonably satisfactory to the Administrative Agent (which
documentation shall take the form of Incremental Term Loan Agreements, in the
case of a borrowing of an Incremental Term Loan);

(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for,
and the validity of, such increase in the Aggregate Revolving Commitments or
borrowing of such Incremental Term Loan, and any other matters relevant thereto,
all in form and substance reasonably satisfactory to the Administrative Agent;

(vii) if the reallocation, if any, of outstanding Loans among the Lenders in
connection with such increase results in the prepayment of LIBOR Rate Loans on a
day which is not the last day of an Interest Period with respect thereto, the
Borrower shall pay to each affected Lender such amounts, if any, as may be
required pursuant to Section 3.05;

 

42



--------------------------------------------------------------------------------

(viii) the maturity date for any Incremental Term Loan shall not be earlier than
the Term A-1 Maturity Date and the weighted average life to maturity of any
Incremental Term Loan shall be no shorter than that of the Term A-1 Loan;

(ix) the interest rate margins and, subject to Section 2.01(e)(viii), the
amortization schedule applicable to any Incremental Term Loan shall be
determined by the Borrower and Lenders providing such Incremental Term Loan; and

(x) the Administrative Agent shall have received a pro forma Compliance
Certificate demonstrating that the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 recomputed as of the end of the
period of the four (4) fiscal quarters most recently ended for which financial
statements have been delivered pursuant to Section 7.01(a) or 7.01(b) after
giving effect to any Incremental Term Loan and/or any Borrowings of Revolving
Loans in connection with any increase to the Aggregate Revolving Commitments on
a Pro Forma Basis.

(f) Upon the effectiveness of any increase in the Aggregate Revolving
Commitments, as applicable, pursuant to Section 2.01(e) above, (A) the
Applicable Percentages of the Lenders shall be automatically adjusted to give
effect to such increase, provided that the amount of each Lender’s Commitments
(other than a Lender whose Commitments shall have been increased in connection
with such increase) shall remain unchanged and (B) the Borrower, the
Administrative Agent and the Lenders will use all commercially reasonable
efforts to assign and assume outstanding Loans of the affected category to
conform the respective amounts thereof held by each Lender to the Applicable
Percentages as so adjusted, it being understood that the parties hereto shall
use commercially reasonable efforts to avoid prepayment or assignment of any
affected Loan that is a LIBOR Rate Loan on a day other than the last day of the
Interest Period applicable thereto.

(g) If any amendment to this Agreement (which is of a technical nature to
provide for such increase or Incremental Term Loan) is required to give effect
to any increase in the Aggregate Revolving Commitments or the borrowing of an
Incremental Term Loan pursuant to this Section 2.01, such amendment shall be
effective if executed by the Loan Parties, each Lender providing an Incremental
Term Loan Commitment or an increase to the Aggregate Revolving Commitments and
the Administrative Agent (each such amendment is a “Commitment Increase
Amendment”).

2.02    Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, LIBOR Rate Loans denominated in Dollars or
of any conversion of LIBOR Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of LIBOR
Rate Loans denominated in Alternative Currencies and (iii) on the requested date
of any Borrowing of Base Rate Loan. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of LIBOR Rate Loans shall be in a principal amount of
$5,000,000 or a whole

 

43



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of LIBOR Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the currency of the Loans to be
borrowed. If the Borrower fails to specify a currency in a Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
the Borrower fails to specify a Type of a Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as LIBOR Rate Loans in their original currency with an Interest
Period of one month. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable LIBOR Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of LIBOR Rate Loans in any Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBOR Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
2:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case on the Business Day specified in
the applicable Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 5.03 (and, if such Borrowing is the initial Credit Extension,
Section 5.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Loan Notice with respect to a Borrowing of Revolving Loans denominated
in Dollars is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings and second, shall be made available to the Borrower
as provided above.

(c) Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of the Interest Period for such LIBOR Rate Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as LIBOR Rate Loans (whether denominated in Dollars or
an Alternative Currency) without the consent of the Required Lenders, and the
Required Lenders may demand that any or all of the

 

44



--------------------------------------------------------------------------------

then outstanding LIBOR Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the then outstanding LIBOR Rate
Loans denominated in an Alternative Currency be prepaid, or redenominated into
Dollars in the amount of the Dollar Equivalent thereof, on the last day of the
then current Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for LIBOR Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to the Loans.

2.03    Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuers
agree, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Initial Funding Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any of its Restricted
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Restricted Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (x) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment, (y) the Outstanding Amount of the L/C Obligations shall not exceed
the Letter of Credit Sublimit and (z) the Outstanding Amount of all L/C
Obligations and all Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit. Each request by the Borrower for the issuance
or amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Credit Exposure have approved such expiry date; or

 

45



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur more than one
year after the Letter of Credit Expiration Date, unless all the Lenders that
have Revolving Commitments have approved such expiry date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

46



--------------------------------------------------------------------------------

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included each L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 1:00 p.m. at least two (2) Business Days (or such later date and time as
the Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may require.
Additionally, the Borrower shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at

 

47



--------------------------------------------------------------------------------

least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
such L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Lenders
(other than Defaulting Lenders) holding a majority of the Revolving Credit
Exposure have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.03 is not then satisfied, and in
each case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the
applicable L/C Issuer in such Alternative Currency, unless (A) such L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have

 

48



--------------------------------------------------------------------------------

notified such L/C Issuer promptly following receipt of the notice of drawing
that the Borrower will reimburse such L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the applicable L/C Issuer shall notify the Borrower
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. If the Borrower is notified prior to 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, then no later than 1:00 p.m. on such Business Day or the
Applicable Time on the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (or if notified after such time, then no
later than 11:00 a.m. on the next succeeding Business Day or the Applicable Time
on the date of any payment by the applicable L/C Issuer under a Letter of Credit
to be reimbursed in an Alternative Currency) (each such date, an “Honor Date”),
the Borrower shall reimburse such L/C Issuer through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency
(together with any accrued interest). If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of Revolving
Loans that are Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.03 (other than the delivery of a Loan Notice).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Dollar Equivalent of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 5.03 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed

 

49



--------------------------------------------------------------------------------

payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse an L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.03 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse an L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of an
L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in Dollars and in the same funds as
those received by the Administrative Agent.

 

50



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

51



--------------------------------------------------------------------------------

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against an L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of such L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the applicable L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such L/C
Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s unlawful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and an L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
An L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the

 

52



--------------------------------------------------------------------------------

ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Borrower for, and no L/C Issuer’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
such L/C Issuer required or permitted under any Law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such Law or
practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender with a Revolving Commitment in accordance,
subject to Section 2.15, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) in Dollars for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at the rate per annum (i) with respect to any Letter of Credit issued by
Bank of America in its capacity as a L/C/ Issuer, specified in the
Administrative Agent Fee Letter, (ii) with respect to any Letter of Credit
issued by JPMorgan in its capacity as a L/C/ Issuer, specified in the JPM Fee
Letter and (iii) with respect to any other L/C Issuer, as separately agreed to
by such L/C Issuer and the Borrower, in each case, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. In addition, the
Borrower shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit issued by it
as from time to time in effect. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

53



--------------------------------------------------------------------------------

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

(l) Monthly Reports. Each L/C Issuer shall provide to the Administrative Agent a
list of outstanding Letters of Credit issued by it (together with type and
amounts) on a monthly basis.

2.04    Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that (i) after giving effect to any
Swing Line Loan, (A) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments and (B) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Revolving Commitment, (ii) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan and (iii) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan
or a Quoted Rate Swing Line Loan, as the Borrower may elect. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, (ii) the requested borrowing date,
which shall be a Business Day, and (iii) whether such Swing Line Loan shall be a
Base Rate Loan or a Quoted Rate Swing Line Loan. Each such telephonic notice
must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line

 

54



--------------------------------------------------------------------------------

Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 3:00 p.m. on the date of the proposed Borrowing of Swing Line
Loans (A) directing the Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 4:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Revolving Loan that
is a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.03. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as

 

55



--------------------------------------------------------------------------------

aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05    Prepayments.

(a) Voluntary Prepayments of Loans.

 

56



--------------------------------------------------------------------------------

(i) Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 1:00 p.m. (1) three Business Days prior
to any date of prepayment of LIBOR Rate Loans denominated in Dollars, (2) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to any date of prepayment of LIBOR Rate Loans denominated in Alternative
Currencies and (3) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of LIBOR Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); (D) any prepayment of the Term Loans shall be in such
proportions as the Borrower shall elect and each such prepayment shall be
applied ratably to the remaining principal amortization payments of the
applicable Term Loan; and (E) any such notice may be conditioned on the
effectiveness of other financing arrangements or one or more other transactions.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if LIBOR Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 3:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(b) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

 

57



--------------------------------------------------------------------------------

(ii) Alternative Currency Sublimit. If for any reason the Outstanding Amount of
all Loans and L/C Obligations denominated in Alternative Currencies at such time
exceeds 105% of the Alternative Currency Sublimit then in effect, then, the
Borrower shall immediately prepay Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Alternative Currency Sublimit then in effect; provided, however,
that, the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(ii) unless after the prepayment in
full of the Loans the Total Revolving Outstandings denominated in Alternative
Currencies exceed the Alternative Currency Sublimit then in effect. The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

(iii) Asset Sales and Recovery Events. (A) Promptly following any Asset Sale or
series of Asset Sales which causes the aggregate Net Cash Proceeds received from
all Asset Sales during such fiscal year to exceed $50,000,000, the Borrower
shall prepay the Obligations in an aggregate amount equal to one hundred percent
(100%) of the Net Cash Proceeds in excess of $50,000,000 derived from all such
Asset Sales (such prepayment to be applied as set forth in clause (iv) below);
provided, however, that such Net Cash Proceeds shall not be required to be so
applied to the extent (1) the Borrower delivers to the Administrative Agent a
certificate stating that it intends to use such Net Cash Proceeds to acquire
fixed or capital assets in replacement of the disposed assets or to make
Permitted Acquisitions, and (2) such acquisition is consummated within three
hundred and sixty-five (365) days of receipt of the Net Cash Proceeds, it being
expressly agreed that any Net Cash Proceeds not so reinvested shall be applied
to repay the Loans immediately thereafter and (B) to the extent of cash proceeds
received in connection with a Recovery Event which are in excess of $10,000,000
in the aggregate and which are not applied to repair, replace or relocate
damaged property or to purchase or acquire fixed or capital assets in
replacement of the assets lost or destroyed within three hundred sixty-five
(365) days of the receipt of such cash proceeds, the Borrower shall prepay the
Obligations in an aggregate amount equal to one hundred percent (100%) of such
cash proceeds net of all third-party costs incurred to obtain such cash proceeds
(such prepayment to be applied as set forth in clause (iv) below).

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations

(B) with respect to all amounts prepaid pursuant to Section 2.05(b)(ii), first,
to the outstanding Revolving Loans denominated in Alternative Currencies, and,
second, to Cash Collateralize the L/C Obligations denominated in Alternative
Currencies; and

(C) with respect to all amounts prepaid pursuant to Section 2.05(b)(iii), first,
ratably to the Term Loans (ratably to the remaining principal amortization
payments thereof), second, ratably to the L/C Borrowings and the

 

58



--------------------------------------------------------------------------------

Swing Line Loans, third, to the outstanding Revolving Loans, and, fourth, to
Cash Collateralize the remaining L/C Obligations (without a corresponding
reduction in the Aggregate Revolving Commitments in the cases of clauses second
through fourth).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to LIBOR Rate Loans in direct order of
Interest Period maturities. All prepayments under this Section 2.05(b) shall be
subject to Section 3.05, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.

(v) Limitation of Prepayment Obligations. Notwithstanding any other provisions
of this Section 2.05(b), (i) to the extent that any or all of the Net Cash
Proceeds of any Asset Sale by a Foreign Subsidiary (each such Asset Sale a
“Foreign Asset Sale”) or the Net Cash Proceeds of any Recovery Event incurred by
a Foreign Subsidiary (each such Recovery Event a “Foreign Recovery Event”) are
prohibited or delayed by applicable foreign Law or the applicable Organization
Documents of such Foreign Subsidiary from being repatriated to the Borrower to
repay the Obligations pursuant to Section 2.05(b)(ii), the portion of such Net
Cash Proceeds so affected will not be required to be applied to repay the
Obligations at the time provided in Section 2.05(b)(ii), but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law or applicable Organization Documents of such Foreign Subsidiary will
not permit repatriation to the Borrower (the Borrower hereby agreeing to use,
and cause its Subsidiaries to use, all commercially reasonable efforts to
overcome or eliminate any such restrictions on repatriation and/or minimize any
such costs of prepayment and/or use the other cash and Cash Equivalents of the
Borrower and its Subsidiaries that are not affected by such restrictions to make
the relevant prepayment), and if within one year following the date on which the
respective prepayment would otherwise have been required such repatriation of
any of such affected Net Cash Proceeds is permitted under the applicable local
law or the applicable Organization Documents of such Foreign Subsidiary, such
repatriation will be immediately effected and such repatriated Net Cash Proceeds
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof and additional costs relating to such repatriation) to the
repayment of the Obligations pursuant to this Section 2.05 or (ii) to the extent
that the Borrower has determined in good faith, after consultation with the
Administrative Agent, that repatriation to the Borrower to repay the Obligations
pursuant to Section 2.05(b)(ii) of any of or all the Net Cash Proceeds of any
Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have adverse tax consequences
(including any reduction in tax attributes) with respect to such Net Cash
Proceeds, such Net Cash Proceeds so affected will not be required to be applied
to repay such Obligations at the time provided in Section 2.05(b)(ii), but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable adverse tax consequences with respect to such Net Cash Proceeds
remain (the Borrower hereby agreeing to use all commercially reasonable efforts
to overcome or eliminate any adverse tax consequences and/or use the other cash
and Cash Equivalents of the Borrower and its Subsidiaries that are not affected
by such adverse tax consequences to make the relevant prepayment), and if within
one year following the date on which the respective prepayment would otherwise
have been required such repatriation of any of such affected Net Cash Proceeds
would no longer have adverse tax consequences, such repatriation will be

 

59



--------------------------------------------------------------------------------

immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result thereof
and additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.05. The annual aggregate amount of Net
Cash Proceeds from Asset Sales and Recovery Events that are exempted from
prepaying the Obligations pursuant to Section 2.05(b)(iii) shall be reduced by
the Net Cash Proceeds from Foreign Asset Sales and Foreign Recovery Events that
are exempted from prepaying the Obligations by operation of this
Section 2.05(b)(v).

2.06    Termination or Reduction of Aggregate Revolving Commitments.

(a) Optional Reductions. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Commitments, the Term A-1 Loan
Commitments and/or the Term A-2 Loan Commitments or from time to time
permanently reduce such Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) any such notice may be conditioned on
the effectiveness of other financing arrangements or one or more other
transactions. The Borrower shall not terminate or reduce the Aggregate Revolving
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Aggregate Revolving
Commitments. If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit, the Alternative Currency Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of Commitments. Any reduction of Commitments
shall be applied to the applicable Commitment of each Lender according to its
Applicable Percentage. All fees accrued with respect thereto until the effective
date of any termination of the Commitments shall be paid on the effective date
of such termination.

(b) Mandatory Reductions. All of the Commitments shall terminate on March 31,
2013 if the Initial Funding Date shall have not occurred on or before such date.

2.07    Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Revolving
Credit Maturity Date the aggregate principal amount of all Revolving Loans
outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Revolving Credit Maturity Date.

(c) Term A-1 Loan. The Borrower shall repay the outstanding principal amount of
the Term A-1 Loan in installments on the last Business Day of each calendar
quarter set forth in the table below and in the amounts set forth opposite each
such calendar quarter (as such

 

60



--------------------------------------------------------------------------------

installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.02:

 

Payment Dates

  

Principal Amortization Payment

1st calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

2nd calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

3rd calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

4th calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

5th calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

6th calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

7th calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

8th calendar quarter ending after the Initial Funding Date

   1.25% of original principal amount

9th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

10th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

11th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

12th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

13th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

14th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

15th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

16th calendar quarter ending after the Initial Funding Date

   1.875% of original principal amount

17th calendar quarter ending after the Initial Funding Date

   2.50% of original principal amount

18th calendar quarter ending after the Initial Funding Date

   2.50% of original principal amount

19th calendar quarter ending after the Initial Funding Date

   2.50% of original principal amount

Term A-1 Maturity Date

   Outstanding Principal Balance of Term A-1 Loan

 

61



--------------------------------------------------------------------------------

(d) Term A-2 Loan. The Borrower shall repay the outstanding principal amount of
the Term A-2 Loan in equal quarterly installments equal to 0.25% of the original
principal amount of the Term A-2 Loan, payable on the last Business Day of each
calendar quarter, beginning with the first calendar quarter ending after the
Initial Funding Date (as such installments may hereafter be adjusted as a result
of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02.

(e) Incremental Term Loan. The Borrower shall repay the outstanding principal
amount of the Incremental Term Loan in the installments on the dates and in the
amounts set forth in the Incremental Term Loan Agreement (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 2.05), unless accelerated sooner pursuant to Section 9.02.

2.08    Interest.

(a) Subject to the provisions of subsection (b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the LIBOR Rate for such
Interest Period plus the Applicable Rate for LIBOR Rate Loans plus, in the case
of a LIBOR Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State, the Mandatory Cost; (ii) each
Base Rate Loan (including any Swing Line Loan that is a Base Rate Loan) shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan that is a
Quoted Rate Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Quoted Rate applicable thereto.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

62



--------------------------------------------------------------------------------

2.09    Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Pre Funding Commitment Fee. For the period from the Closing Date until the
Initial Funding Date (or, if earlier, the termination of the Commitments), the
Borrower shall pay to the Administrative Agent, for the account of each Lender
in accordance with its Applicable Percentage, a pre-funding commitment fee in
Dollars equal to the product of (i) the aggregate Commitments times (ii) (x) for
all times prior to January 1, 2013, 0.25% per annum, and (y) for all times on or
after January 1, 2013, 0.35% per annum. The pre-funding commitment fee shall
accrue at all times during the period set forth above, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the date of the termination of the Commitments. The
pre-funding commitment fee shall be calculated quarterly in arrears.

(b) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender with a Revolving Commitment in accordance with its
Applicable Percentage, a commitment fee in Dollars equal to the product of
(i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Revolving Loans and (z) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Initial Funding
Date, and on the last day of the Availability Period. The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(c) Other Fees.

(i) The Borrower shall pay to the applicable Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10    Computation of Interest and Fee.

 

63



--------------------------------------------------------------------------------

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Base Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.11    Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Loan Parties shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal and interest on Loans

 

64



--------------------------------------------------------------------------------

denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States. If, for any
reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if the

 

65



--------------------------------------------------------------------------------

Borrower has not in fact made such payment, then each of the Lenders or an L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

66



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or any L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(b) and any Cash Collateral
provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, shall grant to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
reasonable and customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

67



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15    Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
any L/C Issuer or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower

 

68



--------------------------------------------------------------------------------

against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.03 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Sections 2.09(a) and 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.14.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the applicable L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(b) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.03 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder

 

69



--------------------------------------------------------------------------------

against a Defaulting Lender arising from that Lender having become a Defaulting
Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(c) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (b) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(d) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely

 

70



--------------------------------------------------------------------------------

pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten days after written
demand therefor, for any amount which a Lender or an L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the

 

71



--------------------------------------------------------------------------------

provisions of Section 11.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Loan Parties, as applicable,
against any Excluded Taxes attributable to such Lender or L/C Issuer, in each
case, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
L/C Issuer hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(A) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

72



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.01-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-B or
Exhibit 3.01-C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01-D on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding

 

73



--------------------------------------------------------------------------------

Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or L/C Issuer, or have any obligation to pay to any
Lender or L/C Issuer, any refund of Taxes withheld or deducted from funds paid
for the account of such Lender or L/C Issuer, as the case may be. If any
Recipient determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority, other than penalties,
interest, or charges attributable to gross negligence or willful misconduct on
the part of the Recipient) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

74



--------------------------------------------------------------------------------

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or L/C Issuer, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all other Obligations.

3.02    Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest rate is
determined by reference to the LIBOR Rate (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
LIBOR Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternative Currency in the applicable interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue LIBOR Rate Loans in the
affected currency or currencies or, in the case of LIBOR Rate Loans denominated
in Dollars, to convert Base Rate Loans to LIBOR Rate Loans shall be suspended
and (b) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Lender, shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice by the Borrower,
(i) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBOR Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBOR Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBOR Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBOR Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBOR Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03    Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such LIBOR Rate Loan,
(b) adequate and reasonable means do not exist for determining the LIBOR Base
Rate for any requested Interest Period with respect to a proposed LIBOR Rate
Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (c) that the LIBOR
Base Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, the Administrative Agent will promptly notify the Borrower
and all Lenders. Thereafter, (i) the obligation of the Lenders to make or
maintain LIBOR Rate Loans in the affected currency or currencies shall be
suspended and (ii) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base

 

75



--------------------------------------------------------------------------------

Rate, the utilization of the LIBOR Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice (which revocation the
Administrative Agent agrees to give promptly upon receipt of such instruction).
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04    Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the LIBOR Rate and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining LIBOR Rate Loans; or

(iv) impose on any Lender or L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the LIBOR Base Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters

 

76



--------------------------------------------------------------------------------

of Credit or Swing Line Loans held by, such Lender, or the Letters of Credit
issued by such L/C Issuer, to a level below that which such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05    Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any LIBOR Rate Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Rate
Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make a payment of any Loan or any drawing
under a Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the

 

77



--------------------------------------------------------------------------------

deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Base Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower such Lender or L/C Issuer, as applicable, shall
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or L/C Issuer, as applicable, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or L/C Issuer, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender or L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or L/C Issuer in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

3.07    Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

4.01    The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer and each other holder of the Obligations as hereinafter
provided, as primary obligor and not as surety, the

 

78



--------------------------------------------------------------------------------

prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

4.02    Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full of the
Obligations, other than contingent indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made), it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

 

79



--------------------------------------------------------------------------------

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

4.03    Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

4.04    Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

4.05    Remedies.

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

4.06    Rights of Contribution.

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor

 

80



--------------------------------------------------------------------------------

in an amount equal to such other Guarantor’s Contribution Share (as defined
below) of such Excess Payment. The payment obligations of any Guarantor under
this Section 4.06 shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been paid-in-full and the
Commitments have terminated, and none of the Guarantors shall exercise any right
or remedy under this Section 4.06 against any other Guarantor until such
Obligations have been paid-in-full and the Commitments have terminated. For
purposes of this Section 4.06, (a) “Excess Payment” shall mean the amount paid
by any Guarantor in excess of its Ratable Share of any Guaranteed Obligations;
(b) “Ratable Share” shall mean, for any Guarantor in respect of any payment of
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Obligations, any Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to
have been a Guarantor on the date of such payment and the financial information
for such Guarantor as of the date such Guarantor became a Guarantor shall be
utilized for such Guarantor in connection with such payment; (c) “Contribution
Share” shall mean, for any Guarantor in respect of any Excess Payment made by
any other Guarantor, the ratio (expressed as a percentage) as of the date of
such Excess Payment of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment; and (d) “Guaranteed
Obligations” shall mean the Obligations guaranteed by the Guarantors pursuant to
this Article IV. This Section 4.06 shall not be deemed to affect any right of
subrogation, indemnity, reimbursement or contribution that any Guarantor may
have under Law against the Borrower in respect of any payment of Guaranteed
Obligations.

4.07    Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01    Conditions to Effectiveness.

This Agreement shall become effective upon satisfaction of the following
conditions precedent:

 

81



--------------------------------------------------------------------------------

(a) Receipt by the Administrative Agent of the following, each in form and
substance satisfactory to the Administrative Agent and each Lender:

(i) Executed Agreement. Executed counterparts of this Agreement, properly
executed by a Responsible Officer of the signing Loan Party and each Lender.

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date.

(iii) Organization Documents, Resolutions, Etc.

(A) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(b) There shall not have occurred since December 31, 2011 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect.

(c) There shall not exist any action, suit, investigation or proceeding pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect.

(d) The Lenders shall have received audited financial statements for the
Borrower and its Subsidiaries for the fiscal year ending December 31, 2011 and
the unaudited financial statements for the Borrower and its Subsidiaries for the
fiscal quarter ending June 30, 2012 and each subsequent fiscal quarter of the
Borrower ending 45 days or more prior to the Closing Date.

(e) The Agents shall be reasonably satisfied with the form and substance of the
Registration Statement.

(f) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying that the representations and
warranties in Section 6.01, 6.02 and 6.03 are true and correct in all material
respects (except when qualified as to materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) on and as of the
Closing Date, except to the extent that such representations and warranties

 

82



--------------------------------------------------------------------------------

specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects (except when qualified
as to materiality or Material Adverse Effect, in which case they shall be true
and correct in all respects).

(g) Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the Closing Date.

(h) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

The Administrative Agent shall notify the Borrower in writing when this
Agreement becomes effective on the Closing Date. Without limiting the generality
of the provisions of the last paragraph of Section 10.03, for purposes of
determining compliance with the conditions specified in this Section 5.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. For the avoidance of doubt, the Collateral Documents shall
not become effective until the Initial Funding Date.

5.02    Conditions to Initial Extension of Credit.

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder on the Initial Funding Date is subject to satisfaction of
the following conditions precedent:

(a) Receipt by the Administrative Agent of the following, each in form and
substance reasonably satisfactory to the Administrative Agent:

(i) Loan Documents. Executed counterparts of the Notes and the other Loan
Documents, properly executed by a Responsible Officer of the signing Loan Party.

(ii) Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Initial Funding Date.

(iii) Certificates, Resolutions, Etc.

(A) Such certificates from Responsible Officers of the Loan Parties certifying
that the Organization Documents of the Loan Parties delivered on the Closing
Date have not been amended in a manner materially adverse to the Lenders;
provided that, in connection with the IPO, the Borrower’s certificate of
incorporation and bylaws will be amended in accordance with the forms filed as
exhibits to the Registration Statement, as amended in a manner not materially
adverse to the Lenders;

 

83



--------------------------------------------------------------------------------

(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

(C) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(iv) Personal Property Collateral.

(A) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s discretion, to perfect the Administrative Agent’s
security interest in the Collateral;

(B) all certificates evidencing any certificated Equity Interests pledged to the
Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of organization of such Person); provided that
any such certificates held by the administrative agent under the Existing Credit
Agreement may be delivered promptly following the Initial Funding Date pursuant
to arrangements agreed to on or prior to the Initial Funding Date that are
reasonably satisfactory to the Administrative Agent; and

(C) duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties.

(v) Real Property Collateral. Subject to Section 7.11:

(A) Fully executed and notarized Mortgages encumbering the fee interest of any
Loan Party in each of the real properties designated as a Mortgaged Property on
Schedule 6.17(a);

(B) maps or plats of an as built survey of the sites of the real property
covered by the Mortgages certified to the Administrative Agent and the title
insurance company issuing the policies referred to in subclause (C) in a manner
reasonably satisfactory to each of the Administrative Agent and such title
insurance company, dated a date reasonably satisfactory to each of the
Administrative Agent and such title insurance company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy;

 

84



--------------------------------------------------------------------------------

(C) ALTA mortgagee title insurance policies issued by a title insurance company
reasonably acceptable to the Administrative Agent with respect to each Mortgaged
Property, assuring the Administrative Agent that each of the Mortgages creates a
valid and enforceable first priority mortgage lien on the applicable Mortgaged
Property, free and clear of all defects and encumbrances except Permitted Liens,
which title insurance policies shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent; and

(D) evidence as to (A) whether any Mortgaged Property is in an area designated
by the Federal Emergency Management Agency as having special flood or mud slide
hazards (a “Flood Hazard Property”) and (B) if any Mortgaged Property is a Flood
Hazard Property, (1) whether the community in which such Mortgaged Property is
located is participating in the National Flood Insurance Program, (2) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (a) as to the fact that such
Mortgaged Property is a Flood Hazard Property and (b) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (3) copies of insurance policies or
certificates of insurance and declarations pages of the Borrower and its
Subsidiaries evidencing flood insurance satisfactory to the Administrative Agent
and naming the Administrative Agent as sole loss payee on behalf of the Lenders.

(vi) Evidence of Insurance. Copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including, but not
limited to, naming the Administrative Agent as additional insured (in the case
of liability insurance) or loss payee (in the case of hazard insurance) on
behalf of the Lenders.

(vii) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 5.03(a) and
5.03(b) have been satisfied.

(viii) Supplements to Schedules. Such supplements to Schedules 6.01, 6.05,
6.17(a), 6.17(b), 6.17(c) and 6.17(d), as are necessary such that, as
supplemented, such Schedules would be accurate and complete as of the Initial
Funding Date.

(b) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Borrower and its Subsidiaries shall have been
released from their obligations under (i) that certain Second Amended and
Restated Credit Agreement, dated as of April 2, 2007 (and as amended and
restated as of June 30, 2010), among Dean Foods, as borrower, the lenders party
thereto and JPMorgan, as administrative agent (as amended or supplemented, the
“Existing Credit Agreement”), and (ii) that certain indenture dated as of
May 15, 2006, between Dean Foods and Bank of New York Mellon Trust Company,
N.A., as trustee, and all supplemental indentures entered into in connection
therewith (as amended or supplemented, the “Existing 2006 Indenture”); and all
Liens on assets of the Borrower and its Subsidiaries that secure the Existing
Credit Agreement shall have been terminated or released, in each case
substantially concurrently with the initial extension of credit hereunder (for
purposes of this Agreement, the requirements in this clause (b) shall be
satisfied upon receipt by the Administrative Agent of reasonably

 

85



--------------------------------------------------------------------------------

satisfactory evidence that the conditions of effectiveness set forth in
Section 2 of that certain Consent, dated as of August 3, 2012, under the
Existing Credit Agreement among Dean Foods, Bank of America and JPMorgan have
been satisfied and (ii) Dean Foods has delivered a certificate to the trustee
under the Existing 2006 Indenture of the type described in and pursuant to
Section 13.05 thereof).

(c)(i) The IPO and the Contribution shall have been consummated substantially as
described in the Registration Statement concurrently with (or, in the case of
the Contribution, prior to) the initial Credit Extension hereunder and (ii) the
Separation and Distribution Agreement, the Transition Services Agreement (as
each such term is defined in the Registration Statement) and the other material
documentation entered into by the Borrower in connection with the IPO, the
Contribution and the other transactions to be consummated in connection
therewith shall be substantially as described in the Registration Statement or
otherwise in form and substance reasonably acceptable to the Agents.

(d) The Administrative Agent shall have received (a) a solvency certification
from the chief financial officer of the Borrower and (b) a certificate
demonstrating compliance with the financial covenants set forth in Section 8.11
on a Pro Forma Basis after giving effect to the IPO, the Contribution and the
other transactions and Credit Extensions occurring on the Initial Funding Date
(and the Consolidated Net Leverage Ratio as so calculated shall not exceed 3.65
to 1.0).

(e) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees required to be paid on or before the Initial Funding Date.

(f) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least two (2) Business Days
prior to the Initial Funding Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
funding proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.02, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed funding of the Loans on the
Initial Funding Date specifying its objection thereto.

5.03    Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension,
including the initial Credit Extension on the Initial Funding Date (other than a
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of LIBOR Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document shall be true and correct in all material respects
(except when qualified as to materiality or Material Adverse Effect, in which
case they shall be true and correct in all respects) on and as of the date of
such Credit Extension, except to the extent that such

 

86



--------------------------------------------------------------------------------

representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects (except when qualified as to materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects).

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of LIBOR Rate Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.03(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01    Organization; Powers.

Each of the Borrower and its Restricted Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required. Schedule 6.01 sets forth
(a) a correct and complete list of the name and relationship to the Borrower of
each and all of the Borrower’s Subsidiaries, (b) a true and complete listing of
each class of each of the Restricted Subsidiaries’ authorized Equity Interests,
of which all of such issued shares are validly issued, outstanding, fully paid
and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 6.01, and (c) the type of entity of the Borrower and each
of its Subsidiaries. All of the issued and outstanding Equity Interests owned by
any Loan Party have been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and issued and are fully paid and
non-assessable.

6.02    Authorization; Enforceability.

 

87



--------------------------------------------------------------------------------

The Transactions are within each Loan Party’s corporate or limited liability
company powers and have been duly authorized by all necessary corporate, limited
liability company and, if required, stockholder action. The Loan Documents to
which each Loan Party is a party have been duly executed and delivered by such
Loan Party and constitute a legal, valid and binding obligation of such Loan
Party, enforceable in accordance with its terms, subject to applicable Debtor
Relief Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.

6.03    Governmental Approvals; No Conflicts.

The Transactions (a) except as could not reasonably be expected to have a
Material Adverse Effect, do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents and
the filing on or about the Closing Date or the Initial Funding Date of one or
more current reports on Form 8-K with respect to the Transactions, (b) except as
could not reasonably be expected to have a Material Adverse Effect, will not
violate any Law applicable to the Borrower or any of its Restricted
Subsidiaries, (c) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its Restricted
Subsidiaries or its assets (except those as to which waivers or consents have
been obtained), and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Restricted Subsidiaries, except
Liens created pursuant to the Loan Documents.

6.04    Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2011, reported on by Deloitte &
Touche LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such date in accordance with GAAP.

(b) Since December 31, 2011 there has been no development or event which has had
or could reasonably be expected to have a Material Adverse Effect.

6.05    Properties.

(a) Each of the Borrower and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property, in each case,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and all such property is free of all Liens other than
Permitted Liens.

(b) The Borrower and each of its Restricted Subsidiaries owns, has the legal
right to use or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property necessary to its business as currently
conducted except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and, to the knowledge of the Borrower or any of
its Restricted Subsidiaries, the use thereof by the Borrower and its Restricted
Subsidiaries does not infringe upon the rights of any other Person except for
such infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Set forth on Schedule 6.05 is a list of all
intellectual property registered or pending registration with the United States
Copyright Office or the United States Patent and Trademark Office and owned by
each Loan Party as of the Closing Date.

 

88



--------------------------------------------------------------------------------

6.06    Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable probability of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

(b) Except for any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, (i) none of
the Borrower or any of its Restricted Subsidiaries has received any written or
actual notice of any claim with respect to any Environmental Liability or has
knowledge or reason to believe that any such notice will be received or is
threatened and (ii) none of the Borrower or any of its Restricted Subsidiaries
(1) has, at any time during the last five (5) years, failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

6.07    Compliance with Laws.

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Laws applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

6.08    Investment Company Status.

Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

6.09    Taxes.

Each of the Borrower and its Restricted Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so could not be expected to result in a
Material Adverse Effect.

6.10    ERISA.

No ERISA Event has occurred within the previous five (5) years or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

6.11    Disclosure.

 

89



--------------------------------------------------------------------------------

There is no fact now known to the Borrower or any of its Subsidiaries which has,
or could reasonably be expected to have, a Material Adverse Effect which fact
has not been set forth herein or in the periodic and other reports filed by the
Borrower or any Subsidiary with the SEC (including the Registration Statement
and any amendments thereto), in the financial statements of the Borrower and its
Subsidiaries furnished to the Administrative Agent and/or the Lenders, or in any
certificate, opinion or other written statement made or furnished by any Loan
Party to the Administrative Agent and/or the Lenders. None of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished) or delivered hereunder
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered. Notwithstanding anything contained in this
Section 6.11, the parties hereto acknowledge and agree that uncertainty is
inherent in any forecasts and projections and that such forecasts and
projections do not constitute guarantees of future performance.

6.12    Solvency.

(a) As of the Initial Funding Date, immediately after the consummation of the
Transactions to occur on the Initial Funding Date, the Loan Parties, taken as a
whole, are and will be Solvent.

(b) The Loan Parties on a consolidated basis, will not (i) have unreasonably
small capital in relation to the business in which they are engaged or (ii) have
incurred, or believe that they will have incurred after giving effect to the
transactions contemplated by this Agreement, Indebtedness beyond their ability
to pay such Indebtedness as it becomes due.

6.13    Security Interests in Collateral.

As of the Initial Funding Date and at all times thereafter, the provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
holders of the Obligations, and, upon the filing of appropriate financing
statements, the recordation of the applicable Mortgages and, with respect to any
intellectual property, filings in the United States Patent and Trademark Office
and the United States Copyright Office, or taking such other action as may be
required for perfection under applicable Law, such Liens will constitute, to the
extent required by the Loan Documents, perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority over all other Liens on the
Collateral except (a) other than with respect to Permitted Liens, to the extent
any such Liens would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable Law, (b) in the case of Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral and (c) to the extent that perfection of such security interests and
Liens are not required by the Loan Documents. No representation or warranty is
made under the Laws of any non-U.S. jurisdiction with respect to the perfection
or priority of any security interest in the Equity Interests issued by any
Foreign Subsidiary.

6.14    Labor Disputes.

 

90



--------------------------------------------------------------------------------

There are no labor controversies, strikes, lockouts or slowdowns pending against
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Restricted Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the Transactions.

6.15    No Default.

No Default has occurred and its continuing.

6.16    Federal Reserve Regulations.

No part of the proceeds of any Loan have been used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the FRB, including Regulations T, U, and X.

6.17    Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.17(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date.
Set forth on Schedule 6.17(b) is a list of all locations where any tangible
personal property of any Loan Party is located as of the Closing Date. Set forth
on Schedule 6.17(c) is the chief executive office, exact legal name, U.S. tax
payer identification number and organizational identification number of each
Loan Party as of the Closing Date. Except as set forth on Schedule 6.17(d), no
Loan Party has during the five years preceding the Closing Date (i) changed its
legal name, (ii) changed its state of formation or (iii) been party to a merger,
consolidation or other change in structure.

6.18    OFAC.

No Loan Party nor, to the knowledge of any Loan Party, any Subsidiary of a Loan
Party is currently the subject of any Sanctions. No Loan, nor the proceeds from
any Loan, has been used, directly or indirectly, to lend, contribute, provide or
has otherwise made available to fund any activity or business of any Person who
is the subject of any Sanctions, or in any other manner that will result in any
violation by any Person (including any Lender, the Arrangers, the Administrative
Agent, any L/C Issuer or the Swing Line Lender) of Sanctions.

6.19    Insurance.

(a) The properties of the Loan Parties and their Restricted Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Restricted Subsidiary operates. The property and general liability
insurance coverage of the Loan Parties as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type and amount on
Schedule 6.19.

(b) Each Loan Party maintains, if available, fully paid flood hazard insurance
on all real property that is located in a special flood hazard area and that
constitutes Collateral, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent.

 

91



--------------------------------------------------------------------------------

ARTICLE VII

AFFIRMATIVE COVENANTS

Commencing on the Initial Funding Date (or, with respect to Sections 7.01(a) and
7.01(b), commencing on the Closing Date) and continuing for so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

7.01    Financial Statements and Other Information.

The Borrower will furnish to the Administrative Agent (for delivery to each
Lender):

(a) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 90 days after the end of each
fiscal year of the Borrower, (i) its audited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, accompanied by any management letter prepared by
said accountants and (ii) consolidated balance sheet and related statements of
income and cash flows of the Borrower and its Restricted Subsidiaries and
consolidating balance sheet and statement of income of the Borrower and its
Restricted Subsidiaries (such consolidating statements with a level of detail
reasonably determined by the Borrower), in each case as at the end of such
fiscal year, setting forth in comparative form the corresponding consolidated
figures for the preceding fiscal year, accompanied by a certificate of a
Financial Officer of the Borrower, which certificate shall state that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP, as at the end of and for such period
(subject to normal year-end audit adjustments);

(b) by no later than the earlier of the date on which such financial statements
are required to be filed by the Borrower with the SEC (without giving effect to
any extensions thereof) and the date which occurs 45 days after the end of each
of the first three fiscal quarters of the Borrower (or with respect to the
fiscal quarter ending September 30, 2012, 75 days or such later date agreed to
by the Administrative Agent), the unaudited consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows for the
Borrower and its Subsidiaries and for the Borrower and its Restricted
Subsidiaries and the unaudited consolidating balance sheet and related statement
of income for the Borrower and its Restricted Subsidiaries (such consolidating
statements with a level of detail reasonably determined by the Borrower) as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries or
the Borrower and its Restricted Subsidiaries in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

92



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Compliance Certificate executed by a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and is continuing
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 8.11, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 6.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate (which delivery
may, unless the Administrative Agent requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(d) promptly after the same become publicly available, to the extent not
available by electronic or other readily accessible means, copies of all
periodic and other reports, proxy statements and other non-confidential
materials filed by the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

(e) within ninety (90) days after the end of each fiscal year of the Borrower, a
certificate containing information regarding the amount of all Asset Sales that
were made during such prior fiscal year and amounts received in connection with
any Recovery Event during such prior fiscal year; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously

 

93



--------------------------------------------------------------------------------

marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”

7.02    Notices of Material Events.

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice (in any event, within 5 Business Days) upon any Responsible
Officer of the Borrower obtaining actual knowledge thereof, of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that has a reasonable probability of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

7.03    Existence; Conduct of Business.

The Borrower will, and will cause each of its Restricted Subsidiaries to, (a) do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and (ii) the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits necessary in the conduct of its business,
except, with respect to clause (ii), where failure to so maintain could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 8.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted (and those ancillary or reasonably
related thereto).

 

94



--------------------------------------------------------------------------------

7.04    Payment of Obligations.

The Borrower will, and will cause each of its Restricted Subsidiaries to, pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including Taxes, before the same shall become delinquent or in
default (subject, where applicable, to specified grace periods), except where
the validity or amount thereof is being contested in good faith by appropriate
proceedings and (a) the Borrower or such Restricted Subsidiary has set aside on
its books adequate reserves with respect thereto to the extent required by GAAP
or (b) the failure to make payment could not reasonably be expected to result in
a Material Adverse Effect.

7.05    Maintenance of Properties.

The Borrower will, and will cause each of its Restricted Subsidiaries to, keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear and obsolescence excepted.

7.06    Books and Records; Inspection Rights.

The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) keep proper books of record and account in which complete entries in
accordance with GAAP are made of all material dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent or (upon the occurrence and during the
continuation of any Event of Default) any Lender, upon reasonable prior notice,
to visit and inspect its properties, to examine and make extracts from its books
and records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers,
all at such reasonable times and as often as reasonably requested. The Borrower
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the assets for internal use by the Administrative Agent and the Lenders.

7.07    Compliance with Laws.

The Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Laws applicable to it or its property (including, without limitation,
ERISA and Environmental Laws), except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

7.08    Use of Proceeds.

The proceeds of the Credit Extensions will be used (i) for working capital needs
and for other general corporate purposes of the Borrower and its Restricted
Subsidiaries in the ordinary course of business, (ii) to finance Permitted
Acquisitions and permitted stock repurchases and (iii) to make the Dean Foods
Separation Payment. No part of the proceeds of any Credit Extension will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the regulations of the FRB, including Regulations T, U and X.

7.09    Insurance.

 

95



--------------------------------------------------------------------------------

The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain with financially sound and reputable carriers (a) insurance in such
amounts (with no greater risk retention) as currently maintained by such Persons
and against such risks (including loss or damage by fire and other normally
insured perils and loss in transit; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations (including the use of self-insurance plans) and
(b) all insurance required pursuant to the Collateral Documents. The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The Borrower
shall deliver to the Administrative Agent endorsements (x) to all “All Risk”
physical damage insurance policies on all of the Loan Parties’ tangible personal
property and assets and business interruption insurance policies naming the
Administrative Agent loss payee, and (y) to all general liability and other
liability policies naming the Administrative Agent an additional insured. The
Borrower will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding. Without limiting the foregoing,
the Borrower will, (i) maintain, if available, and will cause each of its
Restricted Subsidiaries to maintain, fully paid flood hazard insurance on all
real property that is located in a special flood hazard area and that
constitutes Collateral, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent, (ii) furnish to the Administrative Agent evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area upon the earlier of a Responsible
Officer of the Borrower obtaining knowledge thereof or the renewal of such
insurance. If the Borrower fails to maintain the insurance coverage required
hereby, the Administrative Agent may, after ten (10) Business Days’ written
notice to the Borrower, purchase insurance at the Borrower’s expense to protect
the Administrative Agent’s and the Lenders’ interest in the Collateral. This
insurance may, but need not, protect the interests of the Borrower and its
Restricted Subsidiaries. The coverage that the Administrative Agent purchases
may not pay any claim that the Borrower or any Restricted Subsidiary makes or
any claim that is made against the Borrower or any Restricted Subsidiary in
connection with the Collateral. The Borrower may later cancel any insurance
purchased by the Administrative Agent, but only after providing the
Administrative Agent with satisfactory evidence that the Borrower has obtained
insurance as required hereby. If the Administrative Agent purchases insurance of
the Collateral, the Borrower will be responsible for the costs of that
insurance, including interest thereon at the Default Rate and any other charges
which the Administrative Agent may incur in connection with the placement of the
insurance until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance shall constitute Obligations, shall bear
interest at the Default Rate as provided above, and shall be payable upon
demand. The costs of the insurance may be more than the cost of insurance the
Borrower may be able to obtain on its own.

7.10    Subsidiary Guarantors; Pledges; Collateral; Further Assurances.

(a) As promptly as possible but in any event by the earlier of (i) thirty
(30) days (or such later date as may be agreed upon by the Administrative Agent)
after any Person (other than a Receivables Financing SPC) becomes a Material
Restricted Subsidiary or any Subsidiary (other than a Receivables Financing SPC)
qualifies independently as, or is designated by the Borrower as, a Guarantor and
(ii) the date on which any Person that is not a Guarantor guarantees any
Material Indebtedness of any Loan Party (the date of such creation, designation,
qualification or guarantee being the “Trigger Date”), the Borrower shall provide
the

 

96



--------------------------------------------------------------------------------

Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall,
(x) in the case of a Person described in the preceding clause (i), within sixty
(60) days (or such later date as may be agreed to by the Administrative Agent)
after the Trigger Date or (y) in the case of a Person described in the preceding
clause (ii), on the Trigger Date (or such later date as may be agreed to by the
Administrative Agent), (A) cause each such Subsidiary that is a wholly-owned
Domestic Subsidiary of a Loan Party and (B) at the Borrower’s option, cause any
such Subsidiary that is not a wholly-owned Domestic Subsidiary of a Loan Party,
to deliver to the Administrative Agent a Joinder Agreement pursuant to which
such Subsidiary agrees to be bound by the terms and provisions of this Agreement
as a Guarantor and the Collateral Documents, such Joinder Agreement to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
existing and newly-acquired owned and leased property (whether real (subject to
clause (ii) below), personal, tangible, intangible, or mixed property but
excluding Excluded Property) to be subject at all times (subject to the time
periods in clause (a) above) to first priority, perfected Liens in favor of the
Administrative Agent for the benefit of the holders of the Obligations to secure
the Obligations in accordance with the terms and conditions of the Collateral
Documents, subject in any case to Permitted Liens. Without limiting the
generality of the foregoing, the Borrower (i) will cause the Applicable Pledge
Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary directly owned by the Borrower or any other Loan Party to be subject
at all times (subject to the time periods in clause (a) above) to a first
priority, perfected Lien in favor of the Administrative Agent to secure the
Obligations in accordance with the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request (it being understood and agreed that: (A) no Loan Party shall
be required to deliver stock certificates and transfer powers with respect to
any Subsidiary (other than a Receivables Financing SPC) that is not a Material
Restricted Subsidiary and (B) any such pledge of the Equity Interests of a
Receivables Financing SPC shall contain such remedy standstills (up to
ninety-one days after the payment in full of the applicable Permitted
Receivables Financing) and other customary provisions for pledges of this type)
and (ii) will, and will cause each Guarantor to, deliver Mortgages and Mortgage
Instruments with respect to real property owned by a Loan Party (other than real
property owned by a Loan Party with a book value of less than $5,000,000) to the
extent, and within such time period as is, reasonably required by the
Administrative Agent (in consultation with the Borrower).

(c) Without limiting the foregoing, the Borrower will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 5.02, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower.

(d) If any additional assets (excluding Excluded Property) are acquired by a
Loan Party after the Initial Funding Date (other than assets constituting
Collateral under the Security Agreement that become subject to the Lien in favor
of the Administrative Agent under the

 

97



--------------------------------------------------------------------------------

Security Agreement upon acquisition thereof), the Borrower will notify the
Administrative Agent thereof, and, if requested by the Administrative Agent, the
Borrower will, within sixty (60) days (or such later date as may be agreed to by
the Administrative Agent), cause such assets to be subjected to a Lien securing
the Obligations and will take, and cause the other Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Borrower.

(e) Notwithstanding the provisions of this Section 7.10 to the contrary, (i) the
Borrower and its Subsidiaries shall not be required to pledge a security
interest in any Excluded Property, (ii) no landlord waivers, foreign law pledge
or security agreements or legal opinions of foreign counsel with respect to any
pledged Equity Interests shall be required, and (iii) so long as no Default has
occurred and is then continuing or would result therefrom and the Borrower has
demonstrated compliance on Pro Forma Basis (after giving effect to such
redesignation) with the financial covenants set forth in Section 8.11 to the
reasonable satisfaction of the Administrative Agent, the Borrower may (with the
reasonable consent of the Agents) from time to time designate or change any of
its Subsidiaries’ status as a Restricted Subsidiary or an Unrestricted
Subsidiary; provided that any Subsidiary that guarantees Material Indebtedness
of any Loan Party shall not be an Unrestricted Subsidiary.

7.11    Post-Closing Obligations.

To the extent not delivered on the Initial Funding Date (or such later date as
the Administrative Agent may agree), within 60 days of the Initial Funding Date,
the Loan Parties shall deliver to the Administrative Agent such items described
in Sections 5.02(a)(v) with respect to the each of the real properties
designated as a Mortgaged Property on Schedule 6.17(a).

7.12    CoBank Equity and Security.

(a) So long as CoBank is a Lender hereunder, the Borrower will acquire equity in
CoBank in such amounts and at such times as CoBank may require in accordance
with CoBank’s Bylaws and Capital Plan (as each may be amended from time to
time), except that the maximum amount of equity that the Borrower shall be
required pursuant to this sentence to purchase in CoBank in connection with the
Loans made by CoBank shall not exceed the maximum amount required by the Bylaws
and the Capital Plan on the Closing Date. The Borrower acknowledges receipt of a
copy of (i) CoBank’s most recent annual report, (ii) CoBank’s Notice to
Prospective Stockholders and (iii) CoBank’s Bylaws and Capital Plan, which
describe the nature of all of the Borrower’s equity in CoBank acquired in
connection with its patronage loan from CoBank (the “CoBank Equities”) as well
as capitalization requirements, and agrees to be bound by the terms thereof.

(b) Each party hereto acknowledges that CoBank’s Bylaws and Capital Plan (as
each may be amended from time to time) shall govern (i) the rights and
obligations of the parties with respect to the CoBank Equities and any patronage
refunds or other distributions made on account thereof or on account of
Borrower’s patronage with CoBank, (ii) the Borrower’s eligibility for patronage
distributions from CoBank (in the form of CoBank Equities and cash) and
(iii) patronage distributions, if any, in the event of a sale of a participation
interest. CoBank reserves the right to assign or sell participations in all or
any part of its Commitments or outstanding Loans hereunder on a non-patronage
basis.

 

98



--------------------------------------------------------------------------------

(c) Each party hereto acknowledges that CoBank has a statutory first Lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
CoBank Equities that the Borrower may now own or hereafter acquire, which
statutory Lien shall be for CoBank’s sole and exclusive benefit. The CoBank
Equities shall not constitute security for the Obligations due to any other
holder thereof. To the extent that any of the Loan Documents create a Lien on
the CoBank Equities or on patronage accrued by CoBank for the account of the
Borrower (including, in each case, proceeds thereof), such Lien shall be for
CoBank’s sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the CoBank Equities nor any accrued patronage shall be offset
against the Obligations except that, in the event of an Event of Default, CoBank
may elect, solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. CoBank shall have no
obligation to retire the CoBank Equities upon any Default or any other default
by Borrower or any other Loan Party, or at any other time, either for
application to the Obligations or otherwise.

ARTICLE VIII

NEGATIVE COVENANTS

Commencing on the Initial Funding Date, and continuing for so long as any Lender
shall have any Commitment hereunder, any Loan or other Obligation hereunder
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding:

8.01    Indebtedness.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b)(i) for periods prior to the Initial Funding Date only, Indebtedness under
the Existing Credit Agreement and the Existing 2006 Indenture and
(ii) Indebtedness existing on the Closing Date and set forth in Schedule 8.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;

(d) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $50,000,000 at any time outstanding;

(e) obligations in connection with any Permitted Receivables Financing, to the
extent such obligations constitute Indebtedness;

 

99



--------------------------------------------------------------------------------

(f) unsecured Indebtedness of the Borrower (and unsecured Guarantees thereof by
the Guarantors); provided that (i) both before and after giving effect to the
incurrence of such Indebtedness, the Borrower and its Restricted Subsidiaries
shall be in compliance with the financial covenants set forth in Section 8.11 on
a Pro Forma Basis, and (ii) such indebtedness (A) shall have a maturity date no
earlier than 90 days following the later of the Revolving Credit Maturity Date
and the Term A-1 Maturity Date and (B) shall not require any payment of
principal prior to the maturity date thereof;

(g) Indebtedness of a Restricted Subsidiary (i) consisting of tax-advantaged
industrial revenue bond, industrial development bond or other similar financings
assumed (or taken subject to) in connection with (but not incurred in connection
with or in anticipation of) a Permitted Acquisition or (ii) existing at the time
such Person becomes a Restricted Subsidiary pursuant to a Permitted Acquisition
provided that such Indebtedness was not incurred by such Person in connection
with, or in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary; provided that the aggregate principal amount of all such
Indebtedness under this subsection (g) shall not exceed $50,000,000 at any time
outstanding;

(h) Indebtedness in respect of Swap Contracts to the extent permitted hereunder;

(i) Subordinated Indebtedness;

(j) to the extent constituting Indebtedness, indemnification and non-compete
obligations or adjustments in respect of the purchase price (including earn-outs
and other contingent deferred payments) in connection with any Permitted
Acquisition or sale or disposition permitted by Section 8.05;

(k) Indebtedness in respect of workers’ compensation claims, property casualty
or liability insurance, take-or-pay obligations in supply arrangements,
self-insurance obligations, performance, bid and surety bonds and completion
guaranties, in each case in the ordinary course of business;

(l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or any Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is promptly repaid; and

(m) other Indebtedness of the Borrower and its Restricted Subsidiaries in a
principal amount up to but not exceeding in the aggregate at any one time
outstanding the greater of (i) $100,000,000 and (ii) 10% of Consolidated
Tangible Assets; provided that (x) the aggregate principal amount of all such
Indebtedness secured by Liens shall not exceed $50,000,000 at any one time
outstanding and (y) the aggregate principal amount of all such Indebtedness
incurred by of one or more Restricted Subsidiaries that are not Guarantors shall
not exceed $50,000,000 at any one time outstanding.

8.02    Liens.

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document to secure the Obligations;

 

100



--------------------------------------------------------------------------------

(b) Permitted Encumbrances;

(c)(i) for periods prior to the Initial Funding Date only, Liens securing
Indebtedness under the Existing Credit Agreement and (ii) any Lien on any
property or asset of, or leased by, the Borrower or any Restricted Subsidiary
existing on the Closing Date and set forth in Schedule 8.02; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Closing Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d) CoBank’s statutory Lien in the CoBank Equities;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 8.01(d), (ii) such security interests
and the Indebtedness secured thereby are incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement,
(iii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;

(f) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Restricted Subsidiary or existing on any property or
asset of any Person that becomes a Loan Party after the Closing Date prior to
the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of such Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be;

(g) Liens upon real or personal property heretofore leased or leased after the
Closing Date (under operating or Capital Leases) in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries in favor of the
lessor created at the inception of the lease transaction, securing obligations
of the Borrower or any of its Restricted Subsidiaries under or in respect of
such lease and extending to or covering only the property subject to such lease
and improvements thereon;

(h) Liens of sellers or creditors of sellers of farm products encumbering such
farm products when sold to any of the Borrower or its Restricted Subsidiaries
pursuant to the Food Security Act of 1985 or pursuant to similar state laws to
the extent such Liens may be deemed to extend to the assets of such Person;

(i) protective Uniform Commercial Code filings with respect to personal property
leased by, or consigned to, any of the Borrower or its Restricted Subsidiaries;

(j) Liens upon Equity Interests of Unrestricted Subsidiaries;

(k) Liens in favor of a Receivables Financing SPC or Receivables Financier
created or deemed to exist in connection with a Permitted Receivables Financing
(including any related filings of any financing statements), but only to the
extent that any such Lien relates to the applicable Transferred Assets actually
sold, contributed, financed or otherwise conveyed or pledged pursuant to such
transaction;

 

101



--------------------------------------------------------------------------------

(l) any extension, renewal or replacement of the foregoing; provided, however,
that the Liens permitted under this clause (l) shall not be spread to cover any
additional Indebtedness or assets and the principal amount of such Indebtedness
shall not be increased;

(m) Liens securing Indebtedness to the extent such Indebtedness is permitted
pursuant to Section 8.01(g) (only to the extent covering the property subject to
the Indebtedness covered in such Section 8.01(g)) or 8.01(m);

(n) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(o) Liens of sellers of goods to the Borrower and its Subsidiaries arising under
Article 2 of the UCC or similar provisions of applicable law in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(q) Liens solely on any cash earnest money deposits made in connection with an
Investment permitted by Section 8.04;

(r) transfer restrictions, purchase options, calls or similar rights of
third-party joint venture partners with respect to Equity Interests of joint
venture entities; and

(s) other Liens on assets of the Borrower and the Restricted Subsidiaries
securing other obligations of the Borrower and the Restricted Subsidiaries in
the aggregate principal amount not to exceed $5,000,000 at any time outstanding.

8.03    Fundamental Changes.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Loan Party (other than the Borrower) may merge into any
Loan Party or other Subsidiary in a transaction in which the surviving entity is
a Loan Party, (iii) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 8.04 and (iv) the Borrower or any
Restricted Subsidiary may merge with any other Person in connection with a
Permitted Acquisition, provided that (i) if the Borrower is a party to such
transaction, the Borrower is the continuing or surviving Person and (ii) if a
Loan Party is a party to such transaction, such Loan Party is the surviving
Person. Notwithstanding the foregoing provisions of this Section 8.03, if after
giving effect to any of the succeeding transactions, no Default will exist
hereunder, any Subsidiary of the Borrower may be merged or consolidated with or
into any other Subsidiary; provided that when any Restricted Subsidiary is
merging or consolidating with or into an Unrestricted Subsidiary and the
Restricted Subsidiary is not the continuing or surviving Person, the Borrower
shall have complied with the requirements of Section 7.10(e).

 

102



--------------------------------------------------------------------------------

(b) The Borrower will not, nor will it permit any of its Restricted Subsidiaries
to, (i) engage to any substantial extent in any business other than operations
involved in the manufacture, processing and distribution of food, beverage or
packaging products or businesses of the type conducted by the Borrower and its
Subsidiaries on the Closing Date and businesses reasonably related thereto or
(ii) change its fiscal year from the basis in effect on the Closing Date.

8.04    Investments, Loans, Advances and Acquisitions.

The Borrower will not, and will not permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, make or permit to exist any investment
or any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except:

(a) cash, Cash Equivalents and Permitted Acquisitions;

(b) investments in existence on the Closing Date and described in Schedule 8.04;

(c) operating deposit accounts with depository institutions;

(d) investments received in connection with a disposition permitted under
Section 8.05;

(e) purchases of inventory and other assets to be sold or used in the ordinary
course of business;

(f) investments by any Loan Party or any Restricted Subsidiary in any Loan Party
or any Restricted Subsidiary (including, but not limited to, loans from a
Restricted Subsidiary to another Restricted Subsidiary);

(g) investments by the Borrower and its Restricted Subsidiaries in the Equity
Interests of their Subsidiaries to the extent outstanding as of the Closing
Date;

(h) loans and advances to employees in the ordinary course of business not
exceeding $5,000,000 in the aggregate;

(i) investments in the form of Swap Contracts permitted by Section 8.01;

(j) deposits to secure bids, tenders, utilities, vendors, leases, licenses,
statutory obligations, surety and appeal bonds and other deposits of like nature
arising in the ordinary course of business;

 

103



--------------------------------------------------------------------------------

(k) investments by any Receivables Financing SPC or any Loan Party in a
Receivables Financing SPC in each case made in connection with a Permitted
Receivables Financing, and loans permitted by the applicable Permitted
Receivables Financing that are made by a Loan Party to a Receivables Financing
SPC or by a Receivables Financing SPC to a Loan Party in connection therewith;

(l) investments acquired through a Permitted Acquisition, each of which
(i) existed before the time of acquisition of the Person or assets of the Person
who made such investment and (ii) was not made in anticipation of such
acquisition;

(m) the CoBank Equities and any other stock or securities of, or Investments in,
CoBank or its investment services or programs;

(n) investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other disputes
with customers or suppliers to the extent reasonably necessary in order to
prevent or limit loss and Investments consisting of the prepayment of suppliers
and service providers on customary terms in the ordinary course of business;

(o) Guarantees permitted by Section 8.01;

(p) to the extent permitted by Section 8.05, non-cash consideration received in
connection with sales or dispositions;

(q) to the extent constituting an investment by such Person, the payment,
prepayment, redemption or acquisition for value of Indebtedness of such Person
permitted by this Agreement;

(r) investments to the extent made with (i) Equity Interests of the Borrower or
(ii) the cash proceeds of an Equity Issuance by the Borrower, so long as such
investment is consummated within 90 days of such Equity Issuance;

(s) additional investments in Unrestricted Subsidiaries during any fiscal year
in an amount equal to the aggregate amount of dividends and other distributions
received by the Borrower or its Restricted Subsidiaries from Unrestricted
Subsidiaries and payments of Indebtedness by an Unrestricted Subsidiary to the
Borrower or a Restricted Subsidiary during such fiscal year; and

(t) additional investments during any fiscal year in an aggregate amount not
exceeding the Annual Investment Limitation for such fiscal year; provided that
to the extent that (i) subsequent to any such investment but not later than 90
days thereafter, the Borrower consummates an Equity Issuance during such fiscal
year and (ii) the Borrower promptly (and in any event within three Business Days
following receipt thereof) repays the Loans with the net cash proceeds of such
Equity Issuance, the amount of such investment (to the extent not in excess of
the amount of such prepayment) shall be deemed not to have reduced the Annual
Investment Limitation for such fiscal year. As used herein, “Annual Investment
Limitation” means, for any fiscal year of the Borrower, the greater of
(i) $75,000,000 and (ii) 10% of Consolidated Tangible Assets as of the later of
the Initial Funding Date or the first day of such fiscal year.

 

104



--------------------------------------------------------------------------------

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such investment, less any amount repaid, returned,
distributed or otherwise received in respect of any investment, in each case, in
cash.

8.05    Asset Sales.

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, except:

(a) any Excluded Disposition or Specified Sale;

(b) obsolete or worn-out property, tools or equipment no longer used or useful
in its business (other than any Excluded Disposition) or real property no longer
used or useful in its business;

(c) sales, leases, transfers and dispositions of assets (i) from a Loan Party to
another Loan Party and (ii) from any Specified Subsidiary to a Loan Party or
another Specified Subsidiary;

(d) any sale of Transferred Assets by such Person to a Receivables Financing SPC
and subsequently to a Receivables Financier in connection with a Permitted
Receivables Financing;

(e) sale and leaseback transactions permitted by Section 8.06;

(f) to the extent constituting a sale, transfer, lease or other disposition, the
creation of Liens, the making of investments, the consummation of fundamental
changes and the making of Restricted Payments permitted by Sections 8.02, 8.03,
8.04 and 8.07, respectively;

(g) to the extent constituting a sale or disposition, the unwinding of any Swap
Contract pursuant to its terms;

(h) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement; and

(i) sales, transfers, leases and other dispositions of other assets so long as
the aggregate amount thereof sold or otherwise disposed of in any single fiscal
year by the Borrower and its Restricted Subsidiaries shall not have a book value
in excess of ten percent (10%) of the Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries owned on the later of the Initial Funding Date
or the first day of such fiscal year.

Notwithstanding the foregoing provisions of this Section 8.05, if after giving
effect to any of the succeeding transactions, no Default will exist hereunder,
(1) so long as the Borrower has, if requested by the Administrative Agent,
demonstrated it is in compliance on a Pro Forma Basis (after giving effect to
such sale, lease, transfer or other disposition) with the financial covenants
set forth in Section 8.11 to the reasonable satisfaction of the Administrative
Agent, the Borrower or any Restricted Subsidiary may (with the reasonable
consent of the Agents) sell, lease, transfer or otherwise dispose of any or all
of its assets

 

105



--------------------------------------------------------------------------------

(upon voluntary liquidation or otherwise) to any Unrestricted Subsidiary and
(2) any Unrestricted Subsidiary may be sold, liquidated, wound up or dissolved,
or may sell, lease, transfer or otherwise dispose of any or all of its assets.

8.06    Sale and Leaseback Transactions.

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred, except for such transactions requiring
payments not in excess of $25,000,000 in the aggregate in any fiscal year.

8.07    Restricted Payments.

The Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly, declare, order, make or set apart any sum for or pay any
Restricted Payment, except (a) the payment of the Dean Foods Separation Payment,
(b) to make dividends payable solely in the same class of Equity Interests or
Hybrid Equity Securities of such Person, (c) to make dividends or other
distributions payable to any Loan Party (directly or indirectly through
Subsidiaries, and, in the case of dividends or other distributions paid by
Subsidiaries, ratably to other Persons that own the applicable class of Equity
Interests in such Subsidiary), (d) to make dividends to or repurchases from the
Borrower or the holders of ownership interests of such Restricted Subsidiary the
proceeds of which shall be used to pay taxes that are then due and payable,
(e) in the case of a Receivables Financing SPC, to make Restricted Payments to
its owners to the extent of net income or other assets available therefor under
applicable law, (f) Subsidiaries that are not Loan Parties may make Restricted
Payments to other Subsidiaries that are not Loan Parties, (g) the Borrower may
redeem or repurchase Equity Interests or other stock-based awards under any
stock option plan, incentive plan, compensation plan or other benefit plan from
officers, employees and directors of any Loan Party or any of its Subsidiaries
(or their estates, spouses or former spouses) upon the death, permanent
disability, retirement or termination of employment of any such Person or
otherwise, so long as (i) no Default has occurred and is continuing and (ii) the
aggregate amount of cash used to effect Restricted Payments pursuant to this
clause (g) in any fiscal year of Borrower does not exceed $5,000,000;
(h) repurchases of Equity Interests or other stock-based awards under any stock
option plan, incentive plan, compensation plan or other benefit plan that occur
or are deemed to occur upon the exercise of any such awards to the extent
representing a portion of the exercise price of such award; (i) to the extent
constituting Restricted Payments, the Borrower and its Subsidiaries may enter
into and consummate transactions expressly permitted by Section 8.04; (j) the
Borrower may purchase fractional shares of its Equity Interests arising out of
stock dividends, splits, combinations or business combinations (provided such
transaction shall not be for the purpose of evading this limitation); and (k) to
make other Restricted Payments so long as at the time of the making thereof and
after giving effect thereto on a Pro Forma Basis, (i) no Default shall have
occurred and/or be continuing or be directly or indirectly caused as a result
thereof and (ii) the Borrower is in compliance with the financial covenants set
forth in Section 8.11; provided that if the Consolidated Net Leverage Ratio
(calculated on a Pro Forma Basis after giving effect to such Restricted Payment)
would be greater than 3.75 to 1.0, the Borrower may only make Restricted
Payments pursuant to this clause (k) if, after giving effect to such Restricted
Payment, the aggregate amount of all such Restricted Payments made pursuant to
this clause (k) after the Initial Funding Date does not exceed $50,000,000.

 

106



--------------------------------------------------------------------------------

8.08    Transactions with Affiliates.

Except as expressly permitted by this Agreement, the Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, directly or indirectly:
(a) make any investment in an Affiliate other than investments permitted
hereunder; (b) transfer, sell, lease, assign or otherwise dispose of any assets
to an Affiliate other than transfers, sales, leases, assignments or other
dispositions permitted hereunder; (c) merge into or consolidate with or purchase
or acquire assets from an Affiliate other than Permitted Acquisitions or other
transactions permitted under Section 8.03 or 8.04; or (d) enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate
(including, without limitation, guarantees and assumptions of obligations of an
Affiliate); provided that (i) the Borrower and its Restricted Subsidiaries may
enter into one or more Permitted Receivables Financings, (ii) any Affiliate who
is an individual may serve as a director, officer or employee of the Borrower or
any of its Restricted Subsidiaries and receive reasonable compensation for his
or her services in such capacity, (iii) the Borrower and its Restricted
Subsidiaries may enter into transactions (other than extensions of credit by the
Borrower or any of its Restricted Subsidiaries to an Affiliate that are not
investments permitted hereunder) if the monetary or business consideration
arising therefrom would be substantially as advantageous to the Borrower and its
Restricted Subsidiaries as the monetary or business consideration that would be
obtained in a comparable transaction with a Person not an Affiliate, (iv) the
Borrower may enter into the Separation and Distribution Agreement, the
Transition Services Agreement, the Registration Rights Agreement, the Tax
Matters Agreement, the Employee Matters Agreement (as such terms are defined in
the Registration Statement), and the transactions contemplated by such
agreements, and any other documentation or transaction entered into between the
Borrower or any Subsidiary, on one hand, and Dean Foods or any Subsidiary, on
the other hand, that exists at the time of the IPO, and (v) the Borrower or any
Subsidiary may make the Dean Foods Separation Payment and repay Indebtedness
owing to Dean Foods outstanding at the time of the IPO.

8.09    Restrictive Agreements.

(a) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, or permit to exist, any Contractual Obligation (including
Organization Documents) that encumbers or restricts the ability of any such
Person to (i) in the case of any Restricted Subsidiary pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its properties
or assets to any Loan Party, or (v) act as a Guarantor pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses
(i)-(v) above) for such encumbrances or restrictions existing under or by reason
of (A) this Agreement and the other Loan Documents (and prior to the Initial
Funding Date only, the Existing Credit Agreement and the Existing 2006
Indenture), (B) applicable Law, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 8.01(d); provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (D) Indebtedness of a Subsidiary which is not
a Loan Party which is permitted by Section 8.01, so long as such restrictions do
not impair the ability of the Loan Parties to perform their obligations under
this Agreement, (E) any restrictions regarding licenses or sublicenses by the
Borrower and its Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property), (F) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale; provided that
such restrictions and conditions apply

 

107



--------------------------------------------------------------------------------

only to the Subsidiary or assets that are to be sold and such sale is permitted
hereunder, (G) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the assets securing such Indebtedness, (H) customary
provisions in leases and other contracts restricting the assignment thereof,
(I) customary restrictions contained in documents executed in connection with
any Permitted Receivables Financing, (J) any Lien permitted hereunder or any
document or instrument governing any such Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (K) any indenture agreement, instrument or other arrangement relating
to the assets or business of any Restricted Subsidiary and existing prior to the
consummation of the Permitted Acquisition in which such Subsidiary was acquired;
(L) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 8.04 and
applicable solely to such joint venture and are entered into in the ordinary
course of business and (M) any agreements existing on the Closing Date and set
forth on Schedule 8.09.

(b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Obligations pursuant to the Loan Documents, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for the Obligations except (i) pursuant to this Agreement
and the other Loan Documents (and prior to the Initial Funding Date only, the
Existing Credit Agreement and the Existing 2006 Indenture), (ii) pursuant to
applicable Law, (iii) pursuant to any document or instrument governing
Indebtedness incurred pursuant to Section 8.01(d); provided that in the case of
Section 8.01(d) any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (iv) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, (v) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the assets securing such Indebtedness,
(vi) customary provisions in leases and other contracts restricting the
assignment thereof, (vii) pursuant to the documents executed in connection with
any Permitted Receivables Financing (but only to the extent that the related
prohibitions against other encumbrances pertain to the applicable Transferred
Assets actually sold, contributed, financed or otherwise conveyed or pledged
pursuant to such Permitted Receivables Financing), (viii) restrictions in any
document or instrument governing any Permitted Lien; provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien, (ix) any indenture agreement, instrument or other
arrangement relating to the assets or business of any Restricted Subsidiary and
existing prior to the consummation of the Permitted Acquisition in which such
Subsidiary was acquired, (x) software and other intellectual property licenses
pursuant to which the Borrower or Subsidiary is the licensee of the relevant
software or intellectual property, as the case may be, (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (xi) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 8.04 and applicable solely to such joint venture and are entered into in
the ordinary course of business, and (xii) any agreements existing on the
Closing Date and set forth on Schedule 8.09.

8.10    Subordinated Indebtedness and Amendments to Subordinated Indebtedness.

 

108



--------------------------------------------------------------------------------

The Borrower will not, nor will it permit any Restricted Subsidiary to, after
the issuance thereof, amend or modify (or permit the amendment or modification
of) any of the terms of any Subordinated Indebtedness in a manner materially
adverse to the interests of the Lenders (including specifically shortening the
final maturity or average life to maturity or requiring any payment to be made
sooner than originally scheduled or increase the interest rate or fees
applicable thereto or change any subordination provision thereof). The Borrower
will not, nor will it permit any Restricted Subsidiary to make any optional or
voluntary prepayment of Subordinated Indebtedness.

8.11    Financial Covenants.

(a) Consolidated Net Leverage Ratio. The Borrower shall not permit the
Consolidated Net Leverage Ratio as of the end of any fiscal quarter of the
Borrower set forth below to be greater than the ratio corresponding to such
fiscal quarter (or the period containing such fiscal quarter):

 

Period

  

Maximum Consolidated

    Net Leverage Ratio    

Fiscal quarter in which the Initial Funding Date occurs and the following four
fiscal quarters    4.25 to 1.0 The fifth full fiscal quarter after the fiscal
quarter in which the Initial Funding Date occurs and the following three fiscal
quarters    4.00 to 1.0 The ninth full fiscal quarter after the fiscal quarter
in which the Initial Funding Date occurs and each fiscal quarter thereafter   
3.75 to 1.0

provided, however, in connection with any Permitted Acquisition for which the
purchase consideration equals or exceeds $50,000,000, if the Borrower’s
Consolidated Net Leverage Ratio, calculated on a Pro Forma Basis after giving
effect to such Permitted Acquisition, would be less than, but within 0.25 to 1.0
of, or would equal or exceed, the maximum Consolidated Net Leverage Ratio set
forth in the matrix above (prior to giving effect to any increase thereof
pursuant to this proviso), the otherwise applicable maximum Consolidated Net
Leverage Ratio for each of the four consecutive fiscal quarters, beginning with
the fiscal quarter in which such Permitted Acquisition occurs (the “Adjustment
Period”), shall be increased by an amount of .50 to 1.0 (but, in any event, not
to exceed 4.50 to 1.0). Following the expiration of any Adjustment Period, the
maximum Consolidated Net Leverage Ratio cannot be subsequently increased again
as provided in this proviso (and a subsequent Adjustment Period cannot commence)
until the Borrower has delivered a quarterly Compliance Certificate evidencing
that it was in compliance

 

109



--------------------------------------------------------------------------------

with the maximum Consolidated Net Leverage Ratio as set forth in this
Section 8.11(a) (after the decrease in such maximum Consolidated Net Leverage
Ratio following the expiration of such Adjustment Period).

(b) Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Borrower to be less than 3.0 to 1.0.

8.12    Sanctions.

The Loan Parties will not permit any Loan or the proceeds of any Loan, directly
or indirectly, (a) to fund any activity or business of any Person who is the
subject of any Sanctions; or (b) in any other manner that will result in any
violation by any Person (including any Lender, any Arranger, the Administrative
Agent, any L/C Issuer or the Swing Line Lender) of any Sanctions.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01    Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment of Principal. The Borrower shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any L/C Obligation when
and as the same shall become due and payable (and in the currency required
hereunder), whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) Non-Payment of Other Amounts. The Borrower shall fail to pay any interest on
any Loan or any fee or any other amount (other than an amount referred to in
Section 9.01(a)) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;

(c) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

(d) Non-Compliance with Specific Covenants. The Borrower shall fail to observe
or perform any covenant, condition or agreement contained in Section 7.02(a),
7.03 (with respect to the Borrower’s existence), 7.08 or in Article VIII;

(e) Other Non-Compliance. Any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those which constitute a default under another Section of
this Article IX), and such failure shall continue unremedied for a period of 30
days after the earlier of a Responsible Officer of the Borrower having knowledge
of such breach or notice thereof from the Administrative Agent;

 

110



--------------------------------------------------------------------------------

(f) Payment Default of Material Indebtedness. The Borrower or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created;

(g) Cross-Default to Material Indebtedness. Any event or condition (other than
(1) any required prepayment of Indebtedness secured by a Permitted Lien that
becomes due as the result of the disposition of the assets subject to such Lien
so long as such disposition is permitted by this Agreement or (2) any required
repurchase, repayment or redemption of (or offer to repurchase, repay or redeem)
any Indebtedness that was incurred for the specified purpose of financing all or
a portion of the consideration for a merger or acquisition provided that
(x) such repurchase, repayment or redemption (or offer to repurchase, repay or
redeem) results solely from the failure of such merger or acquisition to be
consummated, (y) such Indebtedness is repurchased, repaid or redeemed in
accordance with its terms and (z) no proceeds of the Credit Extensions are used
to make such repayment, repurchase or redemption) occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;

(h) Involuntary Proceedings, Etc. An involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) Voluntary Proceedings, Etc. Any Loan Party or any Material Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar Debtor Relief Law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 9.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or such Material Restricted Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

(j) Inability to Pay Debts. The Borrower or any Restricted Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

 

111



--------------------------------------------------------------------------------

(k) Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by insurance or other
creditworthy indemnitor) shall be rendered against the Borrower or any Material
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any material assets of the Borrower or any
Restricted Subsidiary to enforce any such judgment;

(l) ERISA. An ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(m) Change of Control. A Change of Control shall occur; or

(n) Invalidity of Loan Documents. Any material provision of any Loan Document
for any reason ceases to be valid, binding and enforceable in accordance with
its terms (or any Loan Party shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms).

9.02    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or at equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

112



--------------------------------------------------------------------------------

9.03    Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and any L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

 

113



--------------------------------------------------------------------------------

ARTICLE X

ADMINISTRATIVE AGENT

10.01    Appointment and Authority.

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. The
Lenders authorize the Administrative Agent to enter into one or more
intercreditor agreements with a Receivables Financier in connection with a
Permitted Receivables Financing.

10.02    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

10.03    Exculpatory Provisions.

 

114



--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by a Loan Party, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by

 

115



--------------------------------------------------------------------------------

it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

10.06    Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent shall not be unreasonably withheld, conditioned or delayed), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent shall not be unreasonably withheld, conditioned or delayed),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

116



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of an L/C Issuer or Swing Line
Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

10.07    Non-Reliance on Administrative Agent and Other Lenders.

 

117



--------------------------------------------------------------------------------

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

10.08    No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

10.09    Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09 and
11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

 

118



--------------------------------------------------------------------------------

10.10    Collateral and Guaranty Matters.

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of the Obligations (other than (A) contingent
indemnification obligations, tax gross-up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
provider thereof shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document or any Recovery Event, or (iii) as approved in accordance
with Section 11.01;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(e); and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

10.11    Secured Cash Management Agreements and Secured Hedge Agreements.

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein

 

119



--------------------------------------------------------------------------------

and unless the Administrative Agent has received a Secured Party Designation
Notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements in the case of a Maturity Date.

ARTICLE XI

MISCELLANEOUS

11.01    Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.03 or of any
Default, mandatory prepayment or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced, it being understood that the waiver of any mandatory prepayment
of Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

120



--------------------------------------------------------------------------------

(iv) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;

(v) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Lender directly affected thereby;

(vi) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

(vii) except in connection with a transaction permitted under Section 8.05,
release all or substantially all of the Collateral without the written consent
of each Lender whose Obligations are secured by such Collateral;

(viii) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.02 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or

(ix) waive any condition set forth in Section 5.02 without the consent of each
Lender;

(b) unless also signed by each L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) each Lender is entitled
to vote as such Lender sees fit on any bankruptcy reorganization plan that
affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, (iii) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders, (iv) a Commitment Increase Amendment shall be
effective if executed by the Loan Parties, each Lender providing an Incremental
Term Loan Commitment or an increase in Revolving Commitments and the
Administrative Agent, and (v) an amendment to reflect (A) the actual specific
dates of the required repayments of the Term A-1 Loan in the amortization table
in Section 2.07(c), (B) the actual specific dates of the step-downs in the
maximum Consolidated Net Leverage Ratio in Section 8.11(a), and (C) the actual
specific date of the Initial Funding Date, wherever such term is used, shall be
effective if executed by the Borrower and the Administrative Agent.

 

121



--------------------------------------------------------------------------------

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

In addition, notwithstanding the foregoing, the Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity of the Revolving Commitments or Loans of
the accepting Lenders to be extended and (B) increase the Applicable Rate and/or
fees payable with respect to the Loans and Revolving Commitments of the
accepting Lenders (“Permitted Amendments”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Revolving Commitments and/or Loans of the Lenders that
accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Revolving Commitments and/or Loans as to which such Lender’s acceptance
has been made. The Borrower, each other Loan Party and each Accepting Lender
shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof, and the Loan Parties shall also deliver such
resolutions, opinions and other documents as reasonably requested by the
Administrative Agent. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each of the parties
hereto hereby agrees that (1) upon the effectiveness of any Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Revolving Commitments and Loans
of the Accepting Lenders as to which such Lenders’ acceptance has been made and
(2) any applicable Lender who is not an Accepting Lender may be replaced by the
Borrower in accordance with Section 11.13.

In addition, notwithstanding anything else to the contrary contained in this
Section 11.01, (a) if the Administrative Agent and the Borrower shall have
jointly identified any error or omission of a technical nature in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, and (b) the Administrative Agent and the
Borrower shall be permitted to amend any provision of any Collateral Document to
better implement the intentions of this Agreement and the other Loan Documents,
and in each case, such amendments shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within ten (10) Business Days
following receipt of notice thereof. The Lenders hereby expressly authorize the
Administrative Agent to enter into any amendment to the Loan Documents
contemplated by the preceding sentence.

11.02    Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

122



--------------------------------------------------------------------------------

(i) if to any Loan Party, the Administrative Agent, Bank of America in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender or L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, any L/C Issuer
or the Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY

 

123



--------------------------------------------------------------------------------

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or such Agent Party’s breach in bad faith of its
obligations hereunder; provided, however, that in no event shall any Agent Party
have any liability to the Borrower, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other

 

124



--------------------------------------------------------------------------------

Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document (including the imposition of the Default Rate) preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out of pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit issued by it or any demand for payment thereunder and (iii) all
out of pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for

 

125



--------------------------------------------------------------------------------

any Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including any Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
issued by it if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by a Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to a Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or from such Indemnitee’s
breach in bad faith of its obligations hereunder or under any other Loan
Document, or (y) arise out of any investigation, litigation or proceeding that
does not involve an act or omission by the Borrower or any other Loan Party and
arises solely from a dispute among Indemnitees (except when and to the extent
that one of the parties to such dispute was acting in its capacity as an agent,
arranger, bookrunner, L/C Issuer or other agency capacity and, in such case,
excepting only such party). Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

126



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee or a breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

11.05    Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law and to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

11.06    Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder

 

127



--------------------------------------------------------------------------------

without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) and
$1,000,000 in the case of any assignment in respect of a Term Loan unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

 

128



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received written notice thereof in accordance with Section 11.02;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Incremental Term Loan Commitment, Term A-1 Loan Commitment, Term A-2
Loan Commitment or any Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable facility
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuers and the Swing Line Lender (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500 (to be paid by the
assignor or assignee); provided, however, that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and

 

129



--------------------------------------------------------------------------------

obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment,

 

130



--------------------------------------------------------------------------------

waiver or other modification described in Section 11.01(a) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Voting Participants. Notwithstanding anything in this Section 11.06 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Closing Date, (ii) is, by written notice to the Borrower and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action, in
each case, in lieu of the vote of the selling Lender; provided, however, that if
such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to the Administrative Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of such funding has been delivered by the selling Lender to
the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this clause (e), and the
voting rights of the selling Lender shall not be correspondingly reduced by the
amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.06(e) shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrower
and the Administrative Agent. To be effective, each Voting Participant
Notification shall, with respect to

 

131



--------------------------------------------------------------------------------

any Voting Participant, (A) state the full name of such Voting Participant, as
well as all contact information required of an assignee as set forth in the
Administrative Questionnaire, (B) state the dollar amount of the participation
purchased and (C) include such other information as may be required by the
Administrative Agent. The selling Lender and the Voting Participant shall notify
the Administrative Agent and the Borrower within three Business Days of any
termination of, or reduction or increase in the amount of, such participation
and shall promptly upon request of the Administrative Agent update or confirm
there has been no change in the information set forth in Schedule 11.06(e) or
delivered in connection with any Voting Participant Notification. The Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information provided by a Lender identifying itself or its participant as a Farm
Credit Bank without verification thereof and may also conclusively rely on the
information set forth in Schedule 11.06(e), delivered in connection with any
Voting Participant Notification or otherwise furnished pursuant to this clause
(e) and, unless and until notified thereof in writing by the selling Lender, may
assume that there have been no changes in the identity of Voting Participants,
the dollar amount of participations, the contact information of the participants
or any other information furnished to the Borrower or the Administrative Agent
pursuant to this clause (e). The voting rights hereunder are solely for the
benefit of the Voting Participants and shall not inure to any assignee or
participant of a Voting Participant.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time a Lender acting as an L/C Issuer or the Swing Line Lender assigns all of
its Revolving Commitment and Revolving Loans pursuant to subsection (b) above,
such Lender may, (i) upon thirty days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower,
resign as the Swing Line Lender. In the event of any such resignation as an L/C
Issuer or the Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders (with such Lender’s consent) a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that (x) no failure by the Borrower to
appoint any such successor shall affect the resignation of such Lender as an L/C
Issuer or the Swing Line Lender, as the case may be, and (y) any successor L/C
Issuer must be approved by the Administrative Agent (such approval to not be
unreasonably withheld, conditioned or delayed). If a Lender resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If a Lender resigns as the Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the resigning L/C Issuer or Swing Line
Lender, as the case may be. At the option of the Borrower, a successor L/C
Issuer or another existing L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the resigning L/C
Issuer and outstanding at

 

132



--------------------------------------------------------------------------------

the time of such resignation or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.

11.07    Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
who have a need to know such Information in connection with the transactions
contemplated by the Loan Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to become a Lender pursuant to Section 2.01(e) or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the credit facilities provided hereunder
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Dean Foods (prior
to the Dean Foods Distribution), the Borrower or any of its Subsidiaries (which
source is not known by the recipient to be in breach of confidentiality
obligations with Dean Foods, the Borrower or any Subsidiary).

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by the
recipient to be in breach of confidentiality obligations with Dean Foods (prior
to the Dean Foods Distribution), such Loan Party or any Subsidiary). Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

133



--------------------------------------------------------------------------------

11.08    Rights of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or L/C Issuer different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, L/C Issuer or
their respective Affiliates may have. Each Lender and L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

11.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10    Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or an L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the

 

134



--------------------------------------------------------------------------------

Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(other than contingent indemnification, tax gross up, expense reimbursement or
yield protection obligations, in each case, for which no claim has been made).

11.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, a L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited (other than contingent indemnification, tax gross-up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made).

11.13    Replacement of Lenders.

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);

 

135



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS

 

136



--------------------------------------------------------------------------------

AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders are
arm’s-length commercial transactions between the Loan Parties and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent,

 

137



--------------------------------------------------------------------------------

the Arrangers, the L/C Issuers and the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any Arranger, any L/C
Issuer nor any Lender has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the L/C Issuers,
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger, any L/C Issuer nor any Lender has any obligation to disclose any of
such interests to the Loan Parties and their respective Affiliates. To the
fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent, any
Arranger, any L/C Issuer or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17    Electronic Execution of Assignments and Certain Other Documents.

The words “execute” “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.18    USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

11.19    Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent

 

138



--------------------------------------------------------------------------------

or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

11.20    Release of Collateral and Guaranty Obligations.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any sale,
disposition or Permitted Receivables Financing permitted by the Loan Documents,
the Administrative Agent shall (without notice to, or vote or consent of, any
Lender), at the expense of the Borrower, take such actions as shall be required
to release its security interest in any Collateral sold or disposed of (or sold,
conveyed or contributed to any Permitted Receivables Financing, including,
without limitation, entering into a customary intercreditor agreement with a
Receivables Financier), and to release any Guaranty under any Loan Document of
any Person sold or disposed of, upon consummation of such sale or disposition in
accordance with the Loan Documents.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, at such time as (a) all principal of and interest accrued to such
date which constitute Obligations shall have been paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been paid in cash, (c) all outstanding Letters of Credit
shall have been (i) terminated or (ii) fully Cash Collateralized, and (d) the
Commitments shall have expired or been terminated in full, the Administrative
Agent shall at the expense of the Borrower take such actions as shall be
required to release its security interest in all Collateral, and to release any
Guaranty under any Loan Document. Any such release of any Guaranty shall be
deemed subject to the provision that such Guaranty shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

11.21    Entire Agreement.

This AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[SIGNATURE PAGES FOLLOW]

 

139



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:   THE WHITEWAVE FOODS COMPANY,   a Delaware corporation  

By:

 

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer GUARANTORS:   CREAMER NATION, LLC,   a Delaware limited
liability company   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer   HORIZON ORGANIC DAIRY, LLC,   a Delaware limited liability
company   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer   HORIZON ORGANIC INTERNATIONAL, INC.,   a Delaware
corporation   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer   HORIZON ORGANIC INTERNATIONAL HOLDING COMPANY,   a Delaware
corporation   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer   SILK OPERATING COMPANY, LLC,   a Delaware limited liability
company   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer



--------------------------------------------------------------------------------

  WHITEWAVE INTERNATIONAL MANAGEMENT, LLC,   a Delaware limited liability
company   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer   WHITEWAVE SERVICES, INC.,   a Delaware corporation   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer   WWF OPERATING COMPANY,   a Delaware corporation   By:  

/s/ Kelly Haecker

  Name: Kelly Haecker   Title: Senior Vice President, Finance, and Chief
Financial Officer ADMINISTRATIVE     AGENT:   BANK OF AMERICA, N.A.,   as
Administrative Agent   By:  

/s/ Joan Mok

  Name: Joan Mok   Title: Vice President LENDERS:   BANK OF AMERICA, N.A.,   as
a Lender, an L/C Issuer and the Swing Line Lender   By:  

/s/ David L. Catherall

  Name: David L. Catherall   Title: Director   JPMORGAN CHASE BANK, N.A.,   as a
Lender and an L/C Issuer   By:  

/s/ Dana J. Moran

  Name: Dana J. Moran   Title: Vice President   AMERICAN AGCREDIT, PCA,   as a
Lender   By:  

/s/ Daryl Nielsen

  Name: Daryl Nielsen   Title: Vice President



--------------------------------------------------------------------------------

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender   By:  

/s/ Andrew M. Widmer

  Name: Andrew M. Widmer   Title: Vice President  

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK,

B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,

  as a Lender   By:  

/s/ James V. Kenwood

  Name: James V. Kenwood   Title: Managing Director   By:  

/s/ Robert M. Mandula

  Name: Robert M. Mandula   Title: Managing Director   SUNTRUST BANK,   as a
Lender   By:  

/s/ J. Haynes Gentry III

  Name: J. Haynes Gentry III   Title: Vice President   CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK,   as a Lender   By:  

/s/ Blake Wright

  Name: Blake Wright   Title: Managing Director   By:  

/s/ James Austin

  Name: James Austin   Title: Vice President   THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,   as a Lender   By:  

/s/ Christine Howatt

  Name: Christine Howatt   Title: Authorized Signatory



--------------------------------------------------------------------------------

  BMO HARRIS FINANCING, INC.,   as a Lender   By:  

/s/ Manuel Diaz

  Name: Manuel Diaz   Title: Director   PNC BANK, NATIONAL ASSOCIATION,   as a
Lender   By:  

/s/ M. Colin Warman

  Name: M. Colin Warman   Title: Vice President   TD BANK, N.A.,   as a Lender  
By:  

/s/ Alan Garson

  Name: Alan Garson   Title: Senior Vice President   CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH,   as a Lender   By:  

/s/ Ari Bruger

  Name: Ari Bruger   Title: Vice President   By:  

/s/ Patrick L. Freytag

  Name: Patrick L Freytag   Title: Associate   HSBC BANK USA, NATIONAL
ASSOCIATION,   as a Lender   By:  

/s/ Steven F. Larsen

  Name: Steven F. Larsen   Title: Vice President   HSBC BANK plc,   as a Lender
  By:  

/s/ Ben Handler

  Name: Ben Handler   Title: Director



--------------------------------------------------------------------------------

  SUMITOMO MITSUI BANKING CORP., NEW YORK,   as a Lender   By:  

/s/ David W. Kee

  Name: David W. Kee   Title: Managing Director   THE NORTHERN TRUST COMPANY,  
as a Lender   By:  

/s/ Morgan A. Lyons

  Name: Morgan A. Lyons   Title: Senior Vice President   KEYBANK, NATIONAL
ASSOCIATION,   as a Lender   By:  

/s/ Shibani Faehnle

  Name: Shibani Faehnle   Title: Vice President   FIRST MIDWEST BANK,   as a
Lender   By:  

/s/ David W. Nelson

  Name: David W. Nelson   Title: Senior Vice President



--------------------------------------------------------------------------------

Exhibit 1.01(a)

FORM OF SECURED PARTY DESIGNATION NOTICE

Date:             ,         

 

To:   

Bank of America, N.A.,

as Administrative Agent

Agency Management

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103-1399

Attention: Joan Mok



Ladies and Gentlemen:

THIS SECURED PARTY DESIGNATION NOTICE is made by                     , a
                     (the “Designor”), to BANK OF AMERICA, N.A., as
Administrative Agent under that certain Credit Agreement referenced below (in
such capacity, the “Administrative Agent”). All capitalized terms not defined
herein shall have the meaning ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, The WhiteWave Foods Company, a Delaware corporation (the “Borrower”),
the Guarantors, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent have entered into that certain Credit Agreement, dated as
of October 12, 2012 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) pursuant to which certain loans and
financial accommodations have been made to the Borrower;

WHEREAS, in connection with the Credit Agreement, a Lender or Affiliate of a
Lender is permitted to designate its [Cash Management Agreement/Swap Contract]
as a [“Secured Cash Management Agreement”/”Secured Hedge Agreement”] under the
Credit Agreement and the Collateral Documents;

WHEREAS, the Credit Agreement requires that the Designor deliver this Secured
Party Designation Notice to the Administrative Agent; and

WHEREAS, the Designor has agreed to execute and deliver this Secured Party
Designation Notice:

1. Designation. [                    ] hereby designates the [Cash Management
Agreement/Swap Contract] described on Schedule 1 hereto to be a “[Secured Cash
Management Agreement/Secured Hedge Agreement]” and hereby represents and
warrants to the Administrative Agent that such [Cash Management Agreement/Swap
Contract] satisfies all the requirements under the Loan Documents to be so
designated. By executing and delivering this Secured Party Designation Notice,
the Designor, as provided in the Credit Agreement, hereby agrees to be bound by
all of the provisions of the Loan Documents which are applicable to it as a
provider of a [Secured Cash Management Agreement/Secured Hedge Agreement] and
hereby (a) confirms that it has received a copy of the Loan Documents and such
other documents and information as it has deemed appropriate to make its own
decision to enter into this Secured Party Designation Notice, (b) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion

 



--------------------------------------------------------------------------------

under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant thereto as are delegated to the Administrative Agent
by the terms thereof, together with such powers as are incidental thereto
(including, without limitation, the provisions of Section 10.01 of the Credit
Agreement), and (c) agrees that it will be bound by the provisions of the Loan
Documents and will perform in accordance with its terms all the obligations
which by the terms of the Loan Documents are required to be performed by it as a
provider of a [Cash Management Agreement/Swap Contract]. Without limiting the
foregoing, the Designor agrees to indemnify the Administrative Agent as
contemplated by Section 11.04(b) of the Credit Agreement.

GOVERNING LAW. THIS SECURED PARTY DESIGNATION NOTICE SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned have caused this Secured Party Designation
Notice to be duly executed and delivered by their respective officers thereunto
duly authorized as of the date first above written.

[signature page follows]

DESIGNOR:

 

By:  

 

Name:  

 

Title:  

 

ADMINISTRATIVE AGENT:

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1

To Secured Party Designation Notice



--------------------------------------------------------------------------------

Exhibit 1.01(b)

FORM OF SECURITY AGREEMENT

See attached.



--------------------------------------------------------------------------------

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered into as of
[                     ]1 among THE WHITEWAVE FOODS COMPANY, a Delaware
corporation (the “Borrower”), the other parties identified as “Obligors” on the
signature pages hereto and such other parties that may become Obligors hereunder
after the date hereof (together with the Borrower, individually an “Obligor”,
and collectively the “Obligors”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) for the
holders of the Secured Obligations (defined below).

RECITALS

WHEREAS, pursuant to that certain Credit Agreement, dated as of October 12, 2012
(as amended, modified, supplemented, increased, extended, restated, renewed,
refinanced or replaced from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent, the Lenders have agreed to make Loans and issue
Letters of Credit upon the terms and subject to the conditions set forth
therein; and

WHEREAS, this Agreement is required by the terms of the Credit Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
which are defined in the Uniform Commercial Code in effect from time to time in
the State of New York except as such terms may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply (the “UCC”): Accession, Account, Adverse
Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Consumer
Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment, Farm
Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Money, Proceeds, Securities Account, Securities
Intermediary, Security, Security Entitlement, Software, Supporting Obligation
and Tangible Chattel Paper.

(b) In addition, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations thereof, and all
applications in connection therewith, including, without limitation,
registrations and applications in the United States Copyright Office, and
(b) all renewals thereof.

 

1 

To be executed on, and dated as of the date of, the Initial Funding Date



--------------------------------------------------------------------------------

“Obligor” has the meaning provided in the introduction of this Agreement.

“Patent License” means any written agreement providing for the grant by or to an
Obligor of any right to manufacture, use or sell any invention covered by a
Patent.

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Pledged Equity” means, with respect to each Obligor, the Applicable Pledge
Percentage of each Pledge Subsidiary that is directly owned by such Obligor,
including the Equity Interests of the Subsidiaries owned by such Obligor as set
forth on Schedule 1(b) hereto, in each case together with the certificates (or
other agreements or instruments), if any, representing such shares, and all
options and other rights, contractual or otherwise, with respect thereto,
including, but not limited to, the following:

(1) all Equity Interests representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

(2) in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Equity Interests of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of an Obligor and a Pledge Subsidiary.

Notwithstanding the foregoing, in no event shall Pledged Equity include any
Excluded Property.

“Secured Obligations” means, without duplication, (a) all Obligations and
(b) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including the reasonable fees, charges and
disbursements of counsel.

“Trademark License” means any written agreement providing for the grant by or to
an Obligor of any right to use any Trademark.

“Trademarks” means (a) all registered trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations thereof, and all applications in connection therewith, whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Obligor
hereby grants to the Administrative Agent, for the benefit of the holders of the



--------------------------------------------------------------------------------

Secured Obligations, a continuing security interest in, any and all right, title
and interest of such Obligor in and to all of the following, whether now owned
or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”): (a) all Accounts; (b) all Chattel Paper; (c) those certain
Commercial Tort Claims set forth on Schedule 2(c) hereto; (d) all Copyrights;
(e) all Copyright Licenses; (f) all Deposit Accounts; (g) all Documents; (h) all
Equipment; (i) all Fixtures; (j) all General Intangibles; (k) all Goods; (l) all
Instruments; (m) all Inventory; (n) all Investment Property; (o) all
Letter-of-Credit Rights; (p) all Money; (q) all Patents; (r) all Patent
Licenses; (s) all Pledged Equity; (t) all Software; (u) all Supporting
Obligations; (v) all Trademarks; (w) all Trademark Licenses; and (x) all
Accessions and all Proceeds of any and all of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the definition
of “Collateral” shall not include, Excluded Property.

The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

3. Representations and Warranties. Each Obligor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:

(a) Ownership. Each Obligor has rights in its Collateral and has the right to
pledge, sell, assign or transfer the same. There exists no Adverse Claim with
respect to the Pledged Equity of such Obligor.

(b) Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral of such Obligor and, when properly
perfected by filing, shall constitute a valid and perfected, first priority
security interest in such Collateral (including all uncertificated Pledged
Equity consisting of partnership or limited liability company interests that do
not constitute Securities), if and to the extent such security interest can be
perfected by filing under the UCC, free and clear of all Liens except for
Permitted Liens. The taking of possession by the Administrative Agent of the
certificated securities (if any) evidencing the Pledged Equity and all other
Instruments constituting Collateral will perfect and establish the first
priority of the Administrative Agent’s security interest in all the Pledged
Equity evidenced by such certificated securities and such Instruments under New
York law and the UCC. With respect to any Collateral consisting of a Deposit
Account, Securities Entitlement or held in a Securities Account, upon execution
and delivery by the applicable Obligor, the applicable Securities Intermediary
and the Administrative Agent of an agreement granting control to the
Administrative Agent over such Collateral, the Administrative Agent shall have a
valid and perfected, first priority security interest in such Collateral.

(c) Types of Collateral. None of the Collateral consists of, or is the Proceeds
of, As-Extracted Collateral, Consumer Goods, Farm Products, Manufactured Homes
or standing timber.

(d) Equipment and Inventory. With respect to any Equipment and/or Inventory of
an Obligor, each such Obligor has exclusive possession and control of such
Equipment and Inventory of such Obligor except for (i) Equipment leased by such
Obligor as a lessee, (ii) Equipment or Inventory in transit with common carriers
or located at third-party manufacturing facilities or warehouses or
(iii) Equipment or Inventory with an aggregate value not in excess of
$5,000,000. No Inventory of an Obligor is held by a Person other than an Obligor
pursuant to consignment, sale or return, sale on approval or similar
arrangement.



--------------------------------------------------------------------------------

(e) Authorization of Pledged Equity. All Pledged Equity is duly authorized and
validly issued, is fully paid and, to the extent applicable, nonassessable and
is not subject to the preemptive rights of any Person.

(f) No Other Equity Interests, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Equity Interests in any Subsidiary that are
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 1(b) hereto, and (ii) no Obligor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a)(i) of this
Agreement other than as set forth on Schedule 3(f) hereto. All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative Agent, except that, pursuant to Section 5.02 of
the Credit Agreement, certain certificated securities may be delivered after the
Initial Funding Date to the extent they are pledged to secure the Existing
Credit Agreement.

(g) Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Collateral consisting of an
interest in a partnership or a limited liability company (i) is dealt in or
traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a Security governed by Article 8 of the UCC,
(iii) is an Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

(h) Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity or any other document related thereto which would
limit or restrict (i) the grant of a Lien pursuant to this Agreement on such
Pledged Equity, (ii) the perfection of such Lien or (iii) the exercise of
remedies in respect of such perfected Lien in the Pledged Equity as contemplated
by this Agreement. Except for (i) the filing or recording of UCC financing
statements, (ii) the filing of appropriate notices with the United States Patent
and Trademark Office and the United States Copyright Office, (iii) obtaining
control to perfect the Liens created by this Agreement (to the extent required
under Section 4(a) hereof), (iv) such actions as may be required by Laws
affecting the offering and sale of securities, (v) such actions as may be
required by applicable foreign Laws affecting the pledge of the Pledged Equity
of Foreign Subsidiaries and (vi) consents, authorizations, filings or other
actions which have been obtained or made (and subject to the payment of all
applicable filing fees in connection with any of the foregoing), no consent or
authorization of, filing with, or other act by or in respect of, any arbitrator
or Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
for (A) the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Agreement
by such Obligor, (B) the perfection of such security interest (to the extent
such security interest can be perfected by filing under the UCC, the granting of
control (to the extent required under Section 4(a) hereof) or by filing an
appropriate notice with the United States Patent and Trademark Office or the
United States Copyright Office) or (C) the exercise by the Administrative Agent
or the holders of the Secured Obligations of the rights and remedies provided
for in this Agreement.

(i) Commercial Tort Claims. As of the Closing Date, no Obligor has any
Commercial Tort Claims seeking damages in excess of $1,000,000 other than as set
forth on Schedule 2(c) hereto.



--------------------------------------------------------------------------------

4. Covenants. Each Obligor covenants that until such time as the Secured
Obligations (other than contingent indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made) arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated, such Obligor shall:

(a) Instruments/Chattel Paper/Pledged Equity/Control.

(i) If any amount in excess of $2,500,000 payable under or in connection with
any of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral having a book value in
excess of $2,500,000 shall be stored or shipped subject to a Document, ensure
that such Instrument, Tangible Chattel Paper or Document is either in the
possession of such Obligor at all times or, if requested by the Administrative
Agent to perfect its security interest in such Collateral, is delivered to the
Administrative Agent duly endorsed in a manner satisfactory to the
Administrative Agent. Such Obligor shall ensure that any such Collateral
consisting of Tangible Chattel Paper is marked with a legend, if requested by
the Administrative Agent, acceptable to the Administrative Agent indicating the
Administrative Agent’s security interest in such Tangible Chattel Paper.

(ii) Deliver to the Administrative Agent promptly upon the receipt thereof by or
on behalf of an Obligor, all certificates and instruments constituting Pledged
Equity, provided that no Obligor shall be required to deliver stock certificates
and transfer powers with respect to the Pledged Equity issued by any Subsidiary
(other than a Receivables Financing SPC) that is not a Material Restricted
Subsidiary. Prior to delivery to the Administrative Agent, all such certificates
constituting Pledged Equity shall be held in trust by such Obligor for the
benefit of the Administrative Agent pursuant hereto. All such certificates
representing Pledged Equity shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a)(ii)
hereto.

(iii) Execute and deliver all agreements, assignments, instruments or other
documents as reasonably requested by the Administrative Agent for the purpose of
obtaining and maintaining control with respect to any Collateral consisting of
(i) Deposit Accounts, (ii) Investment Property, (iii) Letter-of-Credit Rights
and (iv) Electronic Chattel Paper.

(b) Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary (i) to assure to the Administrative Agent its security interests
hereunder, including (A) such instruments as the Administrative Agent may from
time to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC, (B) with regard to
Copyrights, a Notice of Grant of Security Interest in Copyrights in the form of
Exhibit 4(b)(i), (C) with regard to Patents, a Notice of Grant of Security
Interest in Patents for filing with the United States Patent and Trademark
Office in the form of Exhibit 4(b)(ii) hereto and (D) with regard to Trademarks,
a Notice of Grant of Security Interest in Trademarks for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(b)(iii) hereto,
(ii) to consummate the transactions contemplated hereby and (iii) to otherwise
protect and assure the Administrative Agent of its rights and interests
hereunder.



--------------------------------------------------------------------------------

Furthermore, each Obligor also hereby irrevocably makes, constitutes and
appoints the Administrative Agent, its nominee or any other person whom the
Administrative Agent may designate, as such Obligor’s attorney in fact with full
power and for the limited purpose to sign in the name of such Obligor any
financing statements, or amendments and supplements to financing statements,
renewal financing statements, notices or any similar documents which in the
Administrative Agent’s reasonable discretion would be necessary in order to
perfect and maintain perfection of the security interests granted hereunder and
consistent herewith, such power, being coupled with an interest, being and
remaining irrevocable until such time as the Secured Obligations (other than
contingent indemnification, tax gross up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made) arising
under the Loan Documents have been paid in full and the Commitments have expired
or been terminated. Each Obligor hereby agrees that a carbon, photographic or
other reproduction of this Agreement or any such financing statement is
sufficient for filing as a financing statement by the Administrative Agent
without notice thereof to such Obligor wherever the Administrative Agent may in
its sole discretion desire to file the same.

(c) Collateral Held by Warehouseman, Bailee, etc. If any Collateral with an
aggregate value in excess of $5,000,000 is at any time in the possession or
control of a warehouseman, bailee or any agent or processor of such Obligor and
the Administrative Agent so requests (i) notify such Person in writing of the
Administrative Agent’s security interest therein, and (ii) instruct such Person
to hold all such Collateral for the Administrative Agent’s account and subject
to the Administrative Agent’s instructions.

(d) Commercial Tort Claims. (i) Concurrently with the delivery of the financial
statements referred to in Section 7.01(a) of the Credit Agreement, forward to
the Administrative Agent an updated Schedule 2(c) listing any and all Commercial
Tort Claims by or in favor of such Obligor seeking damages in excess of
$5,000,000 and (ii) execute and deliver such statements, documents and notices
and do and cause to be done all such things as may be reasonably required by the
Administrative Agent, or required by Law to create, preserve, perfect and
maintain the Administrative Agent’s security interest in any such Commercial
Tort Claims initiated by or in favor of any Obligor.

(e) Books and Records. Mark its books and records (and shall cause the issuer of
the Pledged Equity of such Obligor to mark its books and records) to reflect the
security interest granted pursuant to this Agreement.

(f) Nature of Collateral. At all times maintain the Collateral as personal
property and not affix any of the Collateral to any real property in a manner
which would change its nature from personal property to real property or a
Fixture to real property, unless the Administrative Agent shall have a perfected
Lien on such Fixture or real property.

(g) Issuance or Acquisition of Equity Interests in Partnerships or Limited
Liability Companies. Not without executing and delivering, or causing to be
executed and delivered, to the Administrative Agent such agreements, documents
and instruments as the Administrative Agent may reasonably require, issue or
acquire any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (or change the terms of any such existing Pledged
Equity so that it) (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an investment company security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.



--------------------------------------------------------------------------------

(h) Intellectual Property. With respect to any Copyright, Patent or Trademark,
the Obligors will: (a) take all reasonable and necessary actions to maintain
such Copyright, Patent or Trademark, including use of such Copyright, Patent or
Trademark, use of notices, and adherence to quality control standards, and not
do any act or knowingly omit to do any act whereby any Copyright, Patent or
Trademark may become invalidated, abandoned, or enter the public domain; and
(b) take all necessary steps as it shall reasonably deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of any registered
Copyright, Patent or Trademark owned by an Obligor including, without
limitation, filing of applications for renewal where necessary, in each case,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Obligors shall (i) notify the Administrative Agent
promptly if an Obligor knows of any material adverse determination or
development regarding ownership, registration, validity, use or other rights for
any such Copyright, Patent or Trademark, which could reasonably be expected to
have a Material Adverse Effect; and (ii) promptly notify the Administrative
Agent of any infringement, misappropriation or dilution of any Copyright, Patent
or Trademark of an Obligor of which it becomes aware and that could reasonably
be expected to have a Material Adverse Effect. The Obligors shall take such
actions as they shall reasonably deem appropriate under the circumstances to
protect such Copyright, Patent, or Trademark, including, where appropriate, the
bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement, except as could not
reasonably be expected to have a Material Adverse Effect.

Notwithstanding the foregoing, the Obligors may, (A) in their reasonable
business judgment, abandon or fail to maintain, pursue, preserve or protect any
Copyright, Patent or Trademark which is not material to their businesses or
where such abandonment or failure could not reasonably be expected to have a
Material Adverse Effect or (B) engage in any Asset Sale permitted under the
Credit Agreement.

If, after the date hereof, any Obligor obtains, applies for or seeks
registration of, any new Patents, Trademarks or Copyright, then the Borrower
shall give the Administrative Agent notice thereof, as part of each annual
Compliance Certificate provided to the Administrative Agent pursuant to the
Credit Agreement.

5. Authorization to File Financing Statements. Each Obligor hereby authorizes
the Administrative Agent to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time
reasonably deem necessary in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC (including authorization
to describe the Collateral as “all personal property”, “all assets” or words of
similar meaning).

6. Advances. (i) Upon the occurrence and continuance of an Event of Default,
with prompt written notice thereafter to the Obligors, or (ii) upon the
occurrence and continuance of a Default (that has not matured into an Event of
Default), after the Administrative Agent has provided prior written notice to
the Obligors and the Obligors have failed to act within a reasonable period of
time thereafter, if with respect to this clause (ii), the Administrative Agent
reasonably determines that the taking of a particular action is required prior
to the expiration of any applicable cure period(s) in order to prevent an
impairment of its rights in and to any Collateral, then in either case, the
Administrative Agent may, at its sole option and in its sole discretion, perform
such covenants and agreements contained in the Loan Documents and in so doing
may expend such sums as the Administrative Agent may reasonably deem advisable
in the performance thereof, including, without limitation, the payment of any
insurance premiums, the payment of any taxes (except to the extent such payment
is being contested in good faith by an Obligor in appropriate proceedings and
against which adequate reserves are being maintained to the extent required by
GAAP), a payment to obtain a release



--------------------------------------------------------------------------------

of a Lien (other than Permitted Liens), expenditures made in defending against
any adverse claim and all other reasonable expenditures which the Administrative
Agent may make for the protection of the security hereof or which may be
compelled to make by operation of Law. All such sums and amounts so expended
shall be repayable by the Obligors on a joint and several basis promptly upon
timely notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Obligor, and no such advance or
expenditure therefor, shall relieve the Obligors of any Default or Event of
Default. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained to the
extent required by GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent shall have, in addition to the
rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, in compliance with applicable Law,
(i) enter on any premises on which any of the Collateral may be located and,
without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Administrative Agent at the
expense of the Obligors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by Law, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale (which in the case of a private sale of Pledged Equity, shall be to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for Money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933. Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit



--------------------------------------------------------------------------------

Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice. The Administrative Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Obligor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (ii) made privately in the manner described above shall be deemed to involve
a “public sale” under the UCC, notwithstanding that such sale may not constitute
a “public offering” under the Securities Act of 1933, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any holder of Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.

(b) Remedies relating to Accounts. During the continuation of an Event of
Default, whether or not the Administrative Agent has exercised any or all of its
rights and remedies hereunder, (i) each Obligor will promptly upon request of
the Administrative Agent instruct all account debtors to remit all payments in
respect of Accounts to a mailing location selected by the Administrative Agent
and (ii) the Administrative Agent shall have the right to enforce any Obligor’s
rights against its customers and account debtors, and the Administrative Agent
or its designee may notify any Obligor’s customers and account debtors that the
Accounts of such Obligor have been assigned to the Administrative Agent or of
the Administrative Agent’s security interest therein, and may (either in its own
name or in the name of an Obligor or both) demand, collect (including without
limitation by way of a lockbox arrangement), receive, take receipt for, sell,
sue for, compound, settle, compromise and give acquittance for any and all
amounts due or to become due on any Account, and, in the Administrative Agent’s
discretion, file any claim or take any other action or proceeding to protect and
realize upon the security interest of the holders of the Secured Obligations in
the Accounts. Neither the Administrative Agent nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, (i) during the continuation of an Event of Default, the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) during the continuation of an Event of
Default, upon the Administrative Agent’s request and at the expense of the
Obligors, the Obligors shall use commercially reasonable efforts to cause
independent public accountants or others reasonably satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) during the continuation of an Event of Default under
Section 9.01(a) or (f) of the Credit Agreement, the Administrative Agent in its
own name or in the name of others may communicate with account debtors on the
Accounts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Accounts.



--------------------------------------------------------------------------------

Notwithstanding the forgoing, this Section 7(b) shall not apply to Accounts that
are not Collateral or that have been sold, transferred or conveyed to a
Receivables Financing SPC pursuant to a Permitted Receivables Financing.

(c) Deposit Accounts. Upon the occurrence of an Event of Default and during
continuation thereof, the Administrative Agent may prevent withdrawals or other
dispositions of funds in Deposit Accounts maintained with the Administrative
Agent.

(d) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors in accordance with applicable Law without cost or
charge to the Administrative Agent, and use the same, together with materials,
supplies, books and records of the Obligors for the purpose of collecting and
liquidating the Collateral, or for preparing for sale and conducting the sale of
the Collateral, whether by foreclosure, auction or otherwise. In addition, the
Administrative Agent may remove Collateral, or any part thereof, from such
premises and/or any records with respect thereto, in order to effectively
collect or liquidate such Collateral, in each case, subject to compliance with
applicable Law.

(e) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Agreement, any other Loan Document, any other document relating to the
Secured Obligations, or as provided by Law, or any delay by the Administrative
Agent or the holders of the Secured Obligations in exercising the same, shall
not operate as a waiver of any such right, remedy or option. No waiver hereunder
shall be effective unless it is in writing, signed by the party against whom
such waiver is sought to be enforced and then only to the extent specifically
stated, which in the case of the Administrative Agent or the holders of the
Secured Obligations shall only be granted as provided herein. To the extent
permitted by Law, neither the Administrative Agent, any holder of the Secured
Obligations, nor any party acting as attorney for the Administrative Agent or
any holder of the Secured Obligations, shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than its
gross negligence or willful misconduct, or breach in bad faith of any of its
obligations, hereunder or under any of the other Loan Documents, in each case,
as determined by a court of competent jurisdiction by a final and nonappealable
judgment. The rights and remedies of the Administrative Agent and the holders of
the Secured Obligations under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Administrative Agent or the
holders of the Secured Obligations may have.

(f) Retention of Collateral. In addition to the rights and remedies hereunder,
the Administrative Agent may, in compliance with Sections 9-620 and 9-621 of the
UCC or otherwise complying with the requirements of applicable Law of the
relevant jurisdiction, accept or retain the Collateral in satisfaction of the
Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(g) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the costs of collection and
the fees, charges and disbursements of counsel. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Obligors or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.



--------------------------------------------------------------------------------

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:

(i) to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;

(iv) to receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;

(v) to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(vi) to adjust and settle claims under any insurance policy relating thereto;

(vii) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents that the Administrative
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;

(viii) to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;

(ix) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

(x) to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;

(xi) to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
the



--------------------------------------------------------------------------------

Administrative Agent or one or more of the holders of the Secured Obligations or
into the name of any transferee to whom the Pledged Equity or any part thereof
may be sold pursuant to Section 7 hereof;

(xii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(xiii) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(xiv) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral; and

(xv) do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations (other than contingent
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case, for which no claim has been made) arising under the
Loan Documents have been paid in full and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct, or breach in bad faith of any of its
obligations, hereunder or under any of the other Loan Documents, in each case,
as determined by a court of competent jurisdiction by final and nonappealable
judgment. This power of attorney is conferred on the Administrative Agent solely
to protect, preserve and realize upon its security interest in the Collateral in
compliance with the terms of this Agreement and applicable Law.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to



--------------------------------------------------------------------------------

Section 7 hereof, the Administrative Agent shall have no responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or
(ii) taking any steps to clean, repair or otherwise prepare the Collateral for
sale.

(d) Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of Secured Obligations be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
which may have been assigned to it or to which it may be entitled at any time or
times.

(e) Voting and Payment Rights in Respect of the Pledged Equity.

(i) So long as no Event of Default shall exist, each Obligor may (A) exercise
any and all voting and other consensual rights pertaining to the Pledged Equity
of such Obligor or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement and (B) receive and retain any
and all dividends (subject to any requirement that Collateral be delivered to
the Administrative Agent hereunder), principal or interest paid in respect of
the Pledged Equity to the extent they are allowed under the Credit Agreement;
and

(ii) During the continuance of an Event of Default, (A) all rights of an Obligor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to clause (i)(A) above shall cease and all such
rights shall thereupon become vested in the Administrative Agent which shall
then have the sole right to exercise such voting and other consensual rights,
(B) all rights of an Obligor to receive the dividends, principal and interest
payments which it would otherwise be authorized to receive and retain pursuant
to clause (i)(B) above shall cease and all such rights shall thereupon be vested
in the Administrative Agent which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Secured Obligations.

(f) Releases of Collateral. (i) If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Obligor, shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other action, reasonably



--------------------------------------------------------------------------------

necessary for the release of the Liens created hereby or by any other Collateral
Document on such Collateral. (ii) The Administrative Agent may release any of
the Pledged Equity from this Agreement or may substitute any of the Pledged
Equity for other Pledged Equity without altering, varying or diminishing in any
way the force, effect, lien, pledge or security interest of this Agreement as to
any Pledged Equity not expressly released or substituted, and this Agreement
shall continue as a first priority lien on all Pledged Equity not expressly
released or substituted. (iii) Upon the sale, conveyance or contribution thereof
to a Receivables Financing SPC in connection with a Permitted Receivables
Financing, the Accounts and related Transferred Assets shall be automatically
released from the security interests created pursuant to this Agreement (and the
Administrative Agent shall, at the expense of the Obligors, execute such
documentation reasonably necessary to evidence such release).

9. Application of Proceeds. Upon the acceleration of the Obligations pursuant to
Section 9.02 of the Credit Agreement, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in Money, will be
applied in reduction of the Secured Obligations in the order set forth in
Section 9.03 of the Credit Agreement.

10. Continuing Agreement.

(a) This Agreement shall remain in full force and effect until such time as
(i) all principal of and interest accrued to such date which constitute Secured
Obligations shall have been paid in full in cash, (ii) all fees, expenses and
other amounts then due and payable which constitute Secured Obligations shall
have been paid in cash, (iii) all outstanding Letters of Credit shall have been
(A) terminated, (B) fully Cash Collateralized or (C) secured by one or more
letters of credit on terms and conditions, and with one or more financial
institutions, reasonably satisfactory to the applicable L/C Issuer, (iv) if a
holder of obligations and liabilities under Secured Hedge Agreements has
provided prior written notice to the Administrative Agent thereof, all amounts
then due and payable (or which will be due and payable following notice or
expiration of any grace period) shall have been paid in full in cash or made
subject to other arrangements satisfactory to such holder, (v) if a holder of
obligations and liabilities under Secured Cash Management Agreements has
provided prior written notice to the Administrative Agent thereof, all amounts
then due and payable (or which will be due and payable following notice or
expiration of any grace period) shall have been paid in full in cash or made
subject to other arrangements satisfactory to such holder and (vi) the
Commitments shall have expired or been terminated in full. At such time this
Agreement shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Obligors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.

(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any Debtor Relief Law,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Secured Obligations is rescinded or must be restored
or returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.



--------------------------------------------------------------------------------

11. Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 or 11.20 of the Credit Agreement, as
applicable; provided that any update or revision to Schedule 2(c) hereof
delivered by any Obligor shall not constitute an amendment for purposes of this
Section 11 or Section 11.01 of the Credit Agreement.

12. Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns in accordance
with the Credit Agreement.

13. Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart. Delivery of executed counterparts of this Agreement by facsimile or
other electronic means shall be effective as an original.

15. Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

16. Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. The
terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

17. Severability. If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

18. Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

19. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the holders of the Secured Obligations under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.

20. Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement.



--------------------------------------------------------------------------------

Immediately upon such execution and delivery of such Joinder Agreement (and
without any further action), each such additional Person will become a party to
this Agreement as an “Obligor” and have all of the rights and obligations of an
Obligor hereunder and this Agreement and the schedules hereto shall be deemed
amended by such Joinder Agreement.

21. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

22. Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

OBLIGORS:    THE WHITEWAVE FOODS COMPANY,
a Delaware corporation    By:  

 

   Name:  

 

   Title:  

 

   WHITEWAVE SERVICES, INC.,
a Delaware corporation    By:  

 

   Name:  

 

   Title:  

 

   CREAMER NATION, LLC,
a Delaware limited liability company    By:  

 

   Name:  

 

   Title:  

 

   HORIZON ORGANIC DAIRY, LLC,
a Delaware limited liability company    By:  

 

   Name:  

 

   Title:  

 

   HORIZON ORGANIC INTERNATIONAL HOLDING COMPANY,
a Delaware corporation    By:  

 

   Name:  

 

   Title:  

 

   HORIZON ORGANIC INTERNATIONAL, INC.,
a Delaware corporation    By:  

 

   Name:  

 

   Title:  

 



--------------------------------------------------------------------------------

  SILK OPERATING COMPANY, LLC,
a Delaware limited liability company   By:  

 

  Name:  

 

  Title:  

 

  WHITEWAVE INTERNATIONAL MANAGEMENT, LLC,
a Delaware limited liability company   By:  

 

  Name:  

 

  Title:  

 

  WWF OPERATING COMPANY,
a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 

 

Accepted and agreed to as of the date first above written. BANK OF AMERICA,
N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1(b)

PLEDGED EQUITY

OBLIGOR:

 

Name of Subsidiary

 

Number of Shares

 

Certificate Number

 

Percentage Ownership

OBLIGOR:

     

Name of Subsidiary

 

Number of Shares

 

Certificate Number

 

Percentage Ownership

     

[to be provided by the Borrower]



--------------------------------------------------------------------------------

SCHEDULE 2(c)

COMMERCIAL TORT CLAIMS

[to be provided by the Borrower]



--------------------------------------------------------------------------------

SCHEDULE 3(f)

INSTRUMENTS; DOCUMENTS; TANGIBLE CHATTEL PAPER

[to be provided by the Borrower]



--------------------------------------------------------------------------------

EXHIBIT 4(a)(ii)

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

the following Equity Interests of                     , a
            corporation:

 

No. of Shares

  

Certificate No.

and irrevocably appoints                     its agent and attorney-in-fact to
transfer all or any part of such Equity Interests and to take all necessary and
appropriate action to effect any such transfer. The agent and attorney-in-fact
may substitute and appoint one or more persons to act for him. The effectiveness
of a transfer pursuant to this stock power shall be subject to any and all
transfer restrictions referenced on the face of the certificates evidencing such
interest or in the certificate of incorporation or bylaws of the subject
corporation, to the extent they may from time to time exist.

 

  [                                                                       
      ] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 4(b)(i)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2012 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for the holders of the
Secured Obligations referenced therein, the undersigned Obligor has granted a
continuing security interest in and continuing lien upon the copyrights and
copyright applications shown below to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations:

COPYRIGHTS

 

Copyright No.

  

Description of

Copyright Item

  

Date of Copyright

   See Schedule 1 attached hereto       COPYRIGHT APPLICATIONS   

Copyright Applications No.

  

Description of

Copyright Applied for

  

Date of

Copyright Applications

   See Schedule 1 attached hereto   



--------------------------------------------------------------------------------

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.

 

Very truly yours,

 

[Obligor]

By:  

 

Name:  

 

Title:  

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 4(b)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2012 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as administrative agent (the “Administrative Agent”) for the holders of the
Secured Obligations referenced therein, the undersigned Obligor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications shown below to the Administrative Agent for the ratable benefit of
the holders of the Secured Obligations:

PATENTS

 

Patent No.

  

Description of

Patent Item

  

Date of Patent

   See Schedule 1 attached hereto       PATENT APPLICATIONS   

Patent Applications No.

  

Description of

Patent Applied for

  

Date of

Patent Applications

   See Schedule 1 attached hereto   

 



--------------------------------------------------------------------------------

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.

 

Very truly yours,

 

[Obligor]

By:  

 

Name:  

 

Title:  

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 4(b)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security and Pledge Agreement dated as of
[            ], 2012 (as the same may be amended, modified, extended or restated
from time to time, the “Agreement”) by and among the Obligors party thereto
(each an “Obligor” and collectively, the “Obligors”) and Bank of America, N.A.,
as Administrative Agent (the “Administrative Agent”) for the holders of the
Secured Obligations referenced therein, the undersigned Obligor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications shown below to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations:

 

TRADEMARKS Trademark No.   

Description of

Trademark Item

   Date of Trademark    See Schedule 1 attached hereto       TRADEMARK
APPLICATIONS    Trademark Applications No.   

Description of

Trademark Applied for

  

Date of

Trademark Applications

   See Schedule 1 attached hereto   



--------------------------------------------------------------------------------

The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.

 

Very truly yours,

 

[Obligor]

By:  

 

Name:  

 

Title:  

 

Acknowledged and Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit 2.01

FORM OF INCREMENTAL TERM LOAN AGREEMENT

THIS INCREMENTAL TERM LOAN AGREEMENT dated as of             , 20     (this
“Agreement”) is by and among each of the Persons identified as “Incremental Term
Loan Lenders” on the signature pages hereto (each, an “Incremental Term Loan
Lender”), The WhiteWave Foods Company, a Delaware corporation (the “Borrower”),
the Guarantors, and Bank of America, N.A., as Administrative Agent. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement.

W I T N E S S E T H

WHEREAS, pursuant to that certain Credit Agreement dated as of October 12, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”) among the Borrower, the Guarantors,
the Lenders and the Administrative Agent, the Lenders have agreed to provide the
Borrower with a revolving credit facility;

WHEREAS, pursuant to Section 2.01(d) of the Credit Agreement, the Borrower has
requested that each Incremental Term Loan Lender provide a portion of the
Incremental Term Loan under the Credit Agreement; and

WHEREAS, each Incremental Term Loan Lender has agreed to provide a portion of
the Incremental Term Loan on the terms and conditions set forth herein and to
become an “Incremental Term Loan Lender” under the Credit Agreement in
connection therewith;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Each Incremental Term Loan Lender severally agrees to make its portion of the
Incremental Term Loan in a single advance to the Borrower on the date hereof in
the amount of its respective Incremental Term Loan Commitment; provided that,
after giving effect to such advances, the Outstanding Amount of the Incremental
Term Loan shall not exceed [                    MILLION DOLLARS ($        )].
The Incremental Term Loan Commitment and Applicable Percentage for each of the
Incremental Term Loan Lenders shall be as set forth on Schedule 2.01 attached
hereto. The existing Schedule 2.01 to the Credit Agreement shall be deemed to be
amended to include the information set forth on Schedule 2.01 attached hereto.

2. The Applicable Rate with respect to the Incremental Term Loan shall be
(a) [            %], with respect to LIBOR Rate Loans, and (b) [            %],
with respect to Base Rate Loans.

3. The Maturity Date for such Incremental Term Loan shall be [
                     ].1

4. The Borrower shall repay to the Incremental Term Loan Lenders the principal
amount of the Incremental Term Loan in quarterly installments on the dates set
forth below as follows:2

 

 

1 

Not to be earlier than the Term A-1 Maturity Date.

2 

The weighted average life to maturity of the Incremental Term Loan shall be no
shorter than that of the Term A-1 Loan.



--------------------------------------------------------------------------------

     Payment Dates         Principal Amortization
Payment                                                        

 

     

 

  

5. Each Incremental Term Loan Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become an Incremental Term Loan Lender under the Credit Agreement,
(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the date hereof, it shall be bound by
the provisions of the Credit Agreement as Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Incremental Term Loan Lender, and (v) if it is
a Foreign Lender, attached hereto is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

6. Each of the Administrative Agent, the Borrower, and the Guarantors agrees
that, as of the date hereof, each Incremental Term Loan Lender shall (a) be a
party to the Credit Agreement and the other Loan Documents, (b) be a “Lender”
for all purposes of the Credit Agreement and the other Loan Documents and
(c) have the rights and obligations of a Lender under the Credit Agreement and
the other Loan Documents.

7. The address of each Incremental Term Loan Lender for purposes of all notices
and other communications is as set forth on the Administrative Questionnaire
delivered by such Incremental Term Loan Lender to the Administrative Agent.

8. This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

INCREMENTAL TERM     LOAN LENDERS:         By:  

 

    Name:       Title:   BORROWER:     THE WHITEWAVE FOODS COMPANY,     a
Delaware corporation     By:  

 

    Name:       Title:   GUARANTORS:     WHITEWAVE SERVICES, INC.,     a
Delaware corporation     By:  

 

    Name:       Title:       [INSERT ADDITIONAL GUARANTORS]

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit 2.02

FORM OF LOAN NOTICE

Date:             ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of October 12, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among The WhiteWave Foods Company, a Delaware
corporation (the “Borrower”), the Guarantors party thereto, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

 

  ¨A Borrowing of [Revolving][Term A-1][Term A-2][Incremental Term] Loans

 

  ¨A conversion or continuation of [Revolving][Term A-1][Term A-2][Incremental
Term] Loans

 

  1. On                     (a Business Day).

 

  2. In the amount of $         .

 

  3. Comprised of                     .

[Type of Loan requested]

 

  4.

For LIBOR Rate Loans: with an Interest Period of             3 months.

 

  5. In the following currency:             .

[With respect to such Borrowing, the Borrower hereby represents and warrants
that (i) such request complies with the requirements of Section 2.01 of the
Credit Agreement and (ii) each of the conditions set forth in Section 5.03 of
the Credit Agreement has been satisfied on and as of the date of such
Borrowing.]

 

THE WHITEWAVE FOODS COMPANY,

a Delaware corporation

By:

 

 

Name:

 

 

Title:  

 

 

 

3 

One, two, three or six months (or subject to availability to all affected
Lenders, one week or twelve months)



--------------------------------------------------------------------------------

Exhibit 2.04

FORM OF SWING LINE LOAN NOTICE

Date:             , 20    

 

To: Bank of America, N.A., as Swing Line Lender

 

Cc: Bank of America, N.A., as Administrative Agent

 

Re: Credit Agreement (as amended, modified, supplemented and extended from time
to time, the “Credit Agreement”) dated as of October 12, 2012 among The
WhiteWave Foods Company, a Delaware corporation (the “Borrower”), the Guarantors
party thereto, the Lenders identified therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

The undersigned hereby requests a Swing Line Loan:

 

  5. On             , 20    (a Business Day).

 

  6. In the amount of $            .

 

  3. ¨ Base Rate Loan ¨ Quoted Rate Swing Line Loan

With respect to such Borrowing of Swing Line Loans, the Borrower hereby
represents and warrants that (i) such request complies with the requirements of
the first proviso to the first sentence of Section 2.04(a) of the Credit
Agreement and (ii) each of the conditions set forth in Section 5.03 of the
Credit Agreement has been satisfied on and as of the date of such Borrowing of
Swing Line Loans.

 

THE WHITEWAVE FOODS COMPANY,

a Delaware corporation

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit 2.11(a)

FORM OF NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                    or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of October 12, 2012 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors party thereto, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. Except as
otherwise expressly provided in the Agreement, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in the currency in which such Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, maturity and currency of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE WHITEWAVE FOODS COMPANY, a Delaware corporation By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 3.01-A

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The WhiteWave Foods Company, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20        



--------------------------------------------------------------------------------

EXHIBIT 3.01-B

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The WhiteWave Foods Company, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

Name:  

 

Title:  

 

Date:            , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01-C

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The WhiteWave Foods Company, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20        



--------------------------------------------------------------------------------

EXHIBIT 3.01-D

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of October 12, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The WhiteWave Foods Company, a Delaware corporation (the
“Borrower”), the Guarantors party thereto, the Lenders identified therein, and
Bank of America, N.A., as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date:

               , 20    



--------------------------------------------------------------------------------

Exhibit 7.01

FORM OF COMPLIANCE CERTIFICATE

For the [fiscal quarter][fiscal year] ended             , 20    (“Statement
Date”).

I,                     , [Title] of The WhiteWave Foods Company, a Delaware
corporation (the “Borrower”) hereby certify that, to the best of my knowledge
and belief, with respect to that certain Credit Agreement dated as of
October 12, 2012 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”; all of the defined terms in the Credit Agreement
are incorporated herein by reference) among the Borrower, the Guarantors, the
Lenders and Bank of America, N.A., as Administrative Agent:

 

  (a) [use this paragraph for financial statements delivered pursuant to
Section 7.01(a)]:

The unaudited financial statements that accompany this certificate fairly
present in all material respects the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries, in accordance with
GAAP, as at the end of and for the fiscal year indicated above (subject to
normal year-end audit adjustments).

[use this paragraph for financial statements delivered pursuant to
Section 7.01(b)]:

The consolidated and consolidating financial statements that accompany this
certificate fairly present in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries or the
Borrower and its Restricted Subsidiaries in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

 

  (b) [select one]:

Since             (the date of the last similar certification, or, if none, the
Closing Date) no Default or Event of Default has occurred and is continuing
under the Credit Agreement;

[or]:

The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:

 

  (c) [select one]:

 

  ¨ A change in GAAP or the application thereof has occurred since the date of
the audited financial statements referred to in Section 6.04 of the Credit
Agreement. Attached hereto as Schedule 2 is an explanation of the effect of such
change on the financial statements accompanying this Compliance Certificate.

 

  ¨ No change in GAAP or the application thereof has occurred since the date of
the audited financial statements referred to in Section 6.04 of the Credit
Agreement.



--------------------------------------------------------------------------------

Delivered herewith as Schedule 1 are financial statements, financial data and
computations demonstrating compliance by the Loan Parties with the financial
covenants contained in Section 8.11 of the Credit Agreement as of the end of the
fiscal period referred to above and Borrower’s calculation of the Applicable
Rate commencing on the first Business Day following the date this Compliance
Certificate is delivered.

This     day of              , 20    .

 

THE WHITEWAVE FOODS COMPANY, a Delaware corporation By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1 to Officer’s Certificate

Computation of Financial Covenants and Applicable Rate



--------------------------------------------------------------------------------

Exhibit 7.10

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of             , 20    , is
by and between                     , a                      (the “Subsidiary”),
and BANK OF AMERICA, N.A., in its capacity as Administrative Agent under that
certain Credit Agreement (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), dated as of October 12,
2012 by and among THE WHITEWAVE FOODS COMPANY, a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent. All of the defined terms in the Credit Agreement are
incorporated herein by reference.

The Loan Parties are required by Section 7.10 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.

2. The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Obligor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the holders of the Secured Obligations (as such term is defined
in Section 1 of the Security Agreement), a continuing security interest in, and
a right of set off against any and all right, title and interest of the
Subsidiary in and to the Collateral (as such term is defined in Section 2 of the
Security Agreement) of the Subsidiary. The Subsidiary hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations (as such term is defined in Section 1 of the Security
Agreement), that:

 

  (i) The Subsidiary’s chief executive office, tax payer identification number,
organization identification number, and chief place of business are (and for the
prior four months have been) located at the locations set forth on Schedule 1
attached hereto and the Subsidiary keeps its books and records at such
locations.

 

  (ii) The location of all owned and leased real property of the Subsidiary is
as shown on Schedule 2 attached hereto.

 

  (iii) The Subsidiary’s legal name and jurisdiction of organization is as shown
in this Agreement and the Subsidiary has not in the past four months changed its
name, been party to a merger, consolidation or other change in structure or used
any tradename except as set forth in Schedule 3 attached hereto.



--------------------------------------------------------------------------------

  (iv) The patents, copyrights, and trademarks listed on Schedule 4 attached
hereto constitute all of the registrations and applications for the patents,
copyrights and trademarks owned by the Subsidiary.

3. The address of the Subsidiary for purposes of all notices and other
communications is                     ,                     , Attention of
                    (Facsimile No.                     ).

4. The Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the Subsidiary under Article IV of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[SUBSIDIARY] By:  

 

Name:   Title:   Acknowledged and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

TO FORM OF JOINDER AGREEMENT

[Chief Executive Office, Tax Identification Number, Organization Identification
Number

and Chief Place of Business of Subsidiary]



--------------------------------------------------------------------------------

Schedule 2

TO FORM OF JOINDER AGREEMENT

[Owned and Leased Real Property]



--------------------------------------------------------------------------------

Schedule 3

TO FORM OF JOINDER AGREEMENT

[Tradenames]



--------------------------------------------------------------------------------

Schedule 4

TO FORM OF JOINDER AGREEMENT

[Patents, Copyrights, and Trademarks]



--------------------------------------------------------------------------------

Exhibit 11.06(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto in the amount[s] and equal to the
percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below (including, without
limitation, Letters of Credit, Guarantees and Swing Line Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:   

 

         [Assignor [is][is not] a Defaulting Lender.]    2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]4]    3.   
Borrower:    The WhiteWave Foods Company, a Delaware corporation    4.    Agent:
   Bank of America, N.A., as the administrative agent under the Credit Agreement
5.    Credit Agreement:    Credit Agreement dated as of October 12, 2012 among
the Borrower, the Guarantors party thereto, the Lenders parties thereto and Bank
of America, N.A., as Administrative Agent

 

4 

Select as applicable.



--------------------------------------------------------------------------------

6.    Assigned Interest:      

 

Facility Assigned5

  

Aggregate Amount of Commitment/
Loans for all Lenders*

  

Amount of Commitment/Loans
Assigned*

  

Percentage Assigned of Commitment/
Loans6

   $    $    %    $    $    %    $    $    %

 

[7.

Trade Date:                     ]7

Effective Date:                 , 20    [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and]8 Accepted:

 

BANK OF AMERICA, N.A. as Agent By  

 

Title:   [Consented to:]9 [BANK OF AMERICA, N.A., as L/C Issuer][and Swing Line
Lender] By  

 

Title:   [JPMORGAN CHASE BANK, N.A. as L/C Issuer] By  

 

Title:   [BORROWER] By  

 

Title:  

 

 

5 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term A-1 Loan Commitment,” etc.)

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

7 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

8 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

9 

To be added only if the consent of the Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(iii) and (v) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

Exhibit 11.06(b)(iv)

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.



--------------------------------------------------------------------------------

LOGO [g425529g90x65.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

CONFIDENTIAL

1. Borrower or Deal Name THE WHITEWAVE FOODS COMPANY

E-mail this document with your commitment letter to: Joan Mok E-mail address of
recipient: joan.mok@baml.com

2. Legal Name of Lender of Record for Signature Page:

Markit Entity Identifier (MEI) #

Fund Manager Name (if applicable)

Legal Address from Tax Document of Lender of Record:

Country

Address

City State/Province________________ Country

3. Domestic Funding Address: 4. Eurodollar Funding Address:

Street Address Street Address

Suite/ Mail Code Suite/ Mail Code

City State City State

Postal Code Country Postal Code Country

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective

securities will be made available to the Credit Contact(s). The Credit Contacts
identified must be able to receive such information in

accordance with his/her institution’s compliance procedures and applicable laws,
including Federal and State securities laws.

Primary Credit Contact:

First Name

Middle Name

Last Name

Title

Street Address

Suite/Mail Code

City

State

Postal Code

Country

Office Telephone #

Office Facsimile #

Work E-Mail Address

IntraLinks/SyndTrak

E-Mail Address

Secondary Credit Contact:

First Name

Middle Name

Last Name

Title

Street Address

Suite/Mail Code

City

State

Postal Code

Country

Office Telephone #

Office Facsimile #

Work E-Mail Address

IntraLinks/SyndTrak

E-Mail Address



--------------------------------------------------------------------------------

LOGO [g425529g44s46.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

CONFIDENTIAL

Primary Operations Contact: Secondary Operations Contact:

First MI Last First MI Last

Title Title

Street Address Street Address

Suite/ Mail Code Suite/ Mail Code

City State City State

Postal Code Country Postal Code Country

Telephone Facsimile Telephone Facsimile

E-Mail Address E-Mail Address

IntraLinks/SyndTrak E-Mail IntraLinks/SyndTrak E-Mail

Address Address

Does Secondary Operations Contact need copy of notices? YES NO

Letter of Credit Contact: Draft Documentation Contact or Legal Counsel:

First MI Last First MI Last

Title Title

Street Address Street Address

Suite/ Mail Code Suite/ Mail Code

City State City State

Postal Code Country Postal Code Country

Telephone Facsimile Telephone Facsimile

E-Mail Address E-Mail Address

6. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

Pay to:

(Bank Name)

(SWIFT) (Country)

(Account #) (Account Name)

(FFC Account #) (FFC Account Name)

(Attention)



--------------------------------------------------------------------------------

LOGO [g425529g01w23.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

CONFIDENTIAL

6. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

Pay to:

(Bank Name)

(SWIFT) (Country)

(Account #) (Account Name)

(FFC Account #) (FFC Account Name)

(Attention)

6. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

Pay to:

(Bank Name)

(SWIFT) (Country)

(Account #) (Account Name)

(FFC Account #) (FFC Account Name)

(Attention)

6. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

Pay to:

(Bank Name)

(SWIFT) (Country)

(Account #) (Account Name)

(FFC Account #) (FFC Account Name)

(Attention)



--------------------------------------------------------------------------------

LOGO [g425529g35h44.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

CONFIDENTIAL

7. Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name

ABA #

City State

Account #

Account Name

Attention

8. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment

Instructions (if applicable):

Pay to:

Bank Name

ABA #

City State

Account #

Account Name

Attention

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?YES NO

9. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN): -

Tax Withholding Form Delivered to Bank of America (check applicable one):

W-9 W-8BEN W-8ECI W-8EXP W-8IMY

Tax Contact:

First MI Last

Title

Street Address

Suite/ Mail Code

City State

Postal Code Country

Telephone Facsimile

E-Mail Address



--------------------------------------------------------------------------------

LOGO [g425529g39c04.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

CONFIDENTIAL

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

10. Bank of America’s Payment Instructions:

Pay to: Bank of America, N.A.

ABA # 026009593

New York, NY

Account # 1366212250600

Attn: Credit Services

Ref: Whitewave Foods



--------------------------------------------------------------------------------

Schedule 1.01(a)

CONSOLIDATED EBITDA

 

1. Consolidated EBITDA for the quarter ended September 30, 2011: $59,600,000

 

2. Consolidated EBITDA for the quarter ended December 31, 2011: $60,000,000

 

3. Consolidated EBITDA for the quarter ended March 31, 2012: $64,700,000

 

4. Consolidated EBITDA for the quarter ended June 30, 2012: $60,600,000



--------------------------------------------------------------------------------

Schedule 1.01(b)

MANDATORY COST FORMULAE

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

2. On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrower or any Lender, deliver
to the Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

   per cent per annum

100 - (A+C)

  

 

  (b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

   per cent per annum

300

  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.



--------------------------------------------------------------------------------

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by the Administrative Agent as being the average
of the most recent rates of charge supplied by the Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

  5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Regulations
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

7. If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.



--------------------------------------------------------------------------------

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

9. The percentages or rates of charge of each Lender for the purpose of A, C and
E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits, Special
Deposits and the Fees Regulations are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as such Lender’s Lending Office.

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Commitment      Applicable
Percentage of
Aggregate
Revolving
Commitments     Term A-1 Loan
Commitment      Applicable
Percentage of
Term A-1 Loan
Commitments     Term A-2 Loan
Commitments      Applicable
Percentage of
Term A-2 Loan
Commitments  

Bank of America, N.A.

   $ 67,727,272.73         7.967914438 %    $ 27,272,727.27         10.909090908
%      

JPMorgan Chase Bank, N.A.

   $ 67,727,272.73         7.967914438 %    $ 27,272,727.27         10.909090908
%      

American AgCredit, PCA

   $ 50,000,000         5.882352941 %         $ 250,000,000        
100.000000000 % 

Wells Fargo Bank, National Association

   $ 69,545,454.55         8.181818182 %    $ 20,454,545.45         8.181818180
%      

Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank Nederland”, New
York Branch

   $ 69,545,454.55         8.181818182 %    $ 20,454,545.45         8.181818180
%      

SunTrust Bank

   $ 69,545,454.55         8.181818182 %    $ 20,454,545.45         8.181818180
%      

Credit Agricole Corporate and Investment Bank

   $ 61,818,181.82         7.272727273 %    $ 18,181,818.18         7.272727272
%      

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 54,090909.09         6.363636364 %    $ 15,909,090.91         6.363636364
%      

BMO Harris Financing, Inc.

   $ 54,090909.09         6.363636364 %    $ 15,909,090.91         6.363636364
%      

PNC Bank, National Association

   $ 54,090909.09         6.363636364 %    $ 15,909,090.91         6.363636364
%      

TD Bank, N.A.

   $ 54,090909.09         6.363636364 %    $ 15,909,090.91         6.363636364
%      

Credit Suisse Bank

   $ 54,090909.09         6.363636364 %    $ 15,909,090.91         6.363636364
%      



--------------------------------------------------------------------------------

HSBC Bank USA, National Association

   $ 28,977,272.73         3.409090909 %    $ 8,522,727.27         3.409090908
%      

HSBC Bank plc

   $ 25,113,636.36         2.954545454 %    $ 7,386,363.64         2.954545456
%      

Sumitomo Mitsui Banking Corp., New York

   $ 23,181,818.18         2.727272727 %    $ 6,818,181.82         2.727272728
%      

The Northern Trust Company

   $ 15,454,545.45         1.818181818 %    $ 4,545,454.55         1.818181820
%      

KeyBank, National Association

   $ 15,454,545.45         1.818181818 %    $ 4,545,454.55         1.818181820
%      

First Midwest Bank

   $ 15,454,545.45         1.818181818 %    $ 4,545,454.55         1.818181820
%      

TOTALS

   $ 850,000,000         100.000000000 %    $ 250,000,000         100.000000000
%    $ 250,000,000         100.000000000 % 



--------------------------------------------------------------------------------

Schedule 6.01

SUBSIDIARIES

 

* On the Closing Date, the Borrower has no Subsidiaries. In anticipation of the
Borrower’s initial public offering (the “IPO”), the Borrower and Dean Foods
Company (“Dean Foods”) will enter into a separation and distribution agreement
that will provide for, and contain the key terms of, the separation of the
Borrower’s business from Dean Foods’ other businesses and the contribution by
Dean Foods to the Borrower of the capital stock of WWF Operating Company, which
presently is a wholly-owned subsidiary of Dean Foods (the “contribution”). The
contribution will take effect on the pricing date of the Borrower’s initial
public offering. WWF Operating Company is presently a wholly-owned subsidiary of
Dean Foods and is the direct or indirect parent company of the other
subsidiaries listed below. Upon the contribution, WWF Operating Company will
become a wholly-owned direct subsidiary of the Borrower and the other
subsidiaries in the table below will become indirect subsidiaries of the
Borrower upon the contribution. The references to Subsidiaries below refer to
the structure that will exist on the Initial Funding Date.

 

Legal Name

  

Relationship to Borrower

  

Classes of
Authorized Equity
Interests

  

Beneficial Owner of Equity
Interests

  

Entity Type

Alpro Comm.VA    Indirect Subsidiary       Dean Foods European Holdings, Sarl
(>99% limited partnership interest); Alpro Holdings, BVBA (<1% general
partnership interest)    Limited Partnership Alpro European Holdings, Sarl   
Indirect Subsidiary       Alpro Comm.VA    Private Limited Liability Company
Alpro GmbH    Indirect Subsidiary       Alpro European Holdings, Sarl    Private
Limited Company Alpro Holdings, BVBA    Indirect Subsidiary       Dean Foods
European Holdings, Sarl (>99% limited interest); WhiteWave European Management
Holdings, SCS (<1% unlimited interest)    Private Limited Company Alpro Soja
Nederland BV    Indirect Subsidiary       Alpro Comm.VA    Private Limited
Company



--------------------------------------------------------------------------------

Legal Name

  

Relationship to Borrower

  

Classes of
Authorized Equity
Interests

  

Beneficial Owner of Equity
Interests

  

Entity Type

Alpro (UK) Limited    Indirect Subsidiary       Alpro European Holdings, Sarl   
Private Limited Company Biofun BVBA    Indirect Subsidiary       Alpro Comm.VA
   Private Limited Company Creamer Nation, LLC    Indirect Subsidiary   
Membership interest    WWF Operating Company    Limited Liability Company Dean
Foods European Holdings, Sarl    Indirect Subsidiary       WhiteWave European
Management Holdings, SCS    Private Limited Liability Company Horizon Organic
Dairy Limited    Indirect Subsidiary    Common stock, £1 par value per share   
Horizon Organic International, Inc.    Corporation Horizon Organic Dairy, LLC   
Indirect Subsidiary    Membership interest    WWF Operating Company    Limited
Liability Company Horizon Organic International Holding Company    Indirect
Subsidiary    Undesignated, $0.01 par value per share    Horizon Organic
International, Inc. (95.50%); Horizon Organic Dairy Limited (4.50%)   
Corporation Horizon Organic International, Inc.    Indirect Subsidiary    Common
stock, $0.01 par value per share    WWF Operating Company    Corporation Meadow
Farms Limited    Indirect Subsidiary       Horizon Organic Dairy Limited   
Corporation RDairy Holding Limited    Indirect Subsidiary       RDH, LLC   
Corporation RDH, LLC    Indirect Subsidiary       Alpro (UK) Limited    Limited
Liability Company Silk Operating Company, LLC    Indirect Subsidiary   
Membership interest    WWF Operating Company    Limited Liability Company Sofine
Foods BV    Indirect Subsidiary       Alpro Comm.VA    Private Limited Company
Sojinal SAS    Indirect Subsidiary       Alpro European Holdings, Sarl    Close
Corporation



--------------------------------------------------------------------------------

Legal Name

  

Relationship to Borrower

  

Classes of
Authorized Equity
Interests

  

Beneficial Owner of Equity
Interests

  

Entity Type

WhiteWave European Management Holdings, SCS    Indirect Subsidiary      
WhiteWave International Management Holdings, SCS (>99% limited partnership
interest); WhiteWave European Management, LLC (<1% general partnership interest)
   Limited Partnership WhiteWave European Management, LLC    Indirect Subsidiary
      WhiteWave International Management Holdings, SCS    Limited Liability
Company WhiteWave International Management Holdings, SCS    Indirect Subsidiary
   Partnership interest    Horizon Organic International Holding Company (>99%
limited partnership interest); WhiteWave International Management, LLC (<1%
general partnership interest)    Limited Partnership WhiteWave International
Management, LLC    Indirect Subsidiary    Membership interest    Horizon Organic
International Holding Company    Limited Liability Company WhiteWave Receivables
GP, LLC    Indirect Subsidiary    Membership interest    WWF Operating Company
   Limited Liability Company WhiteWave Receivables, L.P.    Indirect Subsidiary
   Partnership interest    WWF Operating Company (99.9% limited partnership
interest); WhiteWave Receivables GP, LLC (0.1% general partnership interest)   
Limited Partnership WhiteWave Services, Inc.    Indirect Subsidiary    Common
stock, $0.01 par value per share    WWF Operating Company    Corporation WWF
Operating Company    Direct Subsidiary    Common stock, $1.00 par value per
share    Prior to the Initial Funding Date, Dean Foods. On and after the Initial
Funding Date, the Borrower. *    Corporation



--------------------------------------------------------------------------------

1. Classes of Authorized Equity Interests information not provided for
Subsidiaries whose Equity Interests will not be pledged.

 

2. Reeves Street, LLC, if and when it becomes a Subsidiary of the Borrower, will
be an Unrestricted Subsidiary.



--------------------------------------------------------------------------------

Schedule 6.05

INTELLECTUAL PROPERTY

 

1. WhiteWave Services, Inc.

U.S. Patents

 

Issued Patents

Title

   Patent No.    Issue Date

CONTAINER

   D658938    05/08/12

CONTAINER

   D646932    10/18/11

FLUID CONTAINER

   D482972    12/02/03

LIQUID DISPENSER

   6186361    02/13/01

LIQUID DISPENSER WITH SLIDING FLOW REGULATOR

   6497343    12/24/02

LIQUID DISPENSER WITH TAPPING STEM

   6026988    02/22/00

TAPPING STEM FOR LIQUID SUPPLY CONTAINER

   5855298    01/05/99

UNDER COUNTER DISPENSER

   7360670    04/22/08

UNDER COUNTER DISPENSER

   7086566    08/08/06 Pending Applications

Title

   Appl. No.    Filing
Date

CLOSURE DESIGN

   29432946    09/24/12

FORTIFYING NON-FAT FOOD PRODUCTS WITH POLYSATURATED FATTY ACIDS

   13036951


20120128850

   02/28/11

LIGHT MILK

   13404938    02/24/12

METHOD OF MAKING A BEVERAGE COMPRISING FRUIT AND MILK

   12558269


20100189855

   09/11/09

NON-DAIRY BEVERAGE COMPOSITION

   13312311    12/06/11

NON-DAIRY FOOD ADDITIVE COMPRISING A NATURAL NON-NUTRITIVE SWEETENER

   13286663    11/01/11

NON-DAIRY, COCONUT-BASED BEVERAGE

   12857279


20120040056

   08/16/10

NON-DAIRY, NUT-BASED MILK AND METHOD OF PRODUCTION

   12758304


20110064862

   04/12/10

PACKAGE COMPRISING PETALOID SHAPED BASE FOR PRODUCING FOAM AND DISPERSING
CREAMER AND FLAVOR

   13416812


20120168533

   03/09/12

REDUCED CALORIE SOY BEVERAGE

   12858191


20110070337

   08/17/10

PRODUCING FOAM AND DISPERSING CREAMER AND FLAVOR THROUGH PACKAGING

   12791294


20100303971

   06/01/10

SOY BEVERAGE SUBSTANTIALLY FREE OF ISOFLAVONES AND METHOD OF PRODUCTION

   12891279


20110076368

   09/27/10



--------------------------------------------------------------------------------

Pending Applications

Title

   Appl. No.    Filing Date

STORAGE AND DISPENSING SYSTEM

   12243328


20090101646

   10/01/08

SYSTEM AND METHOD FOR PRODUCING A REDUCED-FAT COMPOSITION

   12889183


20110091615

   09/23/10

SYSTEM AND METHOD TO MIX, HOMOGENIZE, AND EMULSIFY A FLUID USING SONICATION

   12908572


20110097455

   10/20/10

 

2. WhiteWave Services, Inc.

U.S. Trademarks

 

Registered Marks

Mark

   Reg. No.    Reg. Date

A BLEND OF NATURAL YOGURT, FRUIT AND VEGGIES IN EVERY BITE

   3808103    6/22/2010

AFFAIR and Design

   839248    11/21/1967

ALL YUM, NO YUCK

   3732567    12/29/2009

BAKER’S TOPPING and Design

   1893833    5/9/1995

BREAKERZ

   3735252    1/5/2010

BRING THE COFEEHOUSE TO YOUR HOUSE

   3945787    4/12/2011

BRINGING THE COFFEEHOUSE TO YOUR HOUSE

   4179103    7/24/2012

CATER-BLEND

   730183    4/17/1962

CHOOSE WISELY, DRINK HAPPILY

   3963376    5/17/2011

CHOOSE WISELY, DRINK HAPPILY

   3963375    5/17/2011

COFFEEHOUSE INSPIRATIONS

   3901947    1/4/2011

COFFEEHOUSE INSPIRATIONS

   3797118    6/1/2010

CREAMISER

   3502355    9/16/2008

CREAMISER

   2410779    12/5/2000

DAIRY FRESH

   880097    11/4/1969

DAYSPRING FARMS

   2595957    7/16/2002

DAYSPRING FARMS and Design

   2595956    7/16/2002

Design only

   3628780    5/26/2009

Design only

   3636598    6/9/2009

Design only

   3285350    8/28/2007

Design only

   1830468    4/12/1994

Design only

   565493    10/21/1952

FABLE

   1019518    9/2/1975

FARMERS ARE THE HEART OF HORIZON

   4139606    5/8/2012

FLAVOR YOUR WORLD

   3485862    8/12/2008

FROSTIN PRIDE

   1733391    11/17/1992

GET STOK’D

   3344922    11/27/2007

GREEN CAPS FOR A GREENER WORLD

   3912235    1/25/2011

GREEN CAPS FOR GREEN ENERGY

   3406090    4/1/2008



--------------------------------------------------------------------------------

Registered Marks

Mark

   Reg. No.    Reg. Date

HIDDEN GOODNESS IN EVERY SPOONFUL

   3822818    7/20/2010

HO HO HO ORGANIC

   3189216    12/26/2006

HO HO HO ORGANIC and Design

   3335149    11/13/2007

HOPE ORGANIC and Design

   3413111    4/15/2008

HORIZON

   3709798    11/10/2009

HORIZON NATURAL

   3741012    1/19/2010

HORIZON NATURAL and Design

   4047978    11/1/2011

HORIZON ORGANIC

   3454744    6/24/2008

HORIZON ORGANIC

   2633769    10/15/2002

HORIZON ORGANIC

   2932874    3/15/2005

HORIZON ORGANIC

   3014315    11/15/2005

HORIZON ORGANIC and Design

   3467771    7/15/2008

HORIZON ORGANIC and Design

   1975824    5/28/1996

HY ‘N DRY

   743071    1/1/1963

HY DERV

   823700    2/7/1967

IN GEAR

   3915030    2/1/2011

INTERNATIONAL DELIGHT

   4147857    5/22/2012

INTERNATIONAL DELIGHT

   2119947    12/9/1997

INTERNATIONAL DELIGHT FLAVOR SHOTS

   4077899    12/27/2011

LITTLE BLENDS

   3709591    11/10/2009

MAKE THE SWITCH TO SILK

   3309172    10/9/2007

MONTICELLO

   2706593    4/15/2003

MORE COFFEE IN YOUR COFFEE

   3356969    12/18/2007

NATURALLY YOURS

   3946633    4/19/2011

PASTRY PRIDE

   3992356    7/12/2011

PASTRY PRIDE

   873914    7/29/1969

QWIP

   911291    4/13/1971

QWIP

   538676    2/27/1951

QWIP and Design

   711378    2/14/1961

SEASONAL CELEBRATIONS

   3624257    5/19/2009

SHARE YOUR DELIGHT

   4046873    10/25/2011

SILK

   3254327    6/19/2007

SILK

   3979192    6/14/2011

SILK

   3939061    3/29/2011

SILK

   2302273    12/21/1999

SILK LIVE!

   3287098    8/28/2007

SILK PURE COCONUT

   3932580    3/15/2011

SILK PUREALMOND

   3854788    9/28/2010

SILK. BEYOND NUTRITION

   3341564    11/20/2007

SIMPLY PURE

   4035744    10/4/2011

SIMPLY PURE and Design

   4157116    6/12/2012

SIMPLY PURE FRESH TASTE GUARANTEE and Design

   4157119    6/12/2012



--------------------------------------------------------------------------------

Registered Marks

Mark

   Reg. No.      Reg. Date

SQUEEZE-PRO

     2151383       4/14/1998

STOK

     3330319       11/6/2007

STRENGTH IN EVERY POUR

     3938509       3/29/2011

SWEET, CREAMY, SATISFYING

     3396153       3/11/2008

TAKE A SIP FORWARD

     3562242       1/13/2009

THE ORGANIC COW

     3703033       10/27/2009

THE ORGANIC COW

     2187282       9/8/1998

THE ORGANIC COW OF VERMONT

     1923869       10/3/1995

THERE’S A BETTER FUTURE ON THE HORIZON

     3732568       12/29/2009

THINK OUTSIDE THE JUICE BOX

     3732562       12/29/2009

TOPPIN PRIDE

     940577       8/8/1972

TUBERZ

     3624253       5/19/2009

VIRTUOSO

     3513289       10/7/2008

WAKE UP YOUR COFFEE

     2664447       12/17/2002

WHAT’S YOUR COLOR?

     3370539       1/15/2008

WHITEWAVE

     3739968       1/19/2010

YO 2 GO

     2619041       9/10/2002

 

Pending Applications

Mark

   Appl. No.      Filing Date

6 SECOND LATTE

     85489620       12/07/11

A TASTE FOR EVERYONE

     85558302       03/02/12

AFTER ALL, SHOULDN’T EVERY DAY BE JUST A LITTLE GOURMET?

     85565508       03/09/12

BRING THE COFFEEHOUSE TO YOUR HOUSE

     77705647       04/02/09

EVERYDAY LATTE

     85031101       05/05/10

GET LOST IN THE SWIRL

     85598392       04/16/12

HONEST TO GOODNESS

     85702147       08/13/12

IT’S BETTER AT HOME

     85507450       01/03/12

MEET THE MILK SO GOOD IT HAS A HALO

     85580750       03/27/12

ONE TOUCH LATTE

     85031112       05/05/10

SHOULDN’T EVERY DAY BE JUST A LITTLE GOURMET?

     85566925       03/12/12

SILK

     77923318       01/29/10

SILK FOR MILK

     85209691       01/04/11

SILK-OLOGY

     85574074       03/20/12

SIMPLY PURE

     85643176       06/05/12

THE LEAST CHALLENGING CHALLENGE IN THE WORLD

     85421745       09/13/11

VELATTE

     85084297       07/14/10

VIVATTE

     85030666       05/05/10

WHAT’S YOUR I.D.?

     85598382       04/16/12



--------------------------------------------------------------------------------

Pending Applications  

Mark

   Appl. No.      Filing Date  

WHAT’S YOUR ID?

     85611587         04/30/12   

YOUR BETTER HALF

     85453292         10/21/11   

 

3. WhiteWave Services, Inc.

U.S. Copyrights

 

Registered Copyrights

Title

   Reg. No.    Reg. Date

Dare to be a juicer

   KK242801    1976

Leaping cow with globe and banner logo

   VA1176663    03/06/01

Organic cow logo

   VA981161    05/11/99

White wave

   VA936370    12/08/99



--------------------------------------------------------------------------------

Schedule 6.17(a)

LOCATIONS OF REAL PROPERTY

 

Matter Name

  

Loan Party

  

Location Name

  

Street

   City    State    Zip    Own/
Lease    Mortgaged
Property AR:Bentonville-902 McClain Road (Building P), Suite 6000    WWF
Operating Company    WHITE WAVE - REG SALES OFFICE- BENTONVILLE    901 McClain
Road (Building P), Suite 6000    Bentonville    AR    72712    Leased    N/A
AZ:Scottsdale-14674 North 78th Way    WWF Operating Company    CREAMISER   
14674 North 78th Way    Scottsdale    AZ    85260    Owned    No CA: City of
Industry-14840 Proctor Avenue    Horizon Organic Holding Corporation    HORIZON
- CITY OF INDUSTRY WAREHOUSE    14840 Proctor Ave    City of
Industry    CA    91746    Leased    N/A CA: City of Industry-18275 Arenth
Avenue (Dean Plant)    WWF Operating Company   

WHITE WAVE - CITY OF INDUSTRY – PLANT/

EXTRACTION FACILITY

   18275 Arenth Avenue    City of
Industry    CA    91748    Owned    Yes CA:Pleasanton-6140 Stoneridge Mall Road,
Suite 160    WWF Operating Company    WHITE WAVE - REG SALES OFFICE - CA    6140
Stoneridge Mall Road, Suite 160    Pleasanton    CA    94588    Leased    N/A
CA:Tulare-810 East Continental Avenue    WWF Operating Company    HORIZON -
TULARE WAREHOUSE    810 East Continental Ave.    Tulare    CA    93274    Leased
   N/A CO:Broomfield-12002 Airport Way (WhiteWave Headquarters)    WWF Operating
Company    WHITE WAVE - HEADQUARTERS (BROOMFIELD)    12002 Airport Way   
Broomfield    CO    80021    Leased    N/A CO:Broomfield-295 Interlocken Blvd.
   WWF Operating Company    WHITE WAVE - R & D FACILITY    295 Interlocken Blvd
   Broomfield    CO    80021    Leased    N/A



--------------------------------------------------------------------------------

Matter Name

  

Loan Party

  

Location Name

  

Street

   City    State    Zip    Own/
Lease    Mortgaged
Property FL:Jacksonville-2198 West Beaver Street    WWF Operating Company   
WHITE WAVE - JACKSONVILLE - PLANT    2198 West Beaver Street    Jacksonville   
FL    32209    Owned    Yes FL:Jacksonville-2262 West Beaver Street    WWF
Operating Company    WHITE WAVE - JACKSONVILLE - EXTRACTION FACILITY    2262 W.
Beaver Street    Jacksonville    FL    32209    Owned    Yes
FL:Jacksonville-2264 West Beaver Street    WWF Operating Company    WHITE WAVE -
JACKSONVILLE - WAREHOUSE    2264 W. Beaver St.    Jacksonville    FL    32209   
Owned    Yes ID: Burley (37.2 acres) (Snake River)    Horizon Organic Dairy, LLC
   SNAKE RIVER       Burley    ID       Leased    N/A ID:Hazelton-353 South
Crestview Road    Horizon Organic Dairy, LLC    HORIZON - IDAHO FARM - 3.16
ACRES WITH DWELLING    353 South Crestview Road    Hazelton    ID    83347   
Owned    Yes ID:Hazelton-353 South Crestview Road (160 acres)    Horizon Organic
Dairy, LLC    HORIZON - IDAHO FARM - 160 ACRES WITH DWELLING    353 South
Crestview Road    Hazelton    ID    83347    Leased    N/A ID: Paul - Carney
Farms Lease 2012    Horizon Organic Dairy, LLC    175 ACRES USED FOR FEED CROPS
   225 North 1250 West    Paul    ID    83338    Leased    N/A ID: Jerome (179
Acres) (Contract C-7012)    Horizon Organic Dairy, LLC    HORIZON - IDAHO FARM -
201.65 ACRES OF WHICH    Lots 1-7; Sect. 13; Township 9 South, Range, 21 and
Lots 3-5; Sect. 14, T9S, R20 East of Boise Meridian    Jerome    ID    83338   
Leased    N/A ID: Jerome (38 Acres) (Contract 3-07-14-LA412)    Horizon Organic
Dairy, LLC    HORIZON - IDAHO FARM - 38 ACRES    NW 1/4 NE 1/4, Sect. 14,
Township 9 South, Range 20 EBM    Jerome    ID    83338    Leased    N/A



--------------------------------------------------------------------------------

Matter Name

  

Loan Party

  

Location Name

  

Street

   City    State    Zip    Own/
Lease    Mortgaged
Property ID: Jerome (960 Acres) Roost Potato Company    Horizon Organic Dairy,
LLC    HORIZON - IDAHO FARM - 960 ACRES    960 acres; 805 tillable acres
described as Section 36, Township 8 South, Range 20, Boise Meridian and the East
half of Section 12, Township 9 South, Range 20 East, Boise Meridian.    Jerome
   ID    83338    Leased    N/A ID: Jerome-CARNEY Farm    Horizon Organic Dairy,
LLC    HORIZON - IDAHO FARM - 412 ACRES    Parcel A, B & III: Township 8 South,
Range 21 East Boise Meridian, Section 33;    Paul    ID    83347    Leased   
N/A ID: Jerome-Parcel II (400 acres)    Horizon Organic Dairy, LLC    HORIZON -
IDAHO FARM - 400 ACRES    Parcel 2    Paul    ID    83347    Leased    N/A
ID:Paul-2600 East 500 South (Old Dairy Farm)    Horizon Organic Dairy, LLC   
HORIZON - IDAHO FARM - OLD FARM    2600 East 500 South    Paul    ID    83347   
Owned    Yes ID:Paul-300 South 2800 East (New Dairy Farm)    Horizon Organic
Dairy, LLC    HORIZON - IDAHO FARM - NEW FARM    300 South 2800 East    Paul   
ID    83347    Owned    Yes ID: West Heyburn-380 South 1150 (1,048 Acres)   
Horizon Organic Dairy, LLC    HORIZON - IDAHO FARM - 1,048 ACRES    380 South
1150    West
Heyburn    ID    83336    Leased    N/A MD:Chestertown-29231 Morgnec Road    WWF
Operating Company    HORIZON - MARYLAND FARM - 40 ACRES    29231 Morgnec Road   
Chestertown    MD    21620    Leased    N/A MD:Chestertown-9299 Stockton Startt
Road    WWF Operating Company    HORIZON - MARYLAND FARM - 175 ACRES    9299
Stockton Startt Road    Chestertown    MD    21620    Leased    N/A
MD:Kennedyville-10946 Kennedyville Road    Horizon Organic Dairy, LLC    HORIZON
- MARYLAND FARM - GRAIN BINS    10946 Kennedyville Road    Kennedyville    MD   
21645    Leased    N/A MD:Kennedyville-11324 Augustine Herman Highway    WWF
Operating Company    HORIZON - MARYLAND FARM - 146 ACRES    11324 Augustine
Herman Highway    Kennedyville    MD    21645    Leased    N/A



--------------------------------------------------------------------------------

Matter Name

   Loan Party    Location Name    Street   City    State    Zip    Own/
Lease    Mortgaged
Property MD:Kennedyville-11471 Augustine Herman Highway    Horizon
Organic
Dairy,
LLC    HORIZON -
MARYLAND
FARM - 194.3
ACRES    11471
Augustine
Herman
Highway   Kennedyville    MD    21645    Owned    No MD:Kennedyville-11471
Augustine Herman Highway    Horizon
Organic
Dairy
Limited    HORIZON -
MARYLAND
FARM - 2.796
ACRES    11471
Augustine
Herman
Highway   Kennedyville    MD    21645    Owned    No MD:Kennedyville-28151
Comegys Road    Horizon
Organic
Dairy,
LLC    HORIZON -
MARYLAND
FARM - 270
ACRES    28151
Comegys
Road   Kennedyville    MD    21465    Owned    No MD:Kennedyville-28465 Comegys
Road    Horizon
Organic
Dairy,
LLC    HORIZON -
MARYLAND
FARM - 30
ACRES    28465
Comegys
Road   Kennedyville    MD    21645    Leased    N/A MD: Kennedyville-P.O. Box
216    Horizon
Organic
Dairy,
LLC    HORIZON -
MARYLAND
FARM - 86.6
ACRES    P.O. Box 216   Kennedyville    MD    21645    Leased    N/A MD: Kent
County-Perkins Hill Road (60+ acres)    Horizon
Organic
Dairy,
LLC    THORNTON
FARM    Perkins Hill
Rd   Chestertown    MD    21620    Leased    N/A MD:Millington-28938 River Road
   WWF
Operating
Company    HORIZON -
MARYLAND
FARM - 115.9
ACRES    28938 River
Road (Tax
Map 2,
Parcel 11)   Millington    MD    21651    Leased    N/A MN:Bloomington-7825
Washington    WWF
Operating
Company    WHITE
WAVE - REG
SALES
OFFICE - MN    7825
Washington
Avenue
South, 6th
Floor   Bloomington    MN    55439    Leased    N/A NJ:Bridgeton-70 Rosenhayn
Avenue (Dean Plant)    WWF
Operating
Company    WHITE
WAVE -
BRIDGETON,
NJ - PLANT    70 Rosenhayn
Avenue   Bridgeton    NJ    8302    Owned    Yes NJ:Bridgeton-90 Rosenhayn
Avenue    WWF
Operating
Company    WHITE
WAVE -
BRIDGETON,
NJ -
WAREHOUSE    90 Rosenhayn
Ave.   Bridgeton    NJ    8302    Owned    Yes



--------------------------------------------------------------------------------

Matter Name

  

Loan Party

  

Location Name

  

Street

   City    State    Zip    Own/
Lease    Mortgaged
Property OH:Norwood-4000 Smith Road    WWF Operating Company    WHITE WAVE - REG
SALES OFFICE - OH    Cornerstone at Norwood, Building Two, 4000 Smith Road   
Norwood    OH    45209    Leased    N/A OR: Forest Grove-4124 24th Avenue   
Horizon Organic Dairy, LLC    HORIZON - HENNINGSEN WAREHOUSE    4124 24th Avenue
   Forest
Grove    OR    97116    Leased    N/A TX:Dallas-3333 Dan Morton Drive and 5798
W. Kiest Blvd.    WWF Operating Company    PLANT    3333 Dan Morton Drive and
5798 W. Kiest Blvd.    Dallas    TX    75236    Owned    Yes TX:Dallas-3400 Dan
Morton Drive, 5400 W. Kiest Blvd., 5500 W. Kiest Blvd.    WWF Operating Company
   PARCELS    3400 Dan Morton Drive, 5400 W. Kiest Blvd., 5500 W. Kiest Blvd.   
Dallas    TX    75236    Owned    Yes TX:Muleshoe-107 West Ithaca Street    WWF
Operating Company    WHITE WAVE - SUPPLIER - HEREFORD, TX.    107 West Ithaca
St.    Muleshoe    TX    79347    Leased    N/A VA: Mount Crawford-166 Dinkle
Avenue (Dean Plant)    WWF Operating Company    WHITE WAVE - MT CRAWFORD -
EXTRACTION FACILITY    166 Dinkle Avenue    Mount
Crawford    VA    22841    Owned    Yes VA: Mount Crawford-6364 South Valley
Pike (Rt. 11 & Rt. 257) (Dean Plant)    WWF Operating Company    WHITE WAVE - MT
CRAWFORD - PLANT    6364 South Valley Pike (Rt. 11 & Rt. 257) Lot 2    Mount
Crawford    VA    22841    Owned    Yes

 

4. Mortgages may be post-closing deliverables, as permitted by Section 7.11 of
the Agreement.



--------------------------------------------------------------------------------

Schedule 6.17(b)

LOCATIONS OF TANGIBLE PERSONAL PROPERTY

 

1. The locations listed in Schedule 6.17(a) are incorporated by reference
herein.

 

2. In addition:

 

Item

  

Supplier

  

Supplier Location

  

Supplier Street Address

16 OZ BOTTLE MOLD SET    GRAHAM PACKAGING    CASA GRANDE, AZ 85193    1172 WEST
LAWRENCE STREET 32 OZ BOTTLE MOLD SET    GRAHAM PACKAGING    MODESTO, CA 95307
   513 SOUTH MCCLURE ROAD 16 OZ BOTTLE MOLD SET    GRAHAM PACKAGING    ROCKWALL,
TX 75087    700 INDUSTRIAL WAY 32 OZ BOTTLE MOLD SET    GRAHAM PACKAGING   
ROCKWALL, TX 75087    700 INDUSTRIAL WAY 16 OZ BOTTLE MOLD SET    GRAHAM
PACKAGING    ALTA VISTA, VA 24517    103 OGDEN ROAD 2 SETS - 32 OZ BOTTLE MOLD
SET    GRAHAM PACKAGING    ALTA VISTA, VA 24517    103 OGDEN ROAD 16 OZ BOTTLE
MOLD SET    GRAHAM PACKAGING    EVANSVILLE, IN 47725    5324 FOUNDATION DRIVE
CLOSURE MOLD 1 (894) *    SEAQUIST CLOSURES/APTAR CLOSURES    LINCOLNTON, NC
28092    3300 FINGERMILL ROAD CLOSURE MOLD 2 (895) *    SEAQUIST CLOSURES/APTAR
CLOSURES    MUKWONAGO, WI 53149    711 FOX STREET CLOSURE MOLD 3 (901) *   
HOFFER PLASTICS (APTAR MOLDING PARTNER)    SOUTH ELGIN, IL 60177    500 N.
COLLINS STREET CLOSURE MOLD 4 (902) *    SEAQUIST CLOSURES/APTAR CLOSURES   
LINCOLNTON, NC 28092    3300 FINDERMILL ROAD CLOSURE MOLD 5 (935) *    SEAQUIST
CLOSURES/APTAR CLOSURES    MULKWONAGO, WI 53149    711 FOX STREET CLOSURE MOLD 6
(943) *    SEAQUIST CLOSURES/APTAR CLOSURES    MULKWONAGO, WI 53149    711 FOX
STREET INVENTORY    AMERICOLD/VERSACOLD    CARTHAGE, MO 64836    1331 CIVIL WAR
ROAD INVENTORY    BURRIS LOGISTICS - STO USE ONLY    JACKSONVILLE, FL 32254-3839
   4501 DIGNAN ST INVENTORY    DAIRY FARMERS OF AMERICA - CHICAGO    CHICAGO, IL
60693-0026    2637 COLLECTION CENTER DR INVENTORY    DIVERSIFIED ENTITIES   
MELROSE PARK, IL 60163-1360    5000 PROVISO DR, STE 2 INVENTORY    FIRST CHOICE
FREEZER & COLD STORAGE    VINELAND, NJ 08360-3447    396 N MILL RD INVENTORY   
FROZEN ASSETS COLD STORAGE    CHICAGO, IL 60608-5218    2635 S WESTERN AVE
INVENTORY    HENNINGSEN COLD STORAGE CO    FOREST GROVE, OR 97116-2256    4124
24TH AVE INVENTORY    HENNINGSEN COLD STORAGE CO    PORTLAND, OR 97208-4000   
19450 NE SAN RAFAEL ST. INVENTORY    INTERCHANGE GROUP INC    HARRISONBURG, VA
22801-9601    778 INTERSTATE VIEW DR INVENTORY    NEWPORT COLD STORAGE   
NEWPORT, MN 55055-0129    2233 MAXWELL AVE



--------------------------------------------------------------------------------

Item

  

Supplier

  

Supplier Location

  

Supplier Street Address

INVENTORY    OSHKOSH COLD STORAGE    OSHKOSH, WI 54901-1104    1110 INDUSTRIAL
AVE INVENTORY    SAFEWAY FREEZER STORAGE LLC    VINELAND, NJ 08360-3436    97 N
MILL RD INVENTORY    STEUBEN FOODS INC    ELMA, NY 14059-9573    1150 MAPLE RD
INVENTORY    ALLIED FROZEN STORAGE - STO USE ONL    CHEEKTOWAGA, NY 14227   
2501 BROADWAY ST INVENTORY    SONWIL DISTRIBUTION CENTER    BUFFALO, NY
14203-3134    4900 N AMERICA INVENTORY    UNITED STATES COLD STORAGE   
ARLINGTON, TX 76010    3300 E PARK ROW DRIVE INVENTORY    US COLD STORAGE   
HARRISONBURG, VA 22801-9625    780 PLEASANT VALLEY RD INVENTORY    US COLD
STORAGE    TULARE, CA 93274-6505    1021 E WALNUT AVE INVENTORY    VERSA COLD -
STO USE ONLY    CITY OF INDUSTRY, CA 91746-3204    14840 PROCTOR AVE INVENTORY
   VERSACOLD - DALLAS    DALLAS, TX 75227-2024    5210 CATRON DR INVENTORY   
AMERICOLD MOUNTVILLE    MOUNTVILLE, PA 17554    3800 HEMPLAND RD INVENTORY   
AMERICOLD-VERNON STO USE ONLY    VERNON, CA 90058    3420 EAST VERNON AVENUE
INVENTORY    AMERICOLD-CARSON STO USE ONLY    CARSON, CA 90745    1610 SEPULVEDA
BLVD 7 OZ BOTTLE MOLD SET    AMCOR RIGID PLASTICS    BELLEVUE, OH 44811    975
W. MAIN ST. 28 OZ BOTTLE MOLD SET    AMCOR RIGID PLASTICS    BELLEVUE, OH 44811
   975 W. MAIN ST. TOTES    AMCOR RIGID PLASTICS    BELLEVUE, OH 44811    975 W.
MAIN ST. CLOSURE MOLD    BERRY PLASTICS CORPORATION    BALTIMORE, MD 21224   
1810 PORTAL ST. CLOSURE MOLD    PHOENIX CLOSURES, INC.    AURORA, IL 60502   
2580 PROSPECT CT. 16 OZ BOTTLE MOLD SET    AMCOR RIGID PLASTICS    ALLENTOWN, PA
18106    6974 SCHANTZ ROAD 32 OZ BOTTLE MOLD SET    AMCOR RIGID PLASTICS   
ALLENTOWN, PA 18106    6974 SCHANTZ ROAD 16 OZ BOTTLE MOLD SET    AMCOR RIGID
PLASTICS    COMMERCE, CA 90040    2110 YATES AVE 32 OZ BOTTLE MOLD SET    AMCOR
RIGID PLASTICS    COMMERCE, CA 90040    2110 YATES AVE MISALLIANCE CONVEYOR
SECTIONS    TRIPLE E MACHINERY    EL MONTE, CA 91732    3301 GILMAN ROAD

 

* These closure molds can move between the following locations set forth in the
table above: 500 N. Collins Street, South Elgin, IL 60177; 3300 Findermill Road,
Lincolnton, NC 28092; and 711 Fox Street, Mulkwonago, WI 53149.

 



--------------------------------------------------------------------------------

Schedule 6.17(c)

LOCATION OF CHIEF EXECUTIVE OFFICE, TAXPAYER IDENTIFICATION

NUMBER, ETC.

 

Loan Party

  

Chief Executive Office

  

U.S. Tax Payer Identification
Number

  

Organizational Identification
Number

Creamer Nation, LLC    2711 North Haskell Avenue, Suite 3400, Dallas, Texas
75204    35-2440874    5120763 Horizon Organic Dairy, LLC    2711 North Haskell
Avenue, Suite 3400, Dallas, Texas 75204    20-5289672    4185547 Horizon Organic
International Holding Company    2711 North Haskell Avenue, Suite 3400, Dallas,
Texas 75204    45-5469957    5163648 Horizon Organic International, Inc.    2711
North Haskell Avenue, Suite 3400, Dallas, Texas 75204    84-1544905    3226677
Silk Operating Company, LLC    2711 North Haskell Avenue, Suite 3400, Dallas,
Texas 75204    37-1668472    5121642 The WhiteWave Foods Company    2711 North
Haskell Avenue, Suite 3400, Dallas, Texas 75204    46-0631061    5185364
WhiteWave International Management, LLC    2711 North Haskell Avenue, Suite
3400, Dallas, Texas 75204    80-0825390    5163650 WhiteWave Services, Inc.   
2711 North Haskell Avenue, Suite 3400, Dallas, Texas 75204    20-3026265   
3990847 WWF Operating Company    2711 North Haskell Avenue, Suite 3400, Dallas,
Texas 75204    75-2218815    2154694



--------------------------------------------------------------------------------

Schedule 6.17(d)

CHANGES IN LEGAL NAME, STATE OF FORMATION AND STRUCTURE

 

1. Effective August 31, 2009, CreaMiser Products Corporation, an Arizona
corporation merged with and into WWF Operating Company (f/k/a WhiteWave Foods
Company), a Delaware corporation.

 

2. Effective July 31, 2012, WhiteWave Foods Company, a Delaware corporation,
changed its name to WWF Operating Company.

 

3. Effective August 1, 2012, The WhiteWave Holding Company, a Delaware
corporation, changed its name to The WhiteWave Foods Company.



--------------------------------------------------------------------------------

Schedule 6.19

INSURANCE

 

Policy

Coverage/Type

  

Carrier

  

Policy

Number

   Expiration
Date   

Amount of

Coverage

Property    Factory Mutual Insurance Company    JV608    6/1/2013    $1B All
Other Perils / $150M California Earthquake Terrorism    Lloyds    DU601912   
6/1/2013    83.3333% of $300M Terrorism    Validus    AFY145615A12    6/1/2013
   16.6667% of $300M California Earthquake    QBE Specialty    ESE1109100      
60% of $50M XS $150M California Earthquake    Everest Indemnity    8400000710121
   6/1/2013    20% of $50M XS $150M California Earthquake    Princeton E&S   
B2A3IM000165601    6/1/2013    20% of $50M XS $150M California Earthquake   
Empire Indemnity    BPP5510643    6/1/2013    60% of$50M XS $200M California
Earthquake    Endurance Specialty Ins. Co.    CPN10003650800    6/1/2013    30%
of $50M XS $200M California Earthquake    Lloyd’s of London    LLO00691   
6/1/2013    10% of$50M XS $200M California Earthquake    Maxum Indemnity Co.   
CPN10003650800    6/1/2013    15% of $50M XS $250M California Earthquake   
Aspen Specialty Co.    PXA84GV12    6/1/2013    10% of $50M XS $250M California
Earthquake    Alterra E&S    MAX3XP0058384    6/1/2013    10% of $50M XS $250M
California Earthquake    Shelter Re    SHR0570    6/1/2013    20% of $50M XS
$250M California Earthquake    American Empire    12MP25100    6/1/2013    10%
of $50M XS $250M California Earthquake    Aspen Ins UK    NSAUK0254    6/1/2013
   15% of $50M XS $250M California Earthquake    Empire Indemnity    BPP5510676
   6/1/2013    10% of $50M XS $250M California Earthquake    Hermitage Ins. Co.
   IMPEW0005112    6/1/2013    10% of $50M XS $250M General Liability    ACE
American Insurance Company    HDOG27011652    10/1/2013    $2M



--------------------------------------------------------------------------------

Schedule 8.01

INDEBTEDNESS EXISTING ON THE CLOSING DATE

 

1. Promissory Note No. 1 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $1,000,000 principal amount *

 

2. Promissory Note No. 2 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $50,000,000 principal amount *

 

3. Promissory Note No. 3 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $50,000,000 principal amount *

 

4. Promissory Note No. 4 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $25,000,000 principal amount *

 

5. Promissory Note No. 5 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $10,000,000 principal amount *

 

6. Promissory Note No. 6 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $10,000,000 principal amount *

 

7. Promissory Note No. 7 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $5,000,000 principal amount *

 

8. Promissory Note No. 8 issued by WWF Operating Company to Dean Foods Company
on October 5, 2012 in $5,000,000 principal amount *

 

9. Additional promissory notes may be issued by WWF Operating Company to Dean
Foods Company after the Closing Date but on or prior to the Initial Funding
Date, so long as the aggregate principal amount of any such additional notes,
when taken together with Promissory Notes No. 1 through 8 listed above, does not
exceed $1.5 billion. *

 

10. On July 10, 2012, the Borrower’s Alpro operations renewed the existing
currency revolving credit facility for borrowings in an amount not to exceed
€1 million (or its currency equivalent) (the “Alpro Revolving Credit Facility”).
The Alpro Revolving Credit Facility is unsecured, is guaranteed by various Alpro
subsidiaries, is available for the issuance of up to €1 million (or its currency
equivalent) of letters of credit and matures on July 10, 2013.

 

11. The following bank guarantees:

 

Legal Name

  

Bank

  

Toward

  

Reference

   Amount     From      Until   Alpro Comm.VA    KBC   

Wevelgem:

city town

   0500-1970-77      2,000.00  €      1/9/2003         —      Alpro Comm.VA   
KBC    Customs    6203-5132-52      2,478.94  €      2/9/1993         10/6/2013
   Alpro Comm.VA    KBC    Customs    6332-2451-84      1,239.47  €     
5/12/1997         10/6/2013    Alpro Comm.VA    ING   

Wevelgem:

city town

   01-330278      2,500.00  €      5/27/2005         —      Alpro Comm.VA    ING
  

Wevelgem:

city town

   01-333445      2,500.00  €      10/20/2006         —      Alpro Comm.VA   
ING    Liberty Invest    G-10-663205      60,047.00  €      2/7/2007        
2/28/2016    Alpro Comm.VA    ING    Customs    01-337853      7,000.00  €     
5/6/2009         No due date   



--------------------------------------------------------------------------------

Legal Name

  

Bank

  

Toward

  

Reference

   Amount     From      Until   Alpro Comm.VA    ING    Customs    01-358926   
  5,000.00  €      8/29/2012         No due date    Alpro Comm.VA    ING   
Customs    01-358934      1,239.00  €      8/29/2012         No due date   
Alpro Comm.VA    ING    Tetra Pak    01-354060      76,818.00  €      1/1/2012
        3/31/2013    Alpro Comm.VA    ING    K. Geerts    G-10-677182     
6,000.00  €      9/27/2011         9/29/2013   

 

* Notwithstanding the provisions of Section 8.01(b)(ii) of the Agreement,
extensions, renewals and replacements of the promissory notes described in Items
1-9 of this Schedule 8.01 are expected to be paid off within thirty days after
the Initial Funding Date with the initial net proceeds under the Agreement and
the net proceeds from the IPO.



--------------------------------------------------------------------------------

Schedule 8.02

LIENS EXISTING ON THE CLOSING DATE

1. None.



--------------------------------------------------------------------------------

Schedule 8.04

INVESTMENTS EXISTING ON THE CLOSING DATE

 

1. Investments in Hero/WhiteWave, LLC.



--------------------------------------------------------------------------------

Schedule 8.09

RESTRICTIVE AGREEMENTS EXISTING ON THE CLOSING DATE

 

1. None.



--------------------------------------------------------------------------------

Schedule 11.02

CERTAIN ADDRESSES FOR NOTICES

Loan Parties:

c/o The WhiteWave Foods Company

2711 North Haskell Avenue, Suite 3400

Dallas, Texas 75204

Telephone: (214) 303-3400

Fax: (214) 721-8802

Email: Roger.Theodoredis@whitewave.com; Dave_Oldani@deanfoods.com

Attn: General Counsel; Attn: Treasurer

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

1875 Pennsylvania Avenue NW

Washington, DC 20006

Justin Ochs, Esq.

Telephone: (202) 663-6303

Fax: (202) 663-6363

Email: Justin.Ochs@wilmerhale.com

Erika Robinson, Esq.

Telephone: (202) 663-6402

Fax: (202) 663-6363

Email: Erika.Robinson@wilmerhale.com

Administrative Agent:

For operational notices (borrowings, payments, etc.)

Credit Services

101 N Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Valerie Gravesandy

Telephone: 980-387-2469

Facsimile: 704-409-0169

Electronic Mail: valerie.v.gravesandy@baml.com

For all other Notices (Financial Statements, Compliance Certificates):

Agency Management 1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103-1399

Attention: Joan Mok

Telephone: 415-436-3496

Facsimile: 415-503-5085

Electronic Mail: joan.mok@baml.com



--------------------------------------------------------------------------------

Bank of America, N.A., as Swing Line Lender:

Credit Services

101 N Tryon St

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Valerie Gravesandy

Telephone: 980-387-2469

Facsimile: 704-409-0169

Electronic Mail: valerie.v.gravesandy@baml.com

Bank of America, N.A., as L/C Issuer:

Trade Finance Services

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Mary J. Cooper

Telephone: 570-496-9564

Facsimile: 800-755-8743

Electronic Mail: mary.j.cooper@baml.com



--------------------------------------------------------------------------------

Schedule 11.06(e)

VOTING PARTICIPANTS

AGFIRST FARM CREDIT BANK

FARM CREDIT BANK OF TEXAS

FARM CREDIT SERVICES OF MID AMERICA FLCA

FCS AMERICA

AMERICAN AGCREDIT, PCA

UNITED FCS PCA dba FCS Commerical Finance Group

1st FCS (FARM CREDIT SERVICES OF MISSOURI)

BADGERLAND FINANCIAL

FC WEST

AGSTAR FINANCIAL SERVICES, PCA

FRONTIER FARM CREDIT, ACA

AG CHOICE FARM CREDIT

FCS FINANCIAL PCA

YOSEMITE FARM CREDIT, ACA

AG COUNTRY

FC SOUTHWEST